 
EXHIBIT 10.1
AMENDED AND RESTATED CREDIT AGREEMENT
dated as of
June 29, 2007
among
LIVE NATION, INC. (f/k/a CCE SPINCO, INC.),
LIVE NATION WORLDWIDE, INC. (f/k/a SFX ENTERTAINMENT, INC.),
and
THE FOREIGN BORROWERS PARTY HERETO,
as Borrowers,
THE LENDERS PARTY HERETO,
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent,
JPMORGAN CHASE BANK, N.A., TORONTO BRANCH,
as Canadian Agent,
J.P. MORGAN EUROPE LIMITED,
as London Agent,
and
BANK OF AMERICA, N.A.,
as Syndication Agent
JUNE 29     
J.P. MORGAN SECURITIES INC. BANC OF AMERICA SECURITIES LLC
as Co-Lead Arrangers and Joint Bookrunners
 

[CS&M Ref.: 6701-562]

1

TABLE OF CONTENTS

Page

ARTICLE I

Definitions

     
SECTION 1.01.
SECTION 1.02.
SECTION 1.03.
SECTION 1.04.
SECTION 1.05.
SECTION 1.06.
SECTION 1.07.
  Defined Terms
Classification of Loans and Borrowings
Terms Generally
Accounting Terms; GAAP; Pro Forma Calculations
Effectuation of Transactions
Exchange Rates
Redenomination of Certain Foreign Currencies

ARTICLE II

The Credits

     
SECTION 2.01.
SECTION 2.02.
SECTION 2.03.
SECTION 2.04.
SECTION 2.05.
SECTION 2.06.
SECTION 2.07.
SECTION 2.08.
SECTION 2.09.
SECTION 2.10.
SECTION 2.11.
SECTION 2.12.
SECTION 2.13.
SECTION 2.14.
SECTION 2.15.
SECTION 2.16.
SECTION 2.17.
SECTION 2.18.
SECTION 2.19.
SECTION 2.20.
SECTION 2.21.
SECTION 2.22.
SECTION 2.23.
  Commitments
Loans and Borrowings
Requests for Borrowings
Swingline Loans
Letters of Credit
Funding of Borrowings and B/A Drawings
Interest Elections
Termination and Reduction of Commitments
Repayment of Loans and B/As; Evidence of Debt
Amortization of Term Loans
Prepayment of Loans and B/As
Fees
Interest
Alternate Rate of Interest
Increased Costs; Illegality
Break Funding Payments
Taxes
Payments Generally; Pro Rata Treatment; Sharing of Set-offs
Mitigation Obligations; Replacement of Lenders
Canadian Bankers’ Acceptances
Incremental Commitments
Additional Reserve Costs
Foreign Borrowers

ARTICLE III

Representations and Warranties

     
SECTION 3.01.
SECTION 3.02.
SECTION 3.03.
SECTION 3.04.
SECTION 3.05.
SECTION 3.06.
SECTION 3.07.
SECTION 3.08.
SECTION 3.09.
SECTION 3.10.
SECTION 3.11.
SECTION 3.12.
SECTION 3.13.
SECTION 3.14.
SECTION 3.15.
SECTION 3.16.
SECTION 3.17.
SECTION 3.18.
  Organization; Powers
Authorization; Enforceability
Governmental Approvals; No Conflicts
Financial Condition; No Material Adverse Change
Properties
Litigation and Environmental Matters
Compliance with Laws and Agreements
Investment and Holding Company Status
Taxes
ERISA
Disclosure
Subsidiaries and Joint Ventures
Insurance
Labor Matters
Solvency
Status of Obligations
Collateral Matters
Immunities, Etc

ARTICLE IV

Conditions

     
SECTION 4.01.
SECTION 4.02.
SECTION 4.03.
  Effective Date
Each Credit Event
First Credit Extension to a Foreign Borrower

ARTICLE V

Affirmative Covenants

     
SECTION 5.01.
SECTION 5.02.
SECTION 5.03.
SECTION 5.04.
SECTION 5.05.
SECTION 5.06.
SECTION 5.07.
SECTION 5.08.
SECTION 5.09.
SECTION 5.10.
SECTION 5.11.
SECTION 5.12.
SECTION 5.13.
SECTION 5.14.
  Financial Statements and Other Information
Notices of Material Events
Information Regarding Collateral
Existence; Conduct of Business
Payment of Obligations
Maintenance of Properties
Insurance
Casualty and Condemnation
Books and Records; Inspection and Audit Rights
Compliance with Laws
Additional Subsidiaries
Further Assurances
Interest Rate Protection
Ownership of Foreign Borrowers

ARTICLE VI

Negative Covenants

     
SECTION 6.01.
SECTION 6.02.
SECTION 6.03.
SECTION 6.04.
SECTION 6.05.
SECTION 6.06.
SECTION 6.07.
SECTION 6.08.
SECTION 6.09.
SECTION 6.10.
SECTION 6.11.
SECTION 6.12.
SECTION 6.13.
SECTION 6.14.
SECTION 6.15.
SECTION 6.16.
SECTION 6.17.
  Indebtedness; Certain Equity Securities
Liens
Fundamental Changes
Investments, Loans, Advances, Guarantees and Acquisitions
Asset Sales
Sale and Leaseback Transactions
Swap Agreements
Restricted Payments; Certain Payments of Indebtedness.
Transactions with Affiliates
Restrictive Agreements
Amendment of Material Documents
Use of Proceeds and Letters of Credit
Adjusted Interest Expense Coverage Ratio
Adjusted Leverage Ratio
Adjusted Senior Leverage Ratio
Capital Expenditures
Accounting Changes

ARTICLE VII

Events of Default

     
SECTION 7.01.
SECTION 7.02.
  Events of Default
CAM

ARTICLE VIII

The Agents

ARTICLE IX

Miscellaneous

     
SECTION 9.01.
SECTION 9.02.
SECTION 9.03.
SECTION 9.04.
SECTION 9.05.
SECTION 9.06.
SECTION 9.07.
SECTION 9.08.
SECTION 9.09.
SECTION 9.10.
SECTION 9.11.
SECTION 9.12.
SECTION 9.13.
SECTION 9.14.
SECTION 9.15.
SECTION 9.16.
SECTION 9.17.
  Notices
Waivers; Amendments
Expenses; Indemnity; Damage Waiver
Successors and Assigns
Survival
Counterparts; Integration; Effectiveness
Severability
Right of Setoff
Governing Law; Jurisdiction; Consent to Service of Process
WAIVER OF JURY TRIAL
Headings
Confidentiality
Interest Rate Limitation
Release of Liens and Guarantees
Conversion of Currencies
USA Patriot Act Notice
Effectiveness of Amendment and Restatement; No Novation

2

SCHEDULES:

Schedule 1.01(a) — HOBE Excluded Assets

Schedule 1.01(b) — HOBE Subsidiary Grantors

Schedule 2.01 — Commitments

Schedule 2.05 — Existing Letters of Credit

Schedule 3.06 — Disclosed Matters

Schedule 3.12 — Subsidiaries and Joint Ventures

Schedule 3.17 — Filings

Schedule 4.01(f) — Certain Collateral Matters

Schedule 6.01 — Existing Indebtedness

Schedule 6.01(c)- Permitted Subsidiary Preferred Stock

Schedule 6.02 — Existing Liens

Schedule 6.03 — Holdco #1 Real Property

Schedule 6.04(b) — Existing Investments

Schedule 6.04(m) — Required Investments

Schedule 6.05 — Designated Assets

Schedule 6.06 — Designated Sale-Leaseback Assets

Schedule 6.08 — Existing Holding Company Obligations

Schedule 6.09 — Existing Affiliate Transactions

Schedule 6.10 — Existing Restrictions

EXHIBITS:

Exhibit A — Form of Assignment and Assumption

Exhibit B — Amended and Restated Domestic Collateral Agreement

Exhibit C — Form of Foreign Borrower Agreement

Exhibit D — Form of Foreign Borrower Termination

Exhibit E — Form of Perfection Certificate

Exhibit F — Permitted Subordinated Indebtedness Terms

Exhibit G — Mandatory Costs Rate Formula

Exhibit H-1 — Reserved

Exhibit H-2 — Reserved

Exhibit I — Form of Permitted Acquisition Holding Guarantee

3

AMENDED AND RESTATED CREDIT AGREEMENT dated as of June 29, 2007 (this
“Agreement”), among LIVE NATION, INC. (f/k/a CCE SPINCO, INC.), LIVE NATION
WORLDWIDE, INC. (f/k/a SFX ENTERTAINMENT, INC.), and the FOREIGN BORROWERS party
hereto, as Borrowers, the LENDERS party hereto, JPMORGAN CHASE BANK, N.A., as
Administrative Agent, JPMORGAN CHASE BANK, N.A., TORONTO BRANCH, as Canadian
Agent, J.P. MORGAN EUROPE LIMITED, as London Agent, and BANK OF AMERICA, N.A.,
as Syndication Agent.

WHEREAS, subject to the satisfaction of the conditions set forth herein, on the
Effective Date the Credit Agreement among the parties named above dated as of
December 21, 2005 (the “Original Credit Agreement”), as amended by the
Incremental Assumption Agreement and Amendment No. 1, Amendment No. 2 and
Incremental Assumption Agreement and Amendment No. 3 among such parties (the
Original Credit Agreement as so amended, the “Amended Original Credit
Agreement”) is amended and restated, as provided herein;

WHEREAS, on or prior to the Effective Date, (a) each Loan Party shall execute
and deliver the Loan Documents to which it is a party, and (b) each Loan Party
shall pay fees and expenses incurred in connection with the foregoing (the
“Transaction Costs”). The transactions described in clauses (a) through (b) of
the immediately preceding sentence are collectively referred to herein as the
“Transactions”.

WHEREAS, in connection with the foregoing, the Borrowers have requested that the
Lenders maintain and/or extend credit in the form of Term Loans, Revolving Loans
and B/As and the Issuing Banks issue Letters of Credit, in each case in the
manner and subject to the conditions set forth herein.

NOW, THEREFORE, in connection therewith, the parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Academy Music Group” means AMG and its subsidiaries.

“Act” has the meaning set forth in Section 9.16.

“Adjusted Consolidated EBITDA” has the meaning set forth in Section 6.08(a).

“Adjusted Consolidated Net Income” has the meaning set forth in
Section 6.08(a)(xiv).

“Adjusted Leverage Ratio” has the meaning set forth in Section 6.08(a).

“Adjusted Senior Leverage Ratio” has the meaning set forth in Section 6.15.

“Adjusted Total Indebtedness” has the meaning set forth in Section 6.08(a).

“Adjusted Total Senior Indebtedness” has the meaning set forth in Section 6.15.

“Adjusted Eurocurrency Rate” means, (a) with respect to any Eurocurrency
Borrowing for any Interest Period that is denominated in US Dollars, an interest
rate per annum (rounded upwards, if necessary, to the next 1/100 of 1%) equal to
(i) the LIBO Rate for such Interest Period multiplied by (ii) the Statutory
Reserves and (b) with respect to any Eurocurrency Borrowing for any Interest
Period that is denominated in a Foreign Currency, an interest rate per annum
equal to (i) for any Eurocurrency Borrowing denominated in Euros, the EURIBO
Rate or (ii) for any other Eurocurrency Borrowing, the LIBO Rate, in each case
in effect for such Interest Period and subject to Section 2.22.

“Administrative Agent” means JPMCB, in its capacity as administrative agent for
the Lenders hereunder, or any successor thereto appointed in accordance with
Article VIII.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agents” means, collectively, the Administrative Agent, the Canadian Agent, the
London Agent, the Collateral Agent and any other affiliate of the Administrative
Agent appointed in accordance with Article VIII.

“Agreement” has the meaning set forth in the preamble hereto.

“Agreement Currency” has the meaning set forth in Section 9.15

Alternate Base Rate” means, for any day, a rate per annum equal to the greater
of (a) the Prime Rate in effect on such day and (b) the Federal Funds Effective
Rate in effect on such day plus 1/2 of 1%. Any change in the Alternate Base Rate
due to a change in the Prime Rate or the Federal Funds Effective Rate shall be
effective from and including the effective date of such change in the Prime Rate
or the Federal Funds Effective Rate, respectively.

“Amended Original Credit Agreement” has the meaning set forth in the preamble
hereto.

“AMG” means Electric Trading Limited, a company incorporated in England and
Wales.

“AMG Credit Documents” means the Senior Sterling Term and Revolving Facilities
Agreement between AMG, Lloyds TSB Bank plc and the other parties thereto, dated
August 27, 2004; the Supplemental Agreement between Electricland Limited and
Lloyds TSB Bank plc, dated September 19, 2006, relating to such Senior Sterling
Term and Revolving Facilities Agreement, and the Mezzanine Facility Agreement
between AMG, Lloyds TSB Bank plc and the other parties thereto, dated August 27,
2004.

“Applicable Agent” means (a) with respect to a Loan or Borrowing denominated in
US Dollars or a Letter of Credit denominated in US Dollars or any Foreign
Currency, or with respect to any payment that does not relate to any Loan,
Borrowing or Letter of Credit, the Administrative Agent, (b) with respect to a
Loan or Borrowing denominated in Canadian Dollars or a B/A, the Canadian Agent
and (c) with respect to a Loan or Borrowing denominated in any other Foreign
Currency, the London Agent.

“Applicable Creditor” has the meaning set forth in Section 9.15.

“Applicable Percentage” means, with respect to any Participating Revolving
Lender, the percentage of the total Participating Revolving Commitments
represented by such Lender’s Participating Revolving Commitment. If the
Participating Revolving Commitments have terminated or expired, the Applicable
Percentages shall be determined based upon the Participating Revolving
Commitments most recently in effect, giving effect to any assignments.

“Applicable Rate” means, for any day (a) with respect to any Term Loan or
Existing Incremental Term Loan, (i) 1.75% per annum, in the case of an ABR Loan,
or (ii) 2.75% per annum, in the case of a Eurocurrency Loan and (b) with respect
to any ABR Revolving Loan or Canadian Base Rate Revolving Loan, Eurocurrency
Revolving Loan or B/A Drawing, or with respect to the commitment fees payable
hereunder, as the case may be, the applicable rate per annum set forth below
under the caption “ABR and Canadian Base Rate Spread”, “Eurocurrency and B/A
Spread” or “Commitment Fee Rate”, as the case may be, based upon the Leverage
Ratio as of the most recent determination date, provided that until the delivery
of Parent’s consolidated financial statements as of, and for the periods ending
on December 31, 2005, pursuant to Section 5.01(a), the “Applicable Rate” for
purposes of clause (b) shall be the applicable rate per annum set forth below in
Category 6:

                                 
 
  Leverage Ratio:
  ABR and Canadian
  Eurocurrency and B/A
  Commitment Fee

 
  —   Base Rate
  —   —
 
          —   Spread
  Rate

 
          Spread
  —   —
Category 1
  Less than or equal to 1.25 to 1.00
  0.000 %   0.750 %   0.250 %
 
                               
 
  Less than or equal to 1.75 to
                       
 
  1.00 but greater than 1.25 to                        
Category 2
  1.00   0.000 %   1.000 %   0.250 %
 
                               
 
  Less than or equal to 2.25 to
                       
 
  1.00 but greater than 1.75 to                        
Category 3
  1.00   0.250 %   1.250 %   0.250 %
 
                               
 
  Less than or equal to 2.75 to
                       
 
  1.00 but greater than 2.25 to                        
Category 4
  1.00   0.500 %   1.500 %   0.250 %
 
                               
 
  Less than 3.00 to 1.00 but
                       
Category 5
  greater than 2.75 to 1.00
  0.750 %   1.750 %   0.250 %
 
                               
 
  Greater than or equal to 3.00 to
                       
Category 6
  1.00   0.750 %   1.750 %   0.375 %
 
                               

For purposes of the foregoing, (i) the Leverage Ratio shall be determined as of
the end of each fiscal quarter of Parent’s fiscal year based upon Parent’s
consolidated financial statements delivered pursuant to Section 5.01(a) or
(b) and (ii) each change in the Applicable Rate resulting from a change in the
Leverage Ratio shall be effective during the period commencing on and including
the Business Day following the date of delivery to the Administrative Agent of
such consolidated financial statements indicating such change and ending on the
date immediately preceding the effective date of the next such change, provided
that the Leverage Ratio shall be deemed to be in Category 6 (A) at any time that
an Event of Default has occurred and is continuing or (B) at the option of the
Administrative Agent or at the request of the Required Lenders if Parent fails
to timely deliver the consolidated financial statements required to be delivered
by it pursuant to Section 5.01(a) or (b), during the period from the last day on
which such statements are permitted to be delivered in conformity with
Section 5.01(a) or (b), as the case may be, until such consolidated financial
statements are delivered.

“Approved Fund” has the meaning assigned to such term in Section 9.04.

“Asset Sale Excess Proceeds” means, at any time, the amount by which the sum of
all Net Proceeds received by or on behalf of Parent, any Borrower or any other
Subsidiary in respect of all Prepayment Events described under clauses (a) and
(b) of the definition of the term “Prepayment Event” occurring on or after the
Effective Date exceeds an amount the US Dollar Equivalent of which is equal to
the sum of (x) US$200,000,000 plus (y) an amount, which shall not exceed
US$50,000,000, equal to the aggregate principal amount of term loans voluntarily
prepaid by the borrowers pursuant to Section 2.11(a) with the proceeds of
indebtedness incurred after the Effective Date pursuant to Section 6.01(vi)
and/or Section 6.01(xi).

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

“B/A” means a bill of exchange, including a depository bill issued in accordance
with the Depository Bills and Notes Act (Canada), denominated in Canadian
Dollars, drawn by a Canadian Borrower and accepted by a Revolving Lender in
accordance with the terms of this Agreement.

“B/A Drawing” means B/As accepted and purchased on the same date and as to which
a single Contract Period is in effect including any B/A Equivalent Loans
accepted and purchased on the same date and as to which a single Contract Period
is in effect. For greater certainty, all provisions of this Agreement which are
applicable to B/As are also applicable, mutatis mutandis, to B/A Equivalent
Loans.

“B/A Equivalent Loan” has the meaning set forth in Section 2.20(k).

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrowers” means, collectively, the US Borrower and the Foreign Borrowers.

“Borrowing” means (a) Loans of the same Class and Type, made, converted or
continued on the same date, denominated in the same currency and, in the case of
Eurocurrency Loans, as to which a single Interest Period is in effect, or (b) a
Swingline Loan.

“Borrowing Minimum” means (a) in the case of a Borrowing denominated in US
Dollars, US$5,000,000 and (b) in the case of a Borrowing denominated in any
Foreign Currency, the smallest amount of such Foreign Currency that is a
multiple of 1,000,000 units of such currency that has a US Dollar Equivalent in
excess of US$5,000,000.

“Borrowing Multiple” means (a) in the case of a Borrowing denominated in US
Dollars, US$1,000,000 and (b) in the case of a Borrowing denominated in any
Foreign Currency, 1,000,000 units of such currency.

“Borrowing Request” means a request by a Borrower for a Borrowing in accordance
with Section 2.03.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed, provided that (a) when used in connection with a Eurocurrency
Loan, the term “Business Day” shall also exclude any day on which banks are not
open for dealings in deposits in the applicable currency in the London interbank
market, (b) when used in connection with a Loan denominated in Euros, the term
“Business Day” shall also exclude any day on which the TARGET payment system is
not open for the settlement of payments in Euros, (c) when used in connection
with a Loan denominated in Canadian Dollars or a B/A, the term “Business Day”
shall also exclude any day on which banks are not open for dealings in deposits
in Canadian Dollars in Toronto and (d) when used in connection with a Loan
denominated in any Foreign Currency other than Euros and Canadian Dollars, the
term “Business Day” shall also exclude any day on which banks are not open for
dealings in deposits in the applicable currency in the principal financial
center of the country of such currency.

“Calculation Date” means (a) the last Business Day of each calendar quarter and
(b) solely with respect to any Foreign Currency for a requested new Borrowing
for which an Exchange Rate was not established on the immediately preceding
Calculation Date, (i) in the case of Canadian Base Rate Borrowings or B/As, the
Business Day immediately preceding the date on which such Borrowing is to be
made and (ii) in the case of other Borrowings, the third Business Day preceding
the date on which such Borrowing is to be made, provided that the Administrative
Agent may in addition designate the last day of any other month as a Calculation
Date if it reasonably determines that there has been significant volatility in
the foreign currency markets.

“CAM” means the mechanism for the allocation and exchange of interests in Loans
and other extensions of credit under this Agreement and collections thereunder
established in Section 7.02.

“CAM Exchange” has the meaning set forth in Section 7.02(a).

“CAM Exchange Date” means the first date on which there shall occur (a) any
Event of Default referred to in Section 7.01(h) or (i) in respect of any
Borrower or (b) an acceleration of Loans pursuant to Section 7.01.

“CAM Percentage” means, as to each Lender, a fraction, expressed as a decimal,
of which (a) the numerator shall be the aggregate US Dollar Equivalent
(determined on the basis of Exchange Rates prevailing on the CAM Exchange Date)
of the Designated Obligations owed to such Lender (whether or not at the time
due and payable) immediately prior to the CAM Exchange Date and (b) the
denominator shall be the aggregate US Dollar Equivalent (determined on the basis
of Exchange Rates prevailing on the CAM Exchange Date) of the Designated
Obligations owed to all the Lenders (whether or not at the time due and payable)
immediately prior to the CAM Exchange Date.

“Canadian Agent” means JPMorgan Chase Bank, N.A., Toronto Branch, in its
capacity as Canadian agent for the Lenders hereunder, or any successor thereto
appointed in accordance with Article VIII.

“Canadian Base Rate” means, for any day, the rate of interest per annum (rounded
upwards, if necessary, to the next 1/100 or 1%) equal to the greater of (a) the
interest rate per annum publicly announced from time to time by the Canadian
Agent as its reference rate in effect on such day at its principal office in
Toronto for determining interest rates applicable to commercial loans
denominated in Canadian Dollars in Canada (each change in such reference rate
being effective from and including the date such change is publicly announced as
being effective) and (b) the interest rate per annum equal to the sum of (i) the
CDOR Rate on such day (or, if such rate is not so reported on the Reuters Screen
CDOR Page, the average of the rate quotes for bankers’ acceptances denominated
in Canadian Dollars with a term of 30 days received by the Canadian Agent at
approximately 10:00 a.m., Toronto time, on such day (or, if such day is not a
Business Day, on the next preceding Business Day) from one or more banks of
recognized standing selected by it) and (ii) 0.50% per annum.

“Canadian Borrower” means the US Borrower or any Subsidiary that is incorporated
or otherwise organized under the laws of Canada or any political subdivision
thereof that has been designated as a Foreign Borrower pursuant to Section 2.23
and that has not ceased to be a Foreign Borrower as provided in such Section.

“Canadian Dollars” or “C$” means the lawful money of Canada.

“Canadian Lending Office” means, as to any Revolving Lender, the applicable
branch, office or Affiliate of such Revolving Lender designated by such
Revolving Lender to make Loans in Canadian Dollars and to accept and purchase or
arrange for the purchase of B/As.

“Capital Expenditures” means, for any period, (a) the additions to property,
plant and equipment and other capital expenditures of Parent and its
consolidated Subsidiaries that are (or should be) set forth in a consolidated
statement of cash flows of Parent for such period prepared in accordance with
GAAP and (b) Capital Lease Obligations incurred by Parent and its consolidated
Subsidiaries during such period. The following items will be excluded from the
definition of Capital Expenditure: (a) expenditures to the extent funded by
insurance proceeds, condemnation awards or payments pursuant to a deed in lieu
thereof, (b) expenditures to the extent made through barter transactions and
(c) non-cash capital expenditures required to be booked in accordance with GAAP.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

“CDOR Rate” means, on any date, an interest rate per annum equal to the average
discount rate applicable to bankers’ acceptances denominated in Canadian Dollars
with a term of 30 days (for purposes of the definition of the term “Canadian
Base Rate”) or with a term equal to the Contract Period of the relevant B/As
(for purposes of the definition of the term “Discount Rate”) appearing on the
Reuters Screen CDOR Page (or on any successor or substitute page of such Screen,
or any successor to or substitute for such Screen, providing rate quotations
comparable to those currently provided on such page of such Screen, as
determined by the Canadian Agent from time to time) at approximately 10:00 a.m.,
Toronto time, on such date (or, if such date is not a Business Day, on the next
preceding Business Day).

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or any Issuing Bank (or,
for purposes of Section 2.15(b), by any lending office of such Lender or by such
Lender’s or such Issuing Bank’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement.

“Change of Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially, by any Person or group (within the meaning of the
Securities Exchange Act of 1934, as amended, and the rules and regulations
promulgated thereunder but excluding any employee benefit plan of such Person or
its subsidiaries, and any Person acting in its capacity as trustee, agent or
other fiduciary or administrator of such plan), of securities representing more
than 35% of the aggregate ordinary voting power represented by the issued and
outstanding securities of Parent; (b) if, during any period of up to
12 consecutive months, commencing on the Effective Date, individuals who at the
beginning of such period (together with any new directors whose election or
whose nomination for election by the stockholders was approved by a vote of 66-
?% of the directors then still in office who were either directors at the
beginning of such period or whose election or nomination was previously so
approved) were directors of Parent shall cease for any reason to constitute a
majority of the Board of Directors of Parent; (c) any other event that
constitutes a “change of control” or similar event with respect to any Holding
Company, however denominated, under any other agreement or instrument evidencing
or governing any Material Indebtedness or Permitted Holding Company
Indebtedness; or (d) the US Borrower ceasing to be a wholly owned Subsidiary of
Parent (other than in respect of the Preferred Stock).

“Charges” has the meaning set forth in Section 9.13.

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Limited Currency Revolving
Loans, Multicurrency Revolving Loans, US Dollar Revolving Loans, Term Loans or
Swingline Loans and, when used in reference to any Commitment, refers to whether
such Commitment is a Limited Currency Revolving Commitment, Multicurrency
Revolving Commitment or US Dollar Revolving Commitment.

“Class”, when used in reference to any Lender, refers to whether such Lender has
a Loan or Commitment with respect to a particular Class.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Collateral” has the meaning set forth in the definition of the term “Collateral
and Guarantee Requirement”.

“Collateral Agent” means JPMCB, in its capacity as collateral agent for the
Lenders hereunder, or any successor thereto appointed in accordance with
Article VIII.

“Collateral and Guarantee Requirement” means, at any time (subject to the
provisions of Section 5.11), the requirement that:

(a) the Administrative Agent shall have received each Security Document, duly
executed by each Loan Party required to be party thereto in order that the
requirements set forth in clauses (b) and (c) below shall be satisfied;

(b) (i)  all Obligations shall be unconditionally guaranteed (the “US
Guarantees”) by Parent, each Permitted Acquisition Holding and the other
Material Subsidiaries that are Domestic Subsidiaries (the “US Guarantors”) and
(ii) all Foreign Obligations shall be unconditionally guaranteed (the “Foreign
Guarantees” and, together with the US Guarantees, the “Obligations Guarantees”)
by the Material Subsidiaries that are Foreign Subsidiaries (the “Foreign
Guarantors” and, together with the US Guarantors, the “Obligations Guarantors”);

(c) (i)  the Obligations and the US Guarantees shall have been secured by a
first-priority security interest in (A) all the Equity Interests held by each US
Guarantor, provided that pledges of Equity Interests of each Foreign Subsidiary
shall be limited to 66.5% of the Equity Interests of such Foreign Subsidiary to
the extent that the pledge of any greater percentage would result in adverse tax
consequences and (B) substantially all tangible and intangible assets of each US
Guarantor, including, accounts, inventory, equipment, commercial tort claims,
intellectual property, intercompany indebtedness, general intangibles, cash and
proceeds of the foregoing, but excluding the Excluded Assets of each US
Guarantor (collectively, the “US Collateral”), and (ii) the Foreign Obligations
and the Foreign Guarantees shall have been secured by a first-priority security
interest in (X) all the Equity Interests held by each Foreign Guarantor and
(Y) substantially all tangible and intangible assets of each Foreign Guarantor,
including accounts, inventory, equipment, commercial tort claims, intellectual
property, intercompany indebtedness, general intangibles, cash and proceeds of
the foregoing, but excluding the Excluded Assets of each Foreign Guarantor
(collectively, the “Foreign Collateral” and, together with the US Collateral,
the “Collateral”);

(d) none of the Collateral shall be subject to any Lien other than Liens
permitted under Section 6.02;

(e) the Administrative Agent shall have received, as reasonably requested by it
to be so delivered, certificates or other instruments representing all Equity
Interests constituting Collateral, together with stock powers or other
instruments of transfer with respect thereto endorsed in blank;

(f) all Indebtedness of Parent, any Borrower or any other Subsidiary that is
evidenced by a promissory note, is owing to any Loan Party and constitutes
Collateral shall be delivered to the Administrative Agent, together with
instruments of transfer with respect thereto endorsed in blank;

(g) all documents and instruments, including Uniform Commercial Code financing
statements, required by law or reasonably requested by the Administrative Agent
to be filed, registered or recorded to create the Liens intended to be created
by the Security Documents and perfect such Liens to the extent required by, and
with the priority required by, the Security Documents, shall have been filed,
registered or recorded or delivered to the Administrative Agent for filing,
registration or recording; and

(h) each Loan Party shall have obtained all consents and approvals required to
be obtained by it in connection with the execution and delivery of all Security
Documents to which it is a party, the performance of its obligations thereunder
and the granting by it of the Liens thereunder,

provided that the foregoing definition shall not require the creation or
perfection of pledges of or security interests in particular assets of the Loan
Parties or Guarantees from particular Subsidiaries if, to the extent and for so
long as, the Administrative Agent, in consultation with the US Borrower,
reasonably determines that the cost to the Borrowers of creating or perfecting
such pledges or security interests in such assets or obtaining such Guarantees
(in each case, taking into account (i) any adverse tax consequences to Parent,
the Borrowers and the other Subsidiaries (including the imposition of
withholding or other material taxes on Lenders) and (ii) with respect to
security interests in Equity Interests in Persons that are not, directly or
indirectly, wholly owned by Parent, any restrictions on the creation or
perfection of such security interests (including the costs of obtaining
necessary consents and approvals from other holders of Equity Interests in such
Persons)) shall be commercially unreasonable in view of the benefits to be
obtained by the Lenders therefrom.

“Commitment” means a Limited Currency Revolving Commitment, Multicurrency
Revolving Commitment, US Dollar Revolving Commitment, Incremental Term
Commitment or any combination thereof (as the context requires).

“Consolidated Cash Interest Expense” means, for any period, the excess of
(a) the sum of (i) the interest expense (including imputed interest expense in
respect of Capital Lease Obligations) of Parent, the Borrowers and the other
Subsidiaries for such period, determined on a consolidated basis in accordance
with GAAP, plus (ii) any interest accrued during such period in respect of
Indebtedness of Parent, any Borrower or any other Subsidiary that is required to
be capitalized rather than included in consolidated interest expense for such
period in accordance with GAAP, plus (iii) any cash payments made during such
period in respect of obligations referred to in clause (b)(ii) below that were
amortized or accrued in a previous period, plus (iv) the aggregate amount of all
Restricted Payments (other than Restricted Payments made pursuant to
Sections 6.08(a)(v), (vi) and (vii)) made by the Holding Companies to Persons
other than Holding Companies during such period minus (b) the sum of (i) to the
extent included in such consolidated interest expense for such period, non-cash
amounts attributable to amortization of financing costs paid in a previous
period, plus (ii) to the extent included in such consolidated interest expense
for such period, non-cash amounts attributable to amortization of debt discounts
or accrued interest payable in kind for such period, provided that Consolidated
Cash Interest Expense with respect to any period shall be determined after
giving pro forma effect to all acquisitions, investments, sales, dispositions,
mergers, incurrences of Indebtedness or similar events (including, as
applicable, the application of the proceeds therefrom) during such period.

“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period plus (a) without duplication and to the extent deducted in determining
such Consolidated Net Income, the sum of (i) consolidated interest expense for
such period, (ii) consolidated income tax expense for such period, (iii) all
amounts attributable to depreciation and amortization for such period, (iv) any
extraordinary charges or losses for such period and (v) the one-time adjustments
with respect to the fiscal quarters ended March 31, 2005, September 30, 2005,
and December 31, 2005, that are set forth on Schedule 1.01 to the Original
Credit Agreement, minus (b) without duplication and to the extent included in
determining such Consolidated Net Income, any extraordinary gains for such
period, all determined on a consolidated basis in accordance with GAAP and after
giving pro forma effect to all acquisitions, investments, sales, dispositions,
mergers, incurrences of Indebtedness or similar events (including, as
applicable, the application of the proceeds therefrom) during such period.

“Consolidated Net Income” means, for any period, the net income or loss of
Parent, the Borrowers and the other Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP (adjusted to reflect any charge, tax
or expense incurred or accrued by Parent during such period as though such
charge, tax or expense had been incurred by Parent, to the extent that Parent
has made or would be entitled under the Loan Documents to make any payment to or
for the account of Parent in respect thereof) and after giving pro forma effect
to all acquisitions, investments, sales, dispositions, mergers, incurrences of
Indebtedness or similar events (including, as applicable, the application of the
proceeds therefrom) during such period, provided that, to the extent not
included therein, the foregoing shall include the income of any Person (other
than any Subsidiary) in which any other Person (other than any Borrower or any
other Subsidiary or any director holding qualifying shares in compliance with
applicable law) owns an Equity Interest, to the extent of the amount of cash or
cash equivalent dividends or other cash or cash equivalent distributions
actually paid to Parent, any Borrower or any other Subsidiary during such
period.

“Consolidated Revenues” means, with respect to Parent, any Subsidiary or any
group of Subsidiaries for any period, the revenues of Parent, such Subsidiary or
such group of Subsidiaries for such period determined on a consolidated basis in
accordance with GAAP excluding any revenues attributable to Permitted
Acquisition Subsidiaries.

“Consolidated Tangible Assets” means, at any time, the value of the tangible
assets of Parent, the Borrowers and the other Subsidiaries determined on a
consolidated basis in accordance with GAAP, as set forth in the most recent
Financial Officer’s certificate delivered pursuant to Section 5.01(c).

“Contract Period” means, with respect to any B/A, the period commencing on the
date such B/A is issued and accepted and ending on the date 30, 60, 90 or
180 days thereafter, as the applicable Canadian Borrower may elect (in each case
subject to availability), provided that if such Contract Period would end on a
day other than a Business Day, such Contract Period shall be extended to the
next succeeding Business Day.

“Contributed Equity” means the Net Proceeds of issuances of common equity by
Parent after the Effective Date, to the extent such Net Proceeds have been
further contributed as common equity to the US Borrower.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies, or the dismissal or
appointment of the management, of a Person, whether through the ability to
exercise voting power, by contract or otherwise. The terms “Controlling” and
“Controlled” have meanings correlative thereto.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Designated Asset” has the meaning set forth in Section 6.05(m).

“Designated Sale-Leaseback Assets” means the assets listed in Schedule 6.06.

“Designated Obligations” means all obligations of the Borrowers with respect to
(a) principal of and interest on the Loans, (b) amounts payable in respect of
B/As at the maturity thereof, (c) unreimbursed LC Disbursements and interest
thereon and (d) accrued and unpaid fees under the Loan Documents.

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06.

“Discount Proceeds” means, with respect to any B/A, an amount (rounded upward,
if necessary, to the nearest C$.01) calculated by multiplying (a) the face
amount of such B/A by (b) the quotient obtained by dividing (i) one by (ii) the
sum of (A) one and (B) the product of (x) the Discount Rate (expressed as a
decimal) applicable to such B/A and (y) a fraction of which the numerator is the
Contract Period applicable to such B/A and the denominator is 365, with such
quotient being rounded upward or downward to the fifth decimal place and .000005
being rounded upward.

“Discount Rate” means, with respect to a B/A being accepted and purchased on any
day, (a) for a Lender which is a Schedule I Lender, (i) the CDOR Rate applicable
to such B/A, or (ii) if the discount rate for a particular Contract Period is
not quoted on the Reuters Screen CDOR Page, the arithmetic average (as
determined by the Canadian Agent) of the percentage discount rates (expressed as
a decimal and rounded upward, if necessary, to the nearest 1/100 of 1%) quoted
to the Canadian Agent by the Schedule I Reference Lenders as the percentage
discount rate at which each such bank would, in accordance with its normal
practices, at approximately 10:00 a.m., Toronto time, on such day, be prepared
to purchase bankers’ acceptances accepted by such bank having a face amount and
term comparable to the face amount and Contract Period of such B/A, and (b) for
a lender which is a Schedule II Lender or a Schedule III Lender, the lesser of
(i) the CDOR Rate applicable to such B/A plus 0.10% per annum and (ii) the
arithmetic average (as determined by the Canadian Agent) of the percentage
discount rates (expressed as a decimal and rounded upward, if necessary, to the
nearest 1/100 of 1%) quoted to the Canadian Agent by the Schedule II Reference
Lenders as the percentage discount rate at which each such bank would, in
accordance with its normal practices, at approximately 10:00 a.m., Toronto time,
on such day, be prepared to purchase bankers’ acceptances accepted by such bank
having a face amount and term comparable to the face amount and Contract Period
of such B/A.

“Domestic Collateral Agreement” means the Guarantee and Collateral Agreement
dated as of December 21, 2005 (as amended prior to the Effective Date pursuant
to the terms of the Prior Reaffirmation Agreements), among Parent, the US
Borrower, the other US Guarantors and the Administrative Agent, as amended and
restated on the Effective Date by the Amended and Restated Guarantee and
Collateral Agreement dated the date hereof among Parent, the US Borrower, the
other US Guarantors and the Administrative Agent substantially in the form of
Exhibit B hereto.

“Domestic Loan Parties” means Parent, the US Borrower and the other US
Guarantors.

“Domestic Subsidiary” means any Subsidiary that is not a Foreign Subsidiary.

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

“EMU Legislation” means the legislative measures of the European Union for the
introduction of, changeover to or operation of the Euro in one or more member
states.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of Parent, any Borrower or any other Subsidiary
directly or indirectly resulting from or based upon (a) violation of any
Environmental Law, (b) the generation, use, handling, transportation, storage,
treatment or disposal of any Hazardous Materials, (c) exposure to any Hazardous
Materials, (d) the release or threatened release of any Hazardous Materials into
the environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest (but, for the avoidance of doubt, not including Indebtedness
convertible or exchangeable into common stock of Parent).

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with Parent or the US Borrower, is treated as a single employer
under Section 414(b) or (c) of the Code or, solely for purposes of Section 302
of ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by Parent or the US Borrower or any ERISA Affiliate of
any liability under Title IV of ERISA with respect to the termination of any
Plan; (e) the receipt by Parent or the US Borrower or any ERISA Affiliate from
the PBGC or a plan administrator of any notice relating to an intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan;
(f) the incurrence by Parent or the US Borrower or any ERISA Affiliate of any
liability with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; or (g) the receipt by Parent or the US Borrower or any ERISA
Affiliate of any notice, or the receipt by any Multiemployer Plan from Parent or
the US Borrower or any ERISA Affiliate of any notice, concerning the imposition
of Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA.

“Euro” or “€” means the single currency of the European Union as constituted by
the Treaty on European Union and as referred to in the EMU Legislation.

“EURIBO Rate” means, with respect to any Eurocurrency Borrowing denominated in
Euros for any Interest Period, the rate appearing on page 248 of the Dow Jones
Market Service (or on any successor or substitute page of such Service, or any
successor to or substitute for such Service, providing rate quotations
comparable to those currently provided on such page of such Service, as
determined by the London Agent from time to time for purposes of providing
quotations of interest rates applicable to Euro deposits in the European
interbank market) at approximately 11:00 a.m., Paris time, two Business Days
prior to the commencement of such Interest Period, as the rate for Euro deposits
with a maturity comparable to such Interest Period. In the event that such rate
is not available at such time for any reason, then the EURIBO Rate with respect
to such Eurocurrency Borrowing for such Interest Period shall be the rate at
which Euro deposits in an amount the US Dollar Equivalent of which is
approximately equal to US$5,000,000 and for a maturity comparable to such
Interest Period is offered by the London Agent in immediately available funds in
the European interbank market at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period.

“Eurocurrency”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Adjusted Eurocurrency Rate.

“Event of Default” has the meaning assigned to such term in Section 7.01.

“Exchange Rate” means on any day, for purposes of determining the US Dollar
Equivalent of any other currency, the rate at which such other currency may be
exchanged into US Dollars, as set forth at approximately 11:00 a.m., London
time, on such day on the Reuters World Currency Page for such currency. In the
event that such rate does not appear on any Reuters World Currency Page, the
Exchange Rate shall be determined by reference to such other publicly available
service for displaying exchange rates as may be agreed upon by the
Administrative Agent and the US Borrower, or, in the absence of such an
agreement, such Exchange Rate shall instead be the arithmetic average of the
spot rates of exchange of the Administrative Agent in the market where its
foreign currency exchange operations in respect of such currency are then being
conducted, at or about 10:00 a.m., Local Time, on such date for the purchase of
US Dollars for delivery two Business Days later, provided that if at the time of
any such determination, for any reason, no such spot rate is being quoted, the
Administrative Agent may use any reasonable method it deems appropriate to
determine such rate, and such determination shall be conclusive absent manifest
error.

“Excluded Acquisition” means any purchase or other acquisition, in one
transaction or a series of related transactions, of assets, properties and/or
Equity Interests with an aggregate fair market value not exceeding US$2,500,000
(or the US Dollar Equivalent thereof).

“Excluded Assets” means, (i) with respect to Parent, any Borrower or any other
Subsidiary, (a) any real property or interests therein of such Person, (b) any
Permitted Deposits of such Person, (c) any licenses, permits or contractual
agreements that if included in the Collateral would violate (y) any requirements
of applicable law prohibiting the creation of a security interest therein or
(z) any prohibition on assignment set forth therein and (d) inventory consisting
of beer, wine or liquor and (ii) with respect to any HOBE Subsidiary Grantor,
the HOBE Excluded Assets.

“Excluded Subsidiaries” means, at any time, (a) those Subsidiaries specified as
Excluded Subsidiaries on Schedule 3.12 hereto and any subsidiary thereof,
(b) any Immaterial Subsidiaries, (c) any additional Subsidiary acquired through
a Permitted Acquisition after the date hereof (other than a Permitted
Acquisition Subsidiary) and any subsidiary thereof and (d) any additional
subsidiary of Parent other than a Permitted Acquisition Holding (including all
subsidiaries of a subsidiary so designated) acquired after the date hereof (or
formed in connection with and for the purpose of such an acquisition of other
subsidiaries of Parent) and, in the course of such acquisition, designated by
Parent in a written notice to the Administrative Agent as an Excluded Subsidiary
(it being understood that Parent shall so designate each additional subsidiary
of Parent that is not a Subsidiary); provided that (i) such designation shall be
deemed to be an investment (subject to Section 6.04) in an Excluded Subsidiary
in an amount equal to the sum of (A) Parent’s direct or indirect equity
ownership percentage of the net worth of such designated Excluded Subsidiary
equal to the excess of the total assets over the total liabilities of such
Excluded Subsidiary immediately prior to such designation (such net worth to be
calculated without regard to any guarantee provided by such designated Excluded
Subsidiary) and (B) the aggregate principal amount of any Indebtedness owed by
such designated Excluded Subsidiary and its subsidiaries to Parent or any other
Subsidiary other than such designated Excluded Subsidiary (or any of its
subsidiaries) immediately prior to such designation, all calculated, except as
set forth in the parenthetical to clause (i)(A), on a consolidated basis in
accordance with GAAP (it being understood that any such designation shall not
(x) duplicate any reduction in any basket set forth in Section 6.04 to the
extent that any such basket is reduced in connection with the acquisition of
such Subsidiary or was reduced in connection with the creation or acquisition of
such Indebtedness after the date hereof or (y) reduce any basket under
Section 6.04 in respect of clause (1)(A) above to the extent that such
Subsidiary is acquired for common stock of Parent pursuant to Section 6.04(i))
and (ii) Parent may make such designation only if (A) such Subsidiary and its
subsidiaries do not own any Equity Interests in, or Indebtedness of or have any
investment in, or own or hold any Lien on any property of, Parent or any other
Subsidiary which is not a subsidiary of the Subsidiary to be so designated or is
not an Excluded Subsidiary; (B) no Indebtedness of such Subsidiary or any of its
subsidiaries shall, at the date of designation, or at any time thereafter,
constitute Indebtedness pursuant to which any lender has recourse to any of the
assets of the Parent or any other Loan Party; and (C) immediately before and
after giving pro forma effect to such designation, no Default shall have
occurred and be continuing (including any Default under Section 6.13, 6.14, 6.15
or 6.16). Subsidiaries designated as Excluded Subsidiaries pursuant to the
preceding sentence shall for all purposes of this Agreement constitute Excluded
Subsidiaries upon such designation. Parent may designate Excluded Subsidiaries
in a written notice to the Administrative Agent as Material Subsidiaries.
Excluded Subsidiaries designated as Material Subsidiaries pursuant to the
preceding sentence shall for all purposes of this Agreement constitute Material
Subsidiaries upon such designation.

“Excluded Taxes” means, with respect to any Agent, any Lender or any Issuing
Bank or any other recipient of any payment to be made by or on account of any
obligation of any Borrower hereunder, (a) income or franchise taxes imposed on
(or measured by) its net income by the United States of America, or by the
jurisdiction under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable lending office is located, (b) any branch profits taxes imposed by
the United States of America or any similar tax imposed by any other
jurisdiction in which a Lender is located, and (c) in the case of a Foreign
Lender making loans denominated in US Dollars (other than an assignee pursuant
to a request by the US Borrower under Section 2.19(b)), any withholding tax that
is imposed by the United States of America on amounts payable to such Foreign
Lender at the time such Foreign Lender becomes a party to this Agreement (or
designates a new lending office) or is attributable to such Foreign Lender’s
failure to comply with Section 2.17(e), except to the extent that such Foreign
Lender (or its assignor, if any) was entitled, at the time of designation of a
new lending office (or assignment), to receive additional amounts from the
Borrowers with respect to such withholding tax pursuant to Section 2.17(a),
provided that the term “Excluded Taxes” shall not include taxes imposed on
amounts payable to an Agent, a Lender or an Issuing Bank that result from a
failure by Parent, any Borrower or any other Subsidiary to take any action that
would allow such amounts to be paid free of such taxes.

“Existing Incremental Term Loans” means term loans made subject to the terms and
conditions set forth in the Amended Original Credit Agreement, Incremental
Assumption Agreement and Amendment No. 1 dated as of November 3, 2006 and
Incremental Assumption Agreement and Amendment No. 3 dated as of December 11,
2006 by one or more Lenders in US Dollars to the US Borrower on the respective
Incremental Effective Date (as specified in the Incremental Assumption Agreement
relating to such Incremental Term Loan) in a principal amount not exceeding such
Lender’s Incremental Term Commitment.

“Existing Incremental Term Maturity Date” means December 21, 2013.

“Existing Letters of Credit” means the letters of credit outstanding on the
Original Effective Date and set forth on Schedule 2.05.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

“Financial Officer” means the chief financial officer, chief or principal
accounting officer, treasurer or controller (i) of Parent or (ii) of the US
Borrower and each Permitted Acquisition Holding.

“Foreign Borrower Agreement” means a Foreign Borrower Agreement substantially in
the form of Exhibit C hereto.

“Foreign Borrower Termination” means a Foreign Borrower Termination
substantially in the form of Exhibit D hereto.

“Foreign Borrowers” means any Wholly Owned Foreign Subsidiary designated as a
Foreign Borrower in accordance with Section 2.23, provided that the status of
any of the foregoing as a Foreign Borrower shall terminate if and when a Foreign
Borrower Termination is delivered to the Administrative Agent in accordance with
Section 2.23.

“Foreign Collateral” has the meaning set forth in the definition of the term
“Collateral and Guarantee Requirement”.

“Foreign Collateral Agreement” means each pledge, security or guarantee
agreement among an Agent and one or more Foreign Guarantors that is reasonably
acceptable to the Administrative Agent.

“Foreign Currency” means Canadian Dollars, Euros, Norwegian Kronor, Sterling,
Swedish Kronor, Swiss Francs and any other currency reasonably acceptable to the
Administrative Agent that is freely available, freely transferable and freely
convertible into US Dollars.

“Foreign Currency Borrowing” means a Borrowing denominated in a Foreign
Currency.

“Foreign Currency LC Exposure” means, at any time, the sum of (a) the US Dollar
Equivalent of the aggregate undrawn amount of all outstanding Foreign Currency
Letters of Credit at such time plus (b) the US Dollar Equivalent of the
aggregate amount of all LC Disbursements in respect of Foreign Currency Letters
of Credit that have not yet been reimbursed by or on behalf of the applicable
Borrower at such time. The Foreign Currency LC Exposure of any Limited Currency
Revolving Lender at any time shall be its Limited Currency Applicable Percentage
of the total Foreign Currency LC Exposure at such time.

“Foreign Currency Letter of Credit” means a Letter of Credit denominated in
Euros or Sterling.

“Foreign Currency Revolving Exposure” means, with respect to any Lender at any
time, the sum of (a) the US Dollar Equivalent of the outstanding principal
amount of such Lender’s Foreign Currency Revolving Loans, (b) the US Dollar
Equivalent of the aggregate face amount of the B/As accepted by such Lender and
outstanding at such time and (c) its Foreign Currency LC Exposure at such time.

“Foreign Currency Revolving Loan” means a Revolving Loan denominated in a
Foreign Currency.

“Foreign Currency Sublimit” means, at any time, the lesser of (a) US$100,000,000
and (b) the aggregate amount of the Revolving Commitments at such time. The
Foreign Currency Sublimit is part of, and not in addition to, the Revolving
Commitments.

“Foreign Guarantees” has the meaning set forth in the definition of the term
“Collateral and Guarantee Requirement”.

“Foreign Guarantors” has the meaning set forth in the definition of the term
“Collateral and Guarantee Requirement”.

“Foreign Lender” means any Lender that is not organized under the laws of the
United States of America or any State thereof or the District of Columbia.

“Foreign Obligations” means the Obligations of the Foreign Borrowers.

“Foreign Subsidiary” means any Subsidiary that is not organized under the laws
of the United States of America or any State thereof or the District of
Columbia, provided that, for purposes of the Collateral and Guarantee
Requirement, a Subsidiary that is not a “controlled foreign corporation” under
Section 957 of the Code shall not constitute a Foreign Subsidiary.

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“Granting Bank” has the meaning set forth in Section 9.04(d).

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof (including pursuant
to any “synthetic lease” financing), (c) to maintain working capital, equity
capital or any other financial statement condition or liquidity of the primary
obligor so as to enable the primary obligor to pay such Indebtedness or other
obligation or (d) as an account party in respect of any letter of credit or
letter of guaranty issued to support such Indebtedness or obligation, provided
that the term “Guarantee” shall not include endorsements for collection or
deposit in the ordinary course of business.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos–containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“HOBE Excluded Assets” means the assets listed on Schedule 1.01(a) hereto.

“HOBE Subsidiary Grantor” means the Subsidiaries listed on Schedule 1.01(b)
hereto.

“Holdco #1” means Live Nation Holdco #1, Inc. (f/k/a CCE Holdco #1, Inc.), a
Delaware corporation.

“Holdco #2” means Live Nation Holdco #2, Inc. (f/k/a CCE Holdco #2, Inc.), a
Delaware corporation.

“Holding Companies” means, collectively, Parent, Holdco #1 and Holdco #2.

“Immaterial Subsidiaries” means inactive or dormant subsidiaries that have less
than the US Dollars Equivalent of US $250,000 (i) in assets and (ii) in revenues
for the most recent financial quarter for which financial statements are
available.

“Increased Amount Date” has the meaning set forth in Section 2.21(a).

“Incremental Amount” means, at any time from and after the Effective Date, the
excess, if any, of (a) US$250,000,000 over (b) the aggregate amount of all
Incremental Term Commitments and Incremental Revolving Commitments established
prior to such time (from and after the Effective Date) pursuant to Section 2.21.

“Incremental Assumption Agreement” means an Incremental Assumption Agreement in
form and substance reasonably satisfactory to the Administrative Agent, among
the Borrowers, the Agents and one or more Incremental Term Lenders and/or
Incremental Revolving Lenders.

“Incremental Documents” has the meaning set forth in Section 2.21(b).

“Incremental Revolving Commitment” means the commitment of any Lender,
established pursuant to Section 2.21, to make Incremental Revolving Loans to the
Borrowers.

“Incremental Revolving Lender” means a Lender with an Incremental Revolving
Commitment or an outstanding Incremental Revolving Loan.

“Incremental Revolving Loans” means Revolving Loans made by one or more Lenders
to a Borrower pursuant to Section 2.01.

“Incremental Term Commitment” means the commitment of any Lender, established
pursuant to Section 2.21, to make Incremental Term Loans to the US Borrower.

“Incremental Term Lender” means a Lender with an Incremental Term Commitment or
an outstanding Incremental Term Loan or Existing Incremental Term Loan.

“Incremental Term Loans” means Term Loans made by one or more Lenders to the US
Borrower pursuant to Section 2.01.

“Indebtedness” of any Person means, without duplication, the following:

(a) all obligations of such Person for borrowed money or with respect to
deposits or advances of any kind made to such Person;

(b) all obligations of such Person evidenced by bonds, debentures, notes or
similar instruments;

(c) all obligations of such Person which customarily bear interest irrespective
of whether a default has occurred;

(d) all obligations of such Person under conditional sale or other title
retention agreements (other than customary reservations or retentions of title
under supply agreements entered into in the ordinary course of business)
relating to property acquired by such Person;

(e) all obligations of such Person in respect of the deferred purchase price of
property or services (excluding trade accounts payable incurred in the ordinary
course of business to the extent not more than 90 days overdue);

(f) all obligations of others of the type referred to in clauses (a) through
(e) and (g) through (k) of this definition secured by (or for which the holder
of such obligations has an existing right, contingent or otherwise, to be
secured by) any Lien on property owned or acquired by such Person, whether or
not such obligations secured thereby have been assumed;

(g) all Guarantees by such Person of obligations of others of the type referred
to in clauses (a) through (f) and (h) through (k) of this definition;

(h) all Capital Lease Obligations of such Person;

(i) all obligations, contingent or otherwise, of such Person as an account party
in respect of letters of credit and letters of guaranty;

(j) all obligations of such Person with respect to any Swap Agreement; and

(k) all obligations, contingent or otherwise, of such Person in respect of
bankers’ acceptances.

The Indebtedness of any Person shall include the Indebtedness of any other
entity (including any partnership in which such Person is a general partner) to
the extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Information” has the meaning set forth in Section 9.12.

“Information Memorandum” means the Confidential Information Memorandum dated
November, 2005 relating to Parent, the US Borrower and the “Transactions” (as
described in the Original Credit Agreement).

“Interest Election Request” means a request by the applicable Borrower to
convert or continue a Revolving Borrowing, Term Borrowing or B/A Drawing in
accordance with Section 2.07.

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan) or a Canadian Base Rate Loan, the last day of each March, June,
September and December, (b) with respect to any Eurocurrency Loan, the last day
of the Interest Period applicable to the Borrowing of which such Loan is a part
and, in the case of a Eurocurrency Borrowing with an Interest Period of more
than three months’ duration, each day prior to the last day of such Interest
Period that occurs at intervals of three months’ duration after the first day of
such Interest Period, and (c) with respect to any Swingline Loan, the day that
such Loan is required to be repaid.

“Interest Period” means, with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter (or, with the consent of each Lender, nine or twelve months), as the
applicable Borrower may elect, provided that (a) if any Interest Period would
end on a day other than a Business Day, such Interest Period shall be extended
to the next succeeding Business Day unless such next succeeding Business Day
would fall in the next calendar month, in which case such Interest Period shall
end on the next preceding Business Day and (b) any Interest Period that
commences on the last Business Day of a calendar month (or on a day for which
there is no numerically corresponding day in the last calendar month of such
Interest Period) shall end on the last Business Day of the last calendar month
of such Interest Period. For purposes hereof, the date of a Borrowing initially
shall be the date on which such Borrowing is made, and thereafter shall be the
effective date of the most recent conversion or continuation of such Borrowing.

“Issuing Bank” means a US Dollar Issuing Bank or a Multicurrency Issuing Bank.

“JPMCB” means JPMorgan Chase Bank, N.A.

“JPME” means J.P. Morgan Europe Limited and its successors.

“Judgment Currency” has the meaning set forth in Section 9.15.

“LC Disbursement” means a payment made by any Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit denominated in US Dollars at such time,
(b) the US Dollar Equivalent of the aggregate undrawn amount of all outstanding
Foreign Currency Letters of Credit at such time, (c) the aggregate amount of all
LC Disbursements made in US Dollars that have not yet been reimbursed by or on
behalf of the applicable Borrower at such time and (d) the US Dollar Equivalent
of the aggregate amount of all LC Disbursements made in a Foreign Currency that
have not yet been reimbursed by or on behalf of the applicable Borrower at such
time. The LC Exposure of any Revolving Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time.

“Lenders” means the Persons who are Lenders under the Amended Original Credit
Agreement immediately prior to the Effective Date, the Persons listed on
Schedule 2.01 and any other Person that shall have become a party hereto
pursuant to an Assignment and Assumption or an Incremental Assumption Agreement,
other than any such Person that ceases to be a party hereto pursuant to an
Assignment and Assumption. Unless the context otherwise requires, the term
“Lenders” includes the Swingline Lender.

“Letter of Credit” means any Existing Letter of Credit and any letter of credit
issued pursuant to this Agreement.

“Leverage Ratio” means, on any relevant date of determination, the ratio of
(a) Total Indebtedness as of such date minus Unrestricted Cash and Cash
Equivalents as of such date to (b) Consolidated EBITDA for the period of four
consecutive fiscal quarters of Parent ended on such date.

“LIBO Rate” means, with respect to any Eurocurrency Borrowing for any Interest
Period, the rate appearing on page 3750 (or, in the case of a Eurocurrency
Foreign Currency Borrowing, the rate appearing on the applicable page for such
Foreign Currency) of the Dow Jones Market Service (or on any successor or
substitute page of such Service, or any successor to or substitute for such
Service, providing rate quotations comparable to those currently provided on
such page of such Service, as determined by the Applicable Agent from time to
time for purposes of providing quotations of interest rates applicable to dollar
deposits (or, in the case of a Eurocurrency Foreign Currency Borrowing, deposits
in the applicable Foreign Currency) in the London interbank market) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period (or, in the case of Interest Periods with
respect to any Loan denominated in Sterling, on the Business Day on which such
Interest Period commences), as the rate for dollar (or the applicable Foreign
Currency) deposits with a maturity comparable to such Interest Period. In the
event that such rate is not available at such time for any reason, then the LIBO
Rate with respect to such Eurocurrency Borrowing for such Interest Period shall
be the rate at which US Dollar deposits of US$5,000,000 (or, in the case of a
Eurocurrency Foreign Currency Borrowing, deposits in the applicable Foreign
Currency in an amount the US Dollar Equivalent of which is approximately equal
to US$5,000,000) and for a maturity comparable to such Interest Period are
offered by the London Agent in immediately available funds in the London
interbank market at approximately 11:00 a.m., London time, two Business Days
prior to the commencement of such Interest Period.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

“Limited Currency Applicable Percentage” means, with respect to any Limited
Currency Revolving Lender, the percentage of the total Limited Currency
Revolving Commitments represented by such Lender’s Limited Currency Revolving
Commitment. If the Limited Currency Revolving Commitments have terminated or
expired, the Limited Currency Applicable Percentages shall be determined based
upon the Limited Currency Revolving Commitments most recently in effect, giving
effect to any assignments.

“Limited Currency LC Exposure” means, at any time, the LC Exposure attributable
to the Limited Currency Revolving Commitments. The Limited Currency LC Exposure
of any Limited Currency Revolving Lender at any time shall be its Limited
Currency Applicable Percentage of the total Limited Currency LC Exposure at such
time.

“Limited Currency Revolving Commitment” means, with respect to each Lender, the
commitment, if any, of such Lender to make Limited Currency Revolving Loans and
to acquire participations in Letters of Credit and Swingline Loans hereunder,
expressed as an amount representing the maximum aggregate amount of such
Lender’s Limited Currency Revolving Exposure hereunder, as such commitment may
be (a) reduced from time to time pursuant to Section 2.08 and (b) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 9.04. The initial amount of each Lender’s Limited Currency
Revolving Commitment is set forth on Schedule 2.01, or in the Assignment and
Assumption pursuant to which such Lender shall have assumed its Limited Currency
Revolving Commitment, as applicable. The initial aggregate amount of the
Lenders’ Limited Currency Revolving Commitments is US$75,000,000.

“Limited Currency Revolving Exposure” means, with respect to any Lender at any
time, the sum of (a) the outstanding principal amount of such Lender’s Limited
Currency Revolving Loans denominated in US Dollars at such time, (b) the US
Dollar Equivalent of the outstanding principal amount of such Lender’s Limited
Currency Revolving Loans denominated in Euros or Sterling at such time, (c) such
Lender’s Limited Currency LC Exposure at such time and (d) such Lender’s Limited
Currency Swingline Exposure at such time.

“Limited Currency Revolving Lender” means a Lender with a Limited Currency
Revolving Commitment or, if the Limited Currency Revolving Commitments have
terminated or expired, a Lender with Limited Currency Revolving Exposure.

“Limited Currency Revolving Loan” means a Loan made pursuant to clause (b) of
Section 2.01.

“Limited Currency Swingline Exposure” means, at any time, the Swingline Exposure
attributable to the Limited Currency Revolving Commitments. The Limited Currency
Swingline Exposure of any Limited Currency Revolving Lender at any time shall be
its Limited Currency Applicable Percentage of the total Limited Currency
Swingline Exposure at such time.

“Loan Documents” means this Agreement, any letter of credit applications
referred to in Section 2.05(a) or (b), any promissory notes delivered pursuant
to Section 2.09(e), any Incremental Document, the Domestic Collateral Agreement
and the other Security Documents.

“Loan Parties” means Parent, the Borrowers and the other Subsidiary Loan
Parties.

“Loans” means the loans made by the Lenders to the Borrowers pursuant to this
Agreement.

“Local Time” means (a) with respect to a Loan or Borrowing denominated in US
Dollars, New York City time, (b) with respect to a Loan or Borrowing denominated
in Canadian Dollars or a B/A, Toronto time and (c) with respect to a Loan or
Borrowing denominated in any other Foreign Currency, London time.

“London Agent” means JPME, in its capacity as London agent for the Lenders
hereunder, or any successor thereto appointed in accordance with Article VIII.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, properties, condition (financial or otherwise), liabilities
(including contingent liabilities), material agreements or prospects of Parent,
the Borrowers and the other Subsidiaries, taken as a whole, (b) the ability of
any Loan Party to perform any of its obligations under any Loan Document or
(c) the rights of or remedies available to the Lenders under any Loan Document.

“Material Indebtedness” means (without duplication) Indebtedness (other than the
Loans, Letters of Credit and B/As), or obligations in respect of one or more
Swap Agreements, of any one or more of Parent, the Borrowers and the other
Subsidiaries in an aggregate outstanding principal amount exceeding
US$10,000,000, determined on a consolidated basis and, for the avoidance of
doubt, excluding the Preferred Stock. For purposes of determining Material
Indebtedness in respect of any Swap Agreement, the “amount” of the outstanding
principal amount of the obligations of Parent, any Borrower or any other
Subsidiary in respect of such Swap Agreement at any time shall be the maximum
aggregate amount (giving effect to any netting agreements) that Parent, such
Borrower or such Subsidiary would be required to pay if such Swap Agreement were
terminated at such time. Notwithstanding the foregoing, for as long as AMG is a
Subsidiary and Parent holds directly or indirectly not more than 50% of the
Equity Interests in AMG (or any other entity of the Academy Music Group),
Indebtedness incurred by any entity of the Academy Music Group under the AMG
Credit Documents and any additional Indebtedness incurred by any entity of the
Academy Music Group in an aggregate amount the US Dollar Equivalent of which
does not exceed US$10,000,000 shall in no event constitute Material
Indebtedness.

“Material Subsidiary” means (a) any Subsidiary that is not an Excluded
Subsidiary and (b) any Permitted Acquisition Subsidiary.

“Maturity Date” means the Revolving Maturity Date or the Term Maturity Date (as
the context requires).

“Maximum Rate” has the meaning set forth in Section 9.13.

“Moody’s” means Moody’s Investors Service, Inc.

“Multicurrency Issuing Bank” means JPMCB, Bank of America, N.A. and Deutsche
Bank AG, New York Branch, and each other Person designated a Multicurrency
Issuing Bank pursuant to Section 2.05(i), in each case in its capacity as an
issuer of Letters of Credit denominated in US Dollars, Euros and Sterling
hereunder, and its successors in such capacity as provided in Section 2.05(i). A
Multicurrency Issuing Bank may, in its discretion, arrange for any Letter of
Credit to be issued by Affiliates of such Multicurrency Issuing Bank by
providing notice thereof to the US Borrower on or prior to the date on which the
request for such Letter of Credit is delivered or telecopied to such
Multicurrency Issuing Bank in accordance with Section 2.05(b), in which case the
term “Multicurrency Issuing Bank” shall include any such Affiliate with respect
to Letters of Credit issued by such Affiliate.

“Multicurrency Revolving Commitment” means, with respect to each Lender, the
commitment, if any, of such Lender to make Multicurrency Revolving Loans and to
accept and purchase or arrange for the purchase of B/As pursuant to
Section 2.20, expressed as an amount representing the maximum aggregate amount
of such Lender’s Multicurrency Revolving Exposure hereunder, as such commitment
may be (a) reduced from time to time pursuant to Section 2.08 and (b) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 9.04. The initial amount of each Lender’s Multicurrency
Revolving Commitment is set forth on Schedule 2.01, or in the Assignment and
Assumption pursuant to which such Lender shall have assumed its Multicurrency
Revolving Commitment, as applicable. The initial aggregate amount of the
Lenders’ Multicurrency Revolving Commitments is US$25,000,000.

“Multicurrency Revolving Exposure” means, with respect to any Lender at any
time, the sum of (a) the outstanding principal amount of such Lender’s
Multicurrency Revolving Loans denominated in US Dollars at such time, (b) the US
Dollar Equivalent of the outstanding principal amount of such Lender’s
Multicurrency Revolving Loans denominated in Foreign Currencies at such time and
(c) the US Dollar Equivalent of the aggregate face amount of the B/As accepted
by such Lender and outstanding at such time.

“Multicurrency Revolving Lender” means a Lender with a Multicurrency Revolving
Commitment or, if the Multicurrency Revolving Commitments have terminated or
expired, a Lender with Multicurrency Revolving Exposure.

“Multicurrency Revolving Loan” means a Loan made pursuant to clause (b) of
Section 2.01.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Net Proceeds” means, with respect to any event, (a) the cash proceeds received
in respect of such event including (i) any cash received in respect of any
non-cash proceeds, but only as and when received, (ii) in the case of a
casualty, insurance proceeds, and (iii) in the case of a condemnation or similar
event, condemnation awards and similar payments, net of (b) the sum of (i) all
reasonable fees and out-of-pocket expenses paid by Parent, the Borrowers and the
other Subsidiaries to third parties (other than Parent and the Subsidiaries) in
connection with such event, (ii) in the case of a sale, transfer or other
disposition of an asset (including pursuant to a sale and leaseback transaction
or a casualty or a condemnation or similar proceeding), the amount of all
payments and distributions required to be made by Parent, the Borrowers and the
other Subsidiaries as a result of such event (x) to repay Indebtedness (other
than Loans) secured by such asset or (y) in respect of or on account of Equity
Interests held by third parties and (iii) the amount of all taxes paid (or
reasonably estimated to be payable) by Parent, the Borrowers and the other
Subsidiaries, and the amount of any reserves established by Parent, the
Borrowers and the other Subsidiaries to fund contingent liabilities reasonably
estimated to be payable, in each case during the year that such event occurred
or the next succeeding year and that are directly attributable to such event (as
determined reasonably and in good faith by a Financial Officer).

“Non-Loan Party Intercompany Debtor” has the meaning set forth in
Section 6.04(q).

“Norwegian Kronor” or “Nkr” means the lawful money of Norway.

“Obligations” means the following:

(a) the due and punctual payment by the Borrowers of (i) the principal of and
interest (including interest accruing during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding) on the Loans, when and as due, whether
at maturity, by acceleration, upon one or more dates set for prepayment or
otherwise, (ii) each payment required to be made by any Borrower in respect of
any Letter of Credit, when and as due, including payments in respect of
reimbursement of LC Disbursements, interest thereon (including interest accruing
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) and
obligations to provide cash collateral, (iii) all reimbursement obligations of
the Canadian Borrowers in respect of B/As accepted hereunder and (iv) all other
monetary obligations of the Borrowers under this Agreement and each of the other
Loan Documents, including obligations to pay fees, expense reimbursement
obligations and indemnification obligations, whether primary, secondary, direct,
contingent, fixed or otherwise, arising under the Loan Documents (including
monetary obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding);

(b) the due and punctual payment of all the monetary obligations of each other
Loan Party under or pursuant to this Agreement and each of the other Loan
Documents; and

(c) the due and punctual payment of all monetary obligations of each Loan Party
under each Swap Agreement that (i) is in effect on the Effective Date with a
counterparty that is a Lender or an Affiliate of a Lender as of the Effective
Date or (ii) is entered into after the Effective Date with any counterparty that
is a Lender or an Affiliate of a Lender at the time such Swap Agreement is
entered into (other than Swap Agreements entered into after (A) the principal of
and interest on each Loan and all fees payable hereunder have been paid in full,
(B) the Lenders have no further commitment to lend hereunder, (C) the LC
Exposures have been reduced to zero and (D) the Issuing Banks have no further
obligations to issue Letters of Credit).

“Obligations Guarantees” has the meaning set forth in the definition of the term
“Collateral and Guarantee Requirement”.

“Obligations Guarantors” has the meaning set forth in the definition of the term
“Collateral and Guarantee Requirement”.

“Original Credit Agreement” has the meaning set forth in the preamble hereto.

“Original Effective Date” means December 21, 2005.

“Original Effective Date Excess Cash” means the amount, if any, by which the US
Dollar Equivalent or the aggregate amount of consolidated cash and cash
equivalents of Parent, the Borrowers and the other Subsidiaries on the Original
Effective Date exceeded US$150,000,000, provided that the Original Effective
Date Excess Cash shall not exceed US$125,000,000.

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document.

“Parent” means Live Nation, Inc. (f/k/a CCE Spinco, Inc.), a Delaware
corporation.

“Parent Common Stock” means common stock of Parent.

“Participant” has the meaning set forth in Section 9.04(c)(i).

“Participating Revolving Commitment” means a Limited Currency Revolving
Commitment, a US Dollar Revolving Commitment, or any combination thereof (as the
context requires).

“Participating Revolving Exposure” means, with respect to any Lender at any
time, the sum of such Lender’s Limited Currency Revolving Exposure and US Dollar
Revolving Exposure at such time.

“Participating Revolving Lender” means a Limited Currency Revolving Lender, a US
Dollar Revolving Lender or any combination thereof (as the context requires).

“Participating Revolving Loan” means a Limited Currency Revolving Loan, a US
Dollar Revolving Loan or any combination thereof (as the context requires).

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA, and any successor entity performing similar functions.

“Perfection Certificate” means a certificate in the form of Exhibit E or any
other form approved by the Collateral Agent.

“Permitted Acquisition” has the meaning set forth in Section 6.04(f).

“Permitted Acquisition Holding” means a direct, wholly owned Domestic Subsidiary
of Parent that is a Subsidiary Loan Party and is formed for the purpose of
making one or more acquisitions that are, in each case, Tax-Free
Reorganizations; provided that from and after the date any such entity becomes a
subsidiary of the US Borrower, such entity will no longer constitute a Permitted
Acquisition Holding.

“Permitted Acquisition Holding Guarantee” has the meaning set forth in Section
6.04(s).

“Permitted Acquisition Subsidiary” means any Subsidiary that becomes a
Subsidiary through a Permitted Acquisition (other than an Excluded Acquisition).

“Permitted Deposits” means, with respect to Parent, any Borrower or any other
Subsidiary, cash or cash equivalents (and all accounts and other depositary
arrangements with respect thereto) securing customary obligations of such Person
that are incurred in the ordinary course of business in connection with
promoting or producing live entertainment events.

“Permitted Encumbrances” means:

(a) Liens imposed by law for taxes, assessments, governmental charges, levies or
claims that are not yet delinquent or are being contested in compliance with
Section 5.05;

(b) carriers’, warehousemen’s, mechanics’, laborers’, materialmen’s,
repairmen’s, vendors’ and other like Liens imposed by law, arising in the
ordinary course of business and securing obligations that are not overdue by
more than 30 days or are being contested in compliance with Section 5.05;

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;

(d) Permitted Deposits and deposits to secure the performance of bids, trade
contracts, leases, statutory obligations, surety and appeal bonds, performance
bonds and other obligations of a like nature, in each case in the ordinary
course of business;

(e) awards or judgment liens in respect of awards or judgments that do not
constitute an Event of Default under clause (k) of Section 7.01;

(f) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of Parent, any Borrower or any other Subsidiary;

(g) Liens created by lease agreements in respect of the leasehold interests
leased by Parent, any Borrower or any other Subsidiary thereunder to secure the
payments of rental amounts and other sums not yet due thereunder; and

(h) Liens on leasehold interests of Parent or any Subsidiary created by the
lessor in favor of any mortgagee of the leased premises,

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

“Permitted Holding Company Indebtedness” means unsecured Indebtedness of any
Holding Company issued under an indenture or other agreement reasonably
satisfactory to the Administrative Agent that (a)  matures on or after the date
that is one year after the Existing Incremental Term Maturity Date and (b) may
include a conversion or exchange feature converting or exchanging such Permitted
Holding Company Indebtedness into Parent Common Stock (provided that, if such a
conversion or exchange feature is included, (i) the issuer of such Permitted
Holding Company Indebtedness may elect, subject to this Agreement and only after
the Existing Incremental Term Maturity Date, to pay not more than 100% of the
principal amount of such Permitted Holding Company Indebtedness in full or
partial satisfaction of its obligation to deliver Parent Common Stock following
such conversion or exchange and (ii) the holders of such Permitted Holding
Company Indebtedness shall have no right to demand such payment following a
conversion or exchange).

“Permitted Investments” means:

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;

(b) investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, a credit rating of
at least A-1 or P-1 from S&P or from Moody’s, respectively;

(c) investments in certificates of deposit, banker’s acceptances and time
deposits denominated in US Dollars and maturing within 180 days from the date of
acquisition thereof issued or guaranteed by or placed with, and money market
deposit accounts denominated in US Dollars issued or offered by, any commercial
bank organized under the laws of the United States of America or any State
thereof or any member nation of the Organization for Economic Cooperation and
Development which has a combined capital and surplus and undivided profits of
not less than US$500,000,000 (or the US Dollar Equivalent thereof) or any Lender
or Affiliate of any Lender;

(d) fully collateralized repurchase agreements with a term of not more than
30 days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above; and

(e) money market funds that (i) (A) comply with the criteria set forth in
Securities and Exchange Commission Rule 2a-7 under the Investment Company Act of
1940 (or, in the case of money market funds offered by any commercial bank
organized under the laws of any member nation of the Organization for Economic
Cooperation and Development, the applicable criteria of such member nation to
the extent substantially comparable to the criteria set forth in such
Rule 2a-7), (B) are rated AAA by S&P and Aaa by Moody’s or a comparable rating
by any other nationally recognized rating agency and (C) have portfolio assets
of at least US$5,000,000,000 (or the US Dollar Equivalent thereof) or (ii) are
offered by any Lender or Affiliate of any Lender.

“Permitted Non-Loan Party Intercompany Indebtedness” has the meaning set forth
in Section 6.04(q).

“Permitted Non-Loan Party Subordinated Indebtedness” is unsecured Permitted
Subordinated Indebtedness of a Non-Loan Party Intercompany Debtor (or any parent
of such Non-Loan Party Intercompany Debtor that is an Excluded Subsidiary) that
is (i) held by any Person (other than Parent or any Subsidiary) which directly
or indirectly holds Equity Interests in such Non-Loan Party Intercompany Debtor,
(ii) unless the pledgee or transferee (that must be an Affiliate of the Person
described in clause (i) hereof) agrees to be bound by the subordination
provisions, not pledged or transferred to any third party and (iii) fully
subordinated to Permitted Non-Loan Party Intercompany Indebtedness, if any, of
such Non-Loan Party Intercompany Debtor (or its parent) and to the Guarantee, if
any, by such Non-Loan Party Intercompany Debtor (or its parent) of any Permitted
Non-Loan Party Intercompany Indebtedness in the event of a bankruptcy,
reorganization or insolvency proceeding with respect to such Non-Loan Party
Intercompany Debtor (or its parent).

“Permitted Parent Preferred Stock” means any preferred Equity Interests issued
by Parent that (a) do not require the payment of any dividends (other than
dividends payable solely in shares of common stock of Parent or cash dividends
to the extent permitted by Section 6.08), (b) permit payments to the holders
thereof solely in the form of shares of common stock of Parent in connection
with the maturity, mandatory redemption, mandatory repurchase or optional
repurchase thereof, (c) do not require the maintenance or achievement of any
financial performance standards other than as a condition to the taking of
specific actions and do not provide remedies to holders thereof (other than
voting and management rights and increases in pay-in-kind dividends) and (d) are
not convertible or exchangeable, automatically or at the option of any holder
thereof, into any Indebtedness, Equity Interests or other assets other than
common stock of Parent.

“Permitted Restricted Payment Amount” means, for any fiscal year, the sum of
(a) the aggregate amount of dividends required by the terms of the Preferred
Stock as of the Effective Date to be paid during such fiscal year in respect of
the Preferred Stock outstanding as of the Effective Date (to the extent such
Preferred Stock remains outstanding after the Effective Date) and
(b) US$1,000,000.

“Permitted Subordinated Indebtedness” means Indebtedness (other than Permitted
Holding Company Indebtedness) of Parent, any Borrower or any other Subsidiary
that (a) is subordinated to the Obligations on terms no less favorable to the
Lenders than the terms set forth in Exhibit F hereto, (b) complies otherwise
with the terms set forth in Exhibit F hereto and (c) matures on or after the
date that is one year after the Existing Incremental Term Maturity Date.

“Permitted Subsidiary Preferred Stock” means (i) preferred Equity Interests
outstanding as of the Effective Date and set forth on Schedule 6.01(c), to the
extent held by the holders thereof as indicated on such schedule and (ii) any
other preferred Equity Interests of any Borrower or any other Subsidiary issued
to Parent, any Borrower, any other Subsidiary Loan Party or, for so long as the
issuer of such preferred Equity Interests is a direct or indirect subsidiary or
parent of each Person to which such preferred Equity Interests are issued, any
Subsidiary that is not a Loan Party, provided that with respect to clause
(ii) above (A) such preferred Equity Interests shall not have been transferred
or pledged to any third party, (B) if the issuer of such preferred Equity
Interests is not a Loan Party, such preferred Equity Interests, if issued or
transferred to a Loan Party, shall be evidenced by a certificate and constitute
Collateral and (C) if any holder of such preferred Equity Interests is a
Permitted Acquisition Holding or a subsidiary thereof and another holder is a
Person other than such Permitted Acquisition Holding or a subsidiary thereof,
such preferred Equity Interests shall be evidenced by a certificate and
constitute Collateral.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which Parent or the US Borrower or any
ERISA Affiliate is (or, if such plan were terminated, would, under Section 4069
of ERISA, be deemed to be) an “employer”, as defined in Section 3(5) of ERISA.

“Preferred Stock” means (i) the Series A redeemable preferred stock with an
aggregate liquidation preference of US$20,000,000 issued by Holdco #2 to, and
held by, third-party investors and (ii) the Series B redeemable preferred stock
with an aggregate liquidation preference of US$20,000,000 issued by Holdco #2 to
Parent and held by third-party investors, in each case outstanding on the
Effective Date.

“Prepayment Account” has the meaning set forth in Section 2.11(f).

“Prepayment Event” means:

(a) any sale, transfer or other disposition (including pursuant to a sale and
leaseback transaction other than a transaction in accordance with the second
sentence of Section 6.06) of (i) any property or asset of Parent, any Borrower
or any other Subsidiary, other than dispositions described in clauses (a), (b),
(c), (d), (e), (f), (g), (h), (i), (j), (k) and (m) of Section 6.05 or (ii) any
Designated Asset of Parent, any Borrower or any other Subsidiary in accordance
with Section 6.05(m); or

(b) any casualty or other insured damage to, or any taking under power of
eminent domain or by condemnation or similar proceeding of, any property or
asset of Parent, any Borrower or any other Subsidiary; or

(c) the incurrence by Parent, any Borrower or any other Subsidiary of any
Indebtedness, other than Indebtedness permitted under Section 6.01(a).

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMCB as its prime rate in effect at its principal office in New York
City; each change in the Prime Rate shall be effective from and including the
date such change is publicly announced as being effective.

“Prior Reaffirmation Agreements” means the reaffirmation agreements dated as of
November 3, 2006 and December 11, 2006 among Parent, the US Borrower, the other
US Guarantors and the Administrative Agent and Collateral Agent.

“Register” has the meaning set forth in Section 9.04.

“Related Business” means the business of promoting or producing live
entertainment events as engaged in by Parent and its Subsidiaries on the
Effective Date, and any services, activities or businesses incidental or
directly related or similar thereto, or any line of business or business
activity that is a reasonable extension, development, application or expansion
thereof or ancillary thereto (including by way of geography or product line),
including the music and ticketing business in general.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, trustees, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.

“Remaining Excess Cash” means, at any time, an amount equal to the Original
Effective Date Excess Cash less the sum of (a) the aggregate amount of
investments, loans and advances made, and payments in respect of purchases and
acquisitions consummated, pursuant to Section 6.04(n) prior to such time,
(b) the aggregate amount of Restricted Payments made pursuant to
Section 6.08(a)(vii) prior to such time and (c) the aggregate amount of cash and
cash equivalents transferred pursuant to Section 6.09(i) prior to such time.

“Required Lenders” means, at any time, Lenders having Revolving Exposures, Term
Loans, Existing Incremental Term Loans and unused Commitments representing more
than 50% of the sum of the total Revolving Exposures, outstanding Term Loans,
outstanding Existing Incremental Term Loans and unused Commitments at such time.

“Reset Date” has the meaning assigned to such term in Section 1.06(a).

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in Parent,
any Borrower or any other Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancelation or
termination of any Equity Interests in Parent, any Borrower or any other
Subsidiary or any option, warrant or other right to acquire any such Equity
Interests in Parent, any Borrower or any other Subsidiary.

“Revolving Availability Period” means the period from and including the
Effective Date to but excluding the earlier of the Revolving Maturity Date and
the date of termination of the Revolving Commitments.

“Revolving Commitment” means a Limited Currency Revolving Commitment,
Multicurrency Revolving Commitment, US Dollar Revolving Commitment or any
combination thereof (as the context requires).

“Revolving Exposure” means, with respect to any Lender at any time, the sum of
such Lender’s Limited Currency Revolving Exposure, Multicurrency Revolving
Exposure and US Dollar Revolving Exposure at such time.

“Revolving Lender” means a Limited Currency Revolving Lender, Multicurrency
Revolving Lender, US Dollar Revolving Lender or any combination thereof (as the
context requires).

“Revolving Loan” means a Limited Currency Revolving Loan, Multicurrency
Revolving Loan, US Dollar Revolving Loan or any combination thereof (as the
context requires).

“Revolving Maturity Date” means June 21, 2012.

“Rollover Amount” has the meaning set forth in Section 6.16.

“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw Hill
Corporation.

“Schedule I Lender” means any Lender named on Schedule I to the Bank Act
(Canada).

“Schedule I Reference Lenders” means any Schedule I Lender as may be agreed by
the Canadian Borrowers and the Canadian Agent from time to time.

“Schedule II Lender” means any Lender named on Schedule II to the Bank Act
(Canada).

“Schedule II Reference Lender” means JPMorgan Chase Bank, N.A., Toronto Branch,
and any other Schedule II Lender or Schedule III Lender as may be agreed by the
Canadian Borrowers and the Canadian Agent from time to time.

“Schedule III Lender” means any Lender named on Schedule III to the Bank Act
(Canada).

“Secured Party” means each applicable “Secured Party”, as defined in any
applicable Security Document.

“Security Documents” means the Domestic Collateral Agreement, the Foreign
Collateral Agreements and each other security agreement or other instrument or
document executed and delivered pursuant to Section 5.11 or 5.12 to secure any
of the Obligations.

“Senior Indebtedness” means Indebtedness of Parent, any Borrower or any other
Subsidiary that is not expressly subordinated in right of payment to any other
Indebtedness of Parent, any Borrower or any other Subsidiary.

“Senior Leverage Ratio” means, on any relevant date of determination, the ratio
of (a) Total Senior Indebtedness as of such date minus Unrestricted Cash and
Cash Equivalents as of such date to (b) Consolidated EBITDA for the period of
four consecutive fiscal quarters of Parent ended on such date.

“SPC” has the meaning set forth in Section 9.04(d).

“Statutory Reserves” means a fraction (expressed as a decimal), the numerator of
which is the number one and the denominator of which is the number one minus the
aggregate of the maximum reserve percentages (including any marginal, special,
emergency or supplemental reserves) expressed as a decimal established by the
Board to which the Administrative Agent is subject, with respect to the Adjusted
Eurocurrency Rate, for eurocurrency funding (currently referred to as
“Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. Statutory Reserves shall
be adjusted automatically on and as of the effective date of any change in any
reserve percentage.

“Sterling” or “£” means the lawful money of the United Kingdom.

“Subordinated Indebtedness” means Indebtedness of Parent, any Borrower or any
other Subsidiary that is expressly subordinated in right of payment to the
Obligations.

“subsidiary” means, with respect to any Person (the “parent”) at any date,
(a) any corporation, limited liability company, partnership, association or
other entity the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, as well as
(b) any other corporation, limited liability company, partnership, association
or other entity (i) of which securities or other ownership interests
representing more than 50% of the equity or more than 50% of the ordinary voting
power or, in the case of a partnership, more than 50% of the general partnership
interests are, as of such date, owned, Controlled or held or (ii) that is, as of
such date, otherwise Controlled, by the parent or one or more subsidiaries of
the parent or by the parent and one or more subsidiaries of the parent, other
than solely as a result of a contract under which the parent or one or more
subsidiaries of the parent provides management services.

“Subsidiary” means any subsidiary of Parent, provided that (a) any subsidiary
that is consolidated in Parent’s consolidated financial statements prepared in
accordance with GAAP, but which is not controlled by Parent in the manner
described in clauses (b)(i) or (b)(ii) in the preceding definition of
“subsidiary”, shall not be a “Subsidiary” and (b) such subsidiaries so excluded
from the definition of “Subsidiary” pursuant to the immediately preceding
clause (a) may at no time represent more than 1.0% of Consolidated EBITDA,
Consolidated Revenues or Consolidated Tangible Assets of Parent.

“Subsidiary Loan Party” means (a) each Borrower and (b) each Subsidiary that is
required to execute a Security Document under the Collateral and Guarantee
Requirement.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value, or any similar transaction or
any combination of these transactions, provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of Parent, any Borrower or
any Subsidiary shall be a Swap Agreement.

“Swedish Kronor” or “Sk” means the lawful money of Sweden.

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.

“Swingline Lender” means JPMCB, in its capacity as lender of Swingline Loans
hereunder.

“Swingline Loan” means a Loan made pursuant to Section 2.04.

“Swiss Francs” and “CHF” means the lawful money of Switzerland.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

“Tax-Free Reorganization” means an acquisition of a Related Business in a
transaction that is treated as a tax-free reorganization under Section 368 of
the Code.

“Term Lender” means a Lender with an outstanding Term Loan.

“Term Loan” means each Term Loan and Incremental Term Loan, in each case as
defined in and under the Amended Original Credit Agreement, that is outstanding
on the Effective Date (which Loans shall remain outstanding hereunder on the
terms set forth herein) and each Incremental Term Loan made hereunder. On the
Effective Date, the aggregate outstanding principal amount of the Term Loans and
Incremental Term Loans (in each case, as defined in and under the Amended
Original Credit Agreement) is US$544,000,000.

“Term Maturity Date” means June 21, 2013.

“Total Indebtedness” means, as of any relevant date of determination, the sum of
(a) the aggregate principal amount of Indebtedness of Parent, the Borrowers and
the other Subsidiaries outstanding as of such date, in the amount that would be
reflected on a balance sheet prepared as of such date on a consolidated basis in
accordance with GAAP, plus (b) the aggregate principal amount of Indebtedness of
Parent, the Borrowers and the other Subsidiaries outstanding as of such date
that is not required to be reflected on a balance sheet in accordance with GAAP,
determined on a consolidated basis, provided that Total Indebtedness shall
exclude all Indebtedness of Parent, the Borrowers and the other Subsidiaries
permitted under Section 6.01(a)(vii) and (ix).

“Total Senior Indebtedness” means, as of any relevant date of determination, the
sum of (a) the aggregate principal amount of Senior Indebtedness of Parent, the
Borrowers and the other Subsidiaries outstanding as of such date, in the amount
that would be reflected on a balance sheet prepared as of such date on a
consolidated basis in accordance with GAAP, plus (b) the aggregate principal
amount of Senior Indebtedness of Parent, the Borrowers and the other
Subsidiaries outstanding as of such date that is not required to be reflected on
a balance sheet in accordance with GAAP, determined on a consolidated basis,
provided that Total Senior Indebtedness shall exclude all Senior Indebtedness of
Parent, the Borrowers and the other Subsidiaries permitted under
Section 6.01(a)(vii) and (ix).

“Tranche” means a category of Commitments and extensions of credits thereunder.
For purposes hereof, each of the following comprises a separate Tranche: (a) the
Term Loans, (b) the Letters of Credit issued to, and the Swingline Loans and
Revolving Loans made to, the US Borrower, (c) the Letters of Credit issued to,
the Revolving Loans made to, and the B/As accepted and purchased on behalf of,
each Foreign Borrower and (d) the Incremental Term Commitments and the Existing
Incremental Term Loans.

“Transaction Costs” has the meaning set forth in the recitals hereto.

“Transactions” has the meaning set forth in the recitals hereto.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted Eurocurrency Rate, the Alternate Base
Rate or the Canadian Base Rate.

“Unrestricted Cash and Cash Equivalents” means, as of any date, an amount equal
to (a) the aggregate amount of consolidated cash and cash equivalents of Parent,
the Borrowers and the other Subsidiaries as of such date less (b) the Remaining
Excess Cash as of such date, provided that for all purposes hereunder,
Unrestricted Cash and Cash Equivalents shall not exceed US$150,000,000.

“US Borrower” means Live Nation Worldwide, Inc. (f/k/a SFX Entertainment, Inc.),
a Delaware corporation.

“US Collateral” has the meaning set forth in the definition of the term
“Collateral and Guarantee Requirement”.

“US Dollar Applicable Percentage” means, with respect to any US Dollar Revolving
Lender, the percentage of the total US Dollar Revolving Commitments represented
by such Lender’s US Dollar Revolving Commitment. If the US Dollar Revolving
Commitments have terminated or expired, the US Dollar Applicable Percentages
shall be determined based upon the US Dollar Revolving Commitments most recently
in effect, giving effect to any assignments.

“US Dollar Equivalent” means, on any date of determination, (a) with respect to
any amount in US Dollars, such amount and (b) with respect to any amount in any
Foreign Currency, the equivalent in US Dollars of such amount, determined by the
Administrative Agent pursuant to Section 1.06 using the Exchange Rate with
respect to such Foreign Currency at the time in effect under the provisions of
such Section.

“US Dollar Issuing Bank” means each Person designated a US Dollar Issuing Bank
pursuant to Section 2.05(i), in each case in its capacity as an issuer of
Letters of Credit denominated in US Dollars hereunder, and its successors in
such capacity as provided in Section 2.05(i). A US Dollar Issuing Bank may, in
its discretion, arrange for any Letter of Credit to be issued by Affiliates of
such US Dollar Issuing Bank by providing notice thereof to the US Borrower on or
prior to the date on which the request for such Letter of Credit is delivered or
telecopied to such US Dollar Issuing Bank in accordance with Section 2.05(b), in
which case the term “US Dollar Issuing Bank” shall include any such Affiliate
with respect to Letters of Credit issued by such Affiliate.

“US Dollar LC Exposure” means, at any time, the LC Exposure attributable to the
US Dollar Revolving Commitments. The US Dollar LC Exposure of any US Dollar
Revolving Lender at any time shall be its US Dollar Applicable Percentage of the
total US Dollar LC Exposure at such time.

“US Dollar Revolving Commitment” means, with respect to each Lender, the
commitment, if any, of such Lender to make US Dollar Revolving Loans and to
acquire participations in Letters of Credit denominated in US Dollars and
Swingline Loans hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender’s US Dollar Revolving Exposure hereunder, as
such commitment may be (a) reduced from time to time pursuant to Section 2.08
and (b) reduced or increased from time to time pursuant to assignments by or to
such Lender pursuant to Section 9.04. The initial amount of each Lender’s US
Dollar Revolving Commitment is set forth on Schedule 2.01, or in the Assignment
and Assumption pursuant to which such Lender shall have assumed its US Dollar
Revolving Commitment, as applicable. The initial aggregate amount of the
Lenders’ US Dollar Revolving Commitments is US$185,000,000.

“US Dollar Revolving Exposure” means, with respect to any Lender at any time,
the sum of (a) the outstanding principal amount of such Lender’s US Dollar
Revolving Loans at such time, (b) such Lender’s US Dollar LC Exposure at such
time and (c) such Lender’s US Dollar Swingline Exposure at such time.

“US Dollar Revolving Lender” means a Lender with a US Dollar Revolving
Commitment or, if the US Dollar Revolving Commitments have terminated or
expired, a Lender with US Dollar Revolving Exposure.

“US Dollar Revolving Loan” means a Loan made pursuant to clause (c) of
Section 2.01.

“US Dollar Swingline Exposure” means, at any time, the Swingline Exposure
attributable to the US Dollar Revolving Commitments. The US Dollar Swingline
Exposure of any US Dollar Revolving Lender at any time shall be its US Dollar
Applicable Percentage of the total US Dollar Swingline Exposure at such time.

“US Dollars” or “US$” refers to the lawful money of the United States of
America.

“US Guarantees” has the meaning set forth in the definition of the term
“Collateral and Guarantee Requirement”.

“US Guarantors” has the meaning set forth in the definition of the term
“Collateral and Guarantee Requirement”.

“US Obligations” means the Obligations of the US Borrower.

“Wholly Owned Foreign Subsidiary” means any Foreign Subsidiary all the Equity
Interests in which, other than directors’ qualifying shares and/or other nominal
amounts of Equity Interests that are required to be held by Persons under
applicable law, are owned, directly or indirectly, by the US Borrower.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class and Type (e.g., a
“Eurocurrency Revolving Loan”). Borrowings also may be classified and referred
to by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurocurrency
Borrowing”) or by Class and Type (e.g., a “Eurocurrency Revolving Borrowing”).

SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. The
word “or” is not exclusive. Unless the context requires otherwise, (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

SECTION 1.04. Accounting Terms; GAAP; Pro Forma Calculations. (a) Except as
otherwise expressly provided herein, all terms of an accounting or financial
nature shall be construed in accordance with GAAP, as in effect from time to
time, provided that if the US Borrower notifies the Administrative Agent that
the US Borrower requests an amendment to any provision hereof to eliminate the
effect of any change occurring after the date hereof in GAAP or in the
application thereof on the operation of such provision (or if the Administrative
Agent notifies the US Borrower that the Required Lenders request an amendment to
any provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith.

(b) All pro forma computations required to be made hereunder giving effect to
any acquisition, investment, sale, disposition, merger, incurrence of
Indebtedness or similar event (including, as applicable, the application of the
proceeds therefrom) shall reflect on a pro forma basis such event, assuming that
such event had occurred at the beginning of the most recently ended period of
four consecutive fiscal quarters for which financial statements have been
delivered pursuant to Section 5.01(a) or (b) and, to the extent applicable and
permitted under Regulation S-X promulgated under the Securities Act of 1933, as
amended, the historical earnings and cash flows associated with the assets
acquired or disposed of, any related incurrence or reduction of Indebtedness,
and any projected synergies or similar benefits expected to be realized as a
result of such event.

SECTION 1.05. Effectuation of Transactions. Each of the representations and
warranties of Parent and the Borrowers contained in this Agreement (and all
corresponding definitions) is made after giving effect to the Transactions,
unless the context otherwise requires.

SECTION 1.06. Exchange Rates. (a) Not later than 1:00 p.m., New York City time,
on each Calculation Date, the Administrative Agent shall determine the Exchange
Rate as of such Calculation Date with respect to each currency (i) in which any
Lender or Lenders shall be committed to make Loans, (ii) in which any Loan or
Loans shall be outstanding or (iii) in which any undrawn Letter of Credit may be
denominated. The Exchange Rates so determined shall become effective on the
first Business Day immediately following the relevant Calculation Date (a “Reset
Date”), shall remain effective until the next succeeding Reset Date and shall,
for all purposes of this Agreement (other than Section 2.15(f), 7.02, 9.15 or
any other provision expressly requiring the use of a current Exchange Rate), be
the Exchange Rates employed in converting any amounts between US Dollars and
Foreign Currencies.

(b) Not later than 5:00 p.m., New York City time, on each Reset Date and each
date of a Borrowing hereunder with respect to Foreign Currency Loans, the
Administrative Agent shall determine the aggregate amount of the US Dollar
Equivalents of the principal amounts of the Foreign Currency Loans and Foreign
Currency Letters of Credit then outstanding (after giving effect to any Foreign
Currency Loans or Foreign Currency Letters of Credit made, issued, repaid or
canceled on such date).

SECTION 1.07. Redenomination of Certain Foreign Currencies.

(a) Each obligation of any party to this Agreement to make a payment denominated
in the national currency unit of any member state of the European Union that
adopts the Euro as its lawful currency after the date hereof shall be
redenominated into Euros at the time of such adoption (in accordance with the
EMU Legislation). If, in relation to the currency of any such member state, the
basis of accrual of interest expressed in this Agreement in respect of that
currency shall be inconsistent with any convention or practice in the London
Interbank Market for the basis of accrual of interest in respect of the Euro,
such expressed basis shall be replaced by such convention or practice with
effect from the date on which such member state adopts the Euro as its lawful
currency, provided that if any Borrowing in the currency of such member state is
outstanding immediately prior to such date, such replacement shall take effect,
with respect to such Borrowing, at the end of the then-current Interest Period.

(b) Each provision of this Agreement shall be subject to such reasonable changes
of construction as the Administrative Agent may from time to time specify in one
or more written notices delivered to the US Borrower to be appropriate to
reflect the adoption of the Euro by any member state of the European Union and
any relevant market conventions or practices relating to the Euro.

ARTICLE II

The Credits

SECTION 2.01. Commitments. Subject to the terms and conditions set forth herein,
each Lender agrees (a) to make Limited Currency Revolving Loans denominated in
US Dollars, Euros or Sterling to any Borrower from time to time during the
Revolving Availability Period in an aggregate principal amount that will not
result in (A) such Lender’s Limited Currency Revolving Exposure exceeding such
Lender’s Limited Currency Revolving Commitment or (B) the aggregate amount of
Foreign Currency Revolving Exposures exceeding the Foreign Currency Sublimit,
(b) (i) to make Multicurrency Revolving Loans denominated in US Dollars or any
Foreign Currency to any Borrower from time to time during the Revolving
Availability Period and (ii) to cause its Canadian Lending Office to accept and
purchase or arrange for the acceptance and purchase of drafts drawn by the
Canadian Borrowers in Canadian Dollars as B/As, in each case in an aggregate
principal amount that will not result in (A) such Lender’s Multicurrency
Revolving Exposure exceeding such Lender’s Multicurrency Revolving Commitment or
(B) the aggregate amount of Foreign Currency Revolving Exposure exceeding the
Foreign Currency Sublimit and (c) to make US Dollar Revolving Loans denominated
in US Dollars to any Borrower from time to time during the Revolving
Availability Period in an aggregate principal amount that will not result in
such Lender’s US Dollar Revolving Exposure exceeding such Lender’s US Dollar
Revolving Commitment. Within the foregoing limits and subject to the terms and
conditions set forth herein, each Borrower may borrow, prepay and reborrow
Revolving Loans. Amounts repaid in respect of Term Loans may not be reborrowed.
All Term Loans, Revolving Loans, Swingline Loans and Letters of Credit
outstanding under the Amended Original Credit Agreement on the Effective Date
shall remain outstanding hereunder on the terms set forth herein.

SECTION 2.02. Loans and Borrowings. (a) Each Loan (other than a Swingline Loan)
shall be made as part of a Borrowing consisting of Loans of the same Class and
Type, and denominated in the same currency, made by the Lenders ratably in
accordance with their respective Commitments of the applicable Class. The
failure of any Lender to make any Loan required to be made by it shall not
relieve any other Lender of its obligations hereunder, provided that the
Commitments of the Lenders are several and no Lender shall be responsible for
any other Lender’s failure to make Loans as required.

(b) Subject to Section 2.14 and Section 9.17(b), (i) all Borrowings made on the
Effective Date must be denominated in US Dollars, provided that (i) all
Borrowings made on the Effective Date must be denominated in US Dollars;
(ii) each Revolving Borrowing denominated in Canadian Dollars shall be comprised
entirely of Canadian Base Rate Loans; and (iii) each Revolving Borrowing
denominated in any other Foreign Currency shall be comprised entirely of
Eurocurrency Loans. Each Swingline Loan shall be denominated in US Dollars and
be an ABR Loan. Each Lender at its option may make any Loan by causing any
domestic or foreign branch or Affiliate of such Lender to make such Loan,
provided that any exercise of such option shall not affect the obligation of any
Borrower to repay such Loan in accordance with the terms of this Agreement.

(c) At the commencement of each Interest Period for any Eurocurrency Borrowing,
such Borrowing shall be an integral multiple of the Borrowing Multiple and not
less than the Borrowing Minimum. At the time that each ABR Borrowing is made,
such Borrowing shall be in an aggregate amount that is an integral multiple of
US$1,000,000 and not less than US$5,000,000, provided that an ABR Borrowing may
be in an aggregate amount that is equal to the entire unused balance of the
total Revolving Commitments or that is required to finance the reimbursement of
an LC Disbursement as contemplated by Section 2.05(e). At the time that each
Canadian Base Rate Borrowing is made, such Borrowing shall be in an aggregate
amount that is an integral multiple of the Borrowing Multiple and not less than
the Borrowing Minimum, provided that a Canadian Base Rate Borrowing may be in an
aggregate amount that is equal to the entire unused balance of the Revolving
Commitments. Each Swingline Loan shall be in an amount that is an integral
multiple of US$500,000 and not less than US$1,000,000. Borrowings of more than
one Type and Class may be outstanding at the same time, provided that there
shall not at any time be outstanding more than a total of (i) 10 Eurocurrency
Revolving Borrowings denominated in US Dollars or (ii) three Eurocurrency
Revolving Borrowings denominated in any single Foreign Currency.

(d) Notwithstanding any other provision of this Agreement, no Borrower shall be
entitled to request, or to elect to convert or continue, any Revolving Borrowing
if the Interest Period requested with respect thereto would end after the
Revolving Maturity Date.

SECTION 2.03. Requests for Borrowings. To request a Revolving Borrowing or Term
Borrowing, the applicable Borrower shall notify the Applicable Agent of such
request by telephone or by telecopy (a) in the case of a Eurocurrency Borrowing,
not later than 11:00 a.m., Local Time, three Business Days before the date of
the proposed Borrowing, (b) in the case of an ABR Borrowing, not later than
12:00 noon, Local Time, on the date of the proposed Borrowing or (c) in the case
of a Canadian Base Rate Borrowing, not later than 11:00 a.m., Local Time, one
Business Day before the date of the proposed Borrowing. Each such Borrowing
Request shall be irrevocable and, if telephonic, shall be confirmed promptly by
hand delivery or telecopy to the Applicable Agent of a written Borrowing Request
in a form agreed to by the Applicable Agent and the applicable Borrower and
signed by the applicable Borrower. Each such telephonic and written Borrowing
Request shall specify the following information in compliance with Section 2.02:

(i) the Borrower requesting such Borrowing;

(ii) whether the requested Borrowing is to be a Limited Currency Revolving
Borrowing, Multicurrency Revolving Borrowing, US Dollar Revolving Borrowing or
Term Borrowing;

(iii) the currency and aggregate amount of the requested Borrowing;

(iv) the date of such Borrowing, which shall be a Business Day;

(v) the Type of the requested Borrowing;

(vi) in the case of a Eurocurrency Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(vii) the location and number of the applicable Borrower’s account to which
funds are to be disbursed, which shall comply with the requirements of
Section 2.06.

If no currency is specified with respect to any requested Borrowing, then the
applicable Borrower shall be deemed to have selected US Dollars. If no election
as to the Type of Revolving Borrowing is specified, then the requested Revolving
Borrowing shall be (A) in the case of a Borrowing denominated in US Dollars, an
ABR Borrowing, (B) in the case of a Borrowing denominated in Canadian Dollars, a
Canadian Base Rate Borrowing and (C) in the case of a Borrowing denominated in
any other Foreign Currency, a Eurocurrency Borrowing. If no Interest Period is
specified with respect to any requested Eurocurrency Borrowing, then the
applicable Borrower shall be deemed to have selected an Interest Period of one
month’s duration. Promptly following receipt of a Borrowing Request in
accordance with this Section, the Applicable Agent shall advise each Lender of
the details thereof and of the amount of such Lender’s Loan to be made as part
of the requested Borrowing.

SECTION 2.04. Swingline Loans. (a) Subject to the terms and conditions set forth
herein, the Swingline Lender agrees to make Swingline Loans denominated in US
Dollars to the US Borrower from time to time during the Revolving Availability
Period, in an aggregate principal amount at any time outstanding that will not
result in (i) the aggregate principal amount of outstanding Swingline Loans
exceeding US$25,000,000 or (ii) the sum of the total Participating Revolving
Exposures exceeding the total Participating Revolving Commitments, provided that
the Swingline Lender shall not be required to make a Swingline Loan to refinance
an outstanding Swingline Loan. Within the foregoing limits and subject to the
terms and conditions set forth herein, the US Borrower may borrow, prepay and
reborrow Swingline Loans.

(b) To request a Swingline Loan, the US Borrower shall notify the Administrative
Agent of such request by telephone (confirmed by telecopy), not later than 12:00
noon, New York City time, on the day of a proposed Swingline Loan. Each such
notice shall be irrevocable and shall specify the requested date (which shall be
a Business Day) and amount of the requested Swingline Loan. The Administrative
Agent will promptly advise the Swingline Lender of any such notice received from
the US Borrower. The Swingline Lender shall make each Swingline Loan available
to the US Borrower, by means of a credit to the general deposit account of the
US Borrower with the Swingline Lender, by 3:00 p.m., New York City time, on the
requested date of such Swingline Loan.

(c) The Swingline Lender may, by written notice given to the Administrative
Agent not later than 10:00 a.m., New York City time, on any Business Day,
require the Participating Revolving Lenders to acquire participations on such
Business Day in all or a portion of the Swingline Loans outstanding. Such notice
shall specify the aggregate amount of Swingline Loans in which Participating
Revolving Lenders will participate. Promptly upon receipt of such notice, the
Administrative Agent will give notice thereof to each Participating Revolving
Lender, specifying in such notice such Lender’s Applicable Percentage of such
Swingline Loan or Loans. Each Participating Revolving Lender hereby absolutely
and unconditionally agrees, upon receipt of notice as provided above, to pay to
the Administrative Agent, for the account of the Swingline Lender, such Lender’s
Applicable Percentage of such Swingline Loan or Loans. Each Participating
Revolving Lender acknowledges and agrees that its obligation to acquire
participations in Swingline Loans pursuant to this paragraph is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever. Each Participating
Revolving Lender shall comply with its obligation under this paragraph by wire
transfer of immediately available funds, in the same manner as provided in
Section 2.06 with respect to Loans made by such Lender (and Section 2.06 shall
apply, mutatis mutandis, to the payment obligations of the Participating
Revolving Lenders), and the Administrative Agent shall promptly pay to the
Swingline Lender the amounts so received by it from the Participating Revolving
Lenders. The Administrative Agent shall notify the US Borrower of any
participations in any Swingline Loan acquired pursuant to this paragraph, and
thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the Swingline Lender. Any amounts received by
the Swingline Lender from the US Borrower (or other party on behalf of the US
Borrower) in respect of a Swingline Loan after receipt by the Swingline Lender
of the proceeds of a sale of participations therein shall be promptly remitted
to the Administrative Agent; any such amounts received by the Administrative
Agent shall be promptly remitted by the Administrative Agent to the
Participating Revolving Lenders that shall have made their payments pursuant to
this paragraph and to the Swingline Lender, as their interests may appear,
provided that any such payment so remitted shall be repaid to the Swingline
Lender or to the Administrative Agent, as applicable, if and to the extent such
payment is required to be refunded to the US Borrower for any reason. The
purchase of participations in a Swingline Loan pursuant to this paragraph shall
not relieve the US Borrower of any default in the payment thereof.

SECTION 2.05. Letters of Credit. (a) General. Prior to the Original Effective
Date, Bank of America, N.A. issued the Existing Letters of Credit, which on and
after the Original Effective Date shall constitute Letters of Credit issued by
Bank of America, N.A. under this Agreement. Subject to the terms and conditions
set forth herein, any Borrower may request the issuance of Letters of Credit for
its own account, in a form reasonably acceptable to the Applicable Agent and the
applicable Issuing Bank, at any time and from time to time during the Revolving
Availability Period and prior to the date that is five Business Days prior to
the Revolving Maturity Date. In the event of any inconsistency between the terms
and conditions of this Agreement and the terms and conditions of any form of
letter of credit application or other agreement submitted by a Borrower to, or
entered into by a Borrower with, an Issuing Bank relating to any Letter of
Credit, the terms and conditions of this Agreement shall control.

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the applicable Borrower shall
hand deliver or telecopy (or transmit by electronic communication, if
arrangements for doing so have been approved by the applicable Issuing Bank) to
an Issuing Bank and the Applicable Agent (reasonably in advance of the requested
date of issuance, amendment, renewal or extension) a notice requesting the
issuance of a Letter of Credit, or identifying the Letter of Credit to be
amended, renewed or extended, and specifying the date of issuance, amendment,
renewal or extension (which shall be a Business Day), the date on which such
Letter of Credit is to expire (which shall comply with paragraph (c) of this
Section), the amount of such Letter of Credit, the currency in which such Letter
of Credit shall be denominated (which shall comply with paragraph (c) of this
Section), the name and address of the beneficiary thereof, and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit. If requested by the applicable Issuing Bank, such Borrower also shall
submit a letter of credit application on such Issuing Bank’s standard form in
connection with any request for a Letter of Credit. A Letter of Credit shall be
issued, amended, renewed or extended only if (and upon issuance, amendment,
renewal or extension of each Letter of Credit, the Borrowers shall be deemed to
represent and warrant that), after giving effect to such issuance, amendment,
renewal or extension, it will not result in (i) the LC Exposure exceeding
US$235,000,000, (ii) the Foreign Currency LC Exposure exceeding US$25,000,000,
(iii) the sum of the aggregate Participating Revolving Exposures exceeding the
sum of the aggregate Participating Revolving Commitments and (iv) the sum of the
aggregate Limited Currency Revolving Exposures exceeding the sum of the
aggregate Limited Currency Revolving Commitments.

(c) Expiration Date; Foreign Currency Letters of Credit. Each Letter of Credit
shall expire at or prior to the close of business on the earlier of (i) the date
one year after the date of the issuance of such Letter of Credit (or, in the
case of any renewal or extension thereof, one year after such renewal or
extension) and (ii) the date that is five Business Days prior to the Revolving
Maturity Date. Notwithstanding any other provision of this Agreement, (A) each
US Dollar Issuing Bank shall only be required to issue Letters of Credit
denominated in US Dollars, (B) each Multicurrency Issuing Bank shall only be
required to issue Letters of Credit denominated in US Dollars, Euros and
Sterling and (C) no Issuing Bank shall be required to issue a Letter of Credit,
including a Foreign Currency Letter of Credit, if such issuance would violate
any applicable laws or one or more policies of such Issuing Bank (including
policies regarding Foreign Currencies in which letters of credit may be issued,
as well as maximum amounts of letters of credit issued in Foreign Currencies).

(d) Participations. By the issuance of a Letter of Credit denominated in US
Dollars (or an amendment to a Letter of Credit denominated in US Dollars
increasing the amount thereof) and without any further action on the part of the
applicable Issuing Bank or the Lenders, the applicable Issuing Bank hereby
grants to each Participating Revolving Lender, and each Participating Revolving
Lender hereby acquires from such Issuing Bank, a participation in such Letter of
Credit equal to such Lender’s Applicable Percentage from time to time of the
aggregate amount available to be drawn under such Letter of Credit. By the
issuance of a Letter of Credit denominated in Sterling or Euros (or an amendment
to a Letter of Credit denominated in Sterling or Euros increasing the amount
thereof) and without any further action on the part of the applicable Issuing
Bank or the Lenders, and with respect to the immediately succeeding clause (ii),
on each Reset Date, (i) the applicable Issuing Bank hereby grants to each
Limited Currency Revolving Lender, and each Limited Currency Revolving Lender
hereby acquires from such Issuing Bank, a participation in such Letter of Credit
equal to such Lender’s Limited Currency Applicable Percentage from time to time
of the aggregate amount available to be drawn under such Letter of Credit and
(ii) each Participating Revolving Lender hereby grants to each other
Participating Revolving Lender, and each Participating Revolving Lender hereby
acquires from each other Participating Revolving Lender, participations in each
Letter of Credit denominated in US Dollars held by such Participating Revolving
Lender such that each Participating Revolving Lender’s LC Exposure is equal to
such Lender’s Applicable Percentage of the LC Exposure. In consideration and in
furtherance of the foregoing, each Participating Revolving Lender hereby
absolutely and unconditionally agrees to pay to the Applicable Agent, for the
account of the applicable Issuing Bank, such Lender’s Applicable Percentage or
Limited Currency Applicable Percentage, as the case may be (in each case,
determined as of the date of the notice from the Applicable Agent referred to in
paragraph (e) of this Section), of each LC Disbursement made by such Issuing
Bank in respect of a Letter of Credit in which such Lender has acquired a
participation that is not reimbursed by the applicable Borrower on the date due
as provided in paragraph (e) of this Section, or of any reimbursement payment in
respect of a Letter of Credit in which such Lender has acquired a participation
required to be refunded to the applicable Borrower for any reason. Each Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of Letters of Credit is absolute and unconditional,
and shall not be affected by any circumstance whatsoever, including any
amendment, renewal or extension of any Letter of Credit or the occurrence and
continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever.

(e) Reimbursement. If any Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the applicable Borrower shall reimburse such LC
Disbursement by paying to the Applicable Agent an amount equal to such LC
Disbursement not later than 12:00 noon, Local Time, on the date that such LC
Disbursement is made, if the applicable Borrower shall have received notice of
such LC Disbursement prior to 10:00 a.m., Local Time, on such date, or, if such
notice has not been received by the applicable Borrower prior to such time on
such date, then not later than 12:00 noon, Local Time, on (i) the Business Day
that the applicable Borrower receives such notice, if such notice is received
prior to 10:00 a.m., Local Time, on the day of receipt, or (ii) the Business Day
immediately following the day that the applicable Borrower receives such notice,
if such notice is not received prior to such time on the day of receipt. If the
applicable Borrower fails to make such payment when due, the Applicable Agent
shall notify each Participating Revolving Lender that has acquired a
participation in the applicable Letter of Credit of the applicable LC
Disbursement, the payment then due from such Borrower in respect thereof and
such Lender’s Applicable Percentage or Limited Currency Applicable Percentage,
as the case may be, thereof. Promptly following receipt of such notice, each
Participating Revolving Lender that has acquired a participation in the
applicable Letter of Credit shall pay to the Applicable Agent its Applicable
Percentage or Limited Currency Applicable Percentage, as the case may be, of the
payment then due from the applicable Borrower, in the same manner as provided in
Section 2.06 with respect to Loans made by such Lender (and Section 2.06 shall
apply, mutatis mutandis, to the payment obligations of the Participating
Revolving Lenders), and the Applicable Agent shall promptly pay to the
applicable Issuing Bank the amounts so received by it from the Participating
Revolving Lenders. Promptly following receipt by the Applicable Agent of any
payment from the applicable Borrower pursuant to this paragraph, the Applicable
Agent shall distribute such payment to the applicable Issuing Bank or, to the
extent that Participating Revolving Lenders have made payments pursuant to this
paragraph to reimburse the applicable Issuing Bank, then to such Lenders and the
applicable Issuing Bank as their interests may appear. Any payment made by a
Participating Revolving Lender pursuant to this paragraph to reimburse an
Issuing Bank for any LC Disbursement shall not constitute a Loan and shall not
relieve the applicable Borrower of its obligation to reimburse such LC
Disbursement.

(f) Obligations Absolute. Each Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect, or any statement therein being untrue or
inaccurate in any respect, (iii) payment by an Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, such Borrower’s obligations hereunder. None
of the Agents, the Lenders, the Issuing Banks and any of their Related Parties
shall have any liability or responsibility by reason of or in connection with
the issuance or transfer of any Letter of Credit or any payment or failure to
make any payment thereunder (irrespective of any of the circumstances referred
to in the preceding sentence), or any error, omission, interruption, loss or
delay in transmission or delivery of any draft, notice or other communication
under or relating to any Letter of Credit (including any document required to
make a drawing thereunder), any error in interpretation of technical terms or
any consequence arising from causes beyond the control of any Issuing Bank,
provided that the foregoing shall not be construed to excuse any Issuing Bank
from liability to any Borrower to the extent of any direct damages (as opposed
to consequential damages, claims in respect of which are hereby waived by the
Borrowers to the extent permitted by applicable law) suffered by any Borrower
that are caused by such Issuing Bank’s failure to exercise care when determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof. The parties hereto expressly agree that, in the absence
of gross negligence, wilful misconduct, violation of law or breach of any of its
other obligations under the Loan Documents on the part of the applicable Issuing
Bank (as determined by a court of competent jurisdiction by final and
non-appealed judgment), each Issuing Bank shall be deemed to have exercised care
in each such determination. In furtherance of the foregoing and without limiting
the generality thereof, the parties agree that, with respect to documents
presented which appear on their face to be in substantial compliance with the
terms of a Letter of Credit, each Issuing Bank may, in its sole discretion,
either accept and make payment upon such documents without responsibility for
further investigation, regardless of any notice or information to the contrary,
or refuse to accept and make payment upon such documents if such documents are
not in strict compliance with the terms of such Letter of Credit.

(g) Disbursement Procedures. Each Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. Each Issuing Bank shall promptly notify the
Applicable Agent and the applicable Borrower by telephone (confirmed by
telecopy) of such demand for payment and whether such Issuing Bank has made or
will make an LC Disbursement thereunder, provided that any failure to give or
delay in giving such notice shall not relieve any Borrower of its obligation to
reimburse the applicable Issuing Bank and the Participating Revolving Lenders
with respect to any such LC Disbursement.

(h) Interim Interest. If any Issuing Bank shall make any LC Disbursement, then,
unless the applicable Borrower shall reimburse such LC Disbursement in full on
the date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that the applicable Borrower reimburses such LC
Disbursement, (i) in the case of an LC Disbursement with respect to a Letter of
Credit denominated in US Dollars, at the rate per annum then applicable to ABR
Loans, (ii) in the case of an LC Disbursement with respect to a Letter of Credit
denominated in Canadian Dollars, at the rate per annum then applicable to
Canadian Base Rate Loans and (iii) in the case of an LC Disbursement with
respect to a Letter of Credit denominated in any other Foreign Currency, at the
rate per annum then applicable to Eurocurrency Borrowings in such Foreign
Currency having an Interest Period of one month, provided that if the applicable
Borrower fails to reimburse such LC Disbursement when due pursuant to
paragraph (e) of this Section, then Section 2.13(c) shall apply. Interest
accrued pursuant to this paragraph shall be for the account of the applicable
Issuing Bank, except that interest accrued on and after the date of payment by
any Participating Revolving Lender pursuant to paragraph (e) of this Section to
reimburse the applicable Issuing Bank shall be for the account of such Lender to
the extent of such payment.

(i) Replacement of an Issuing Bank. An Issuing Bank may be replaced at any time
by written agreement among the US Borrower, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank, which agreement shall set
forth whether such Issuing Bank is a US Dollar Issuing Bank or a Multicurrency
Issuing Bank. The Administrative Agent shall notify the Participating Revolving
Lenders of any such replacement of an Issuing Bank. At the time any such
replacement shall become effective, the Borrowers shall pay all unpaid fees
accrued for the account of the replaced Issuing Bank pursuant to
Section 2.12(c). From and after the effective date of any such replacement, the
successor Issuing Bank shall have all the rights and obligations of the
applicable replaced Issuing Bank under this Agreement with respect to Letters of
Credit to be issued thereafter. After the replacement of an Issuing Bank
hereunder, the replaced Issuing Bank shall remain a party hereto and shall
continue to have all the rights and obligations of an Issuing Bank under this
Agreement with respect to Letters of Credit issued by it prior to such
replacement, but shall not be required to issue additional Letters of Credit.

(j) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the US Borrower receives notice from any
Agent or the Required Lenders (or, if the maturity of the Loans has been
accelerated, Lenders with LC Exposure representing greater than 50% of the total
LC Exposure) demanding the deposit of cash collateral pursuant to this
paragraph, the Borrowers shall deposit in an account with (i) the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Revolving Lenders, an amount in cash and in US Dollars equal to the LC Exposure
as of such date plus any accrued and unpaid interest thereon, in each case
attributable to Letters of Credit denominated in US Dollars and (ii) the London
Agent, in the name of the London Agent and for the benefit of the Revolving
Lenders, an amount in cash and in the applicable Foreign Currency equal to the
LC Exposure (expressed in the applicable Foreign Currency) as of such date plus
any accrued and unpaid interest thereon, in each case attributable to Letters of
Credit denominated in Foreign Currencies, provided that the obligations set
forth in the immediately preceding clauses (i) and (ii) shall become effective
immediately, and such deposits shall become immediately due and payable, without
demand or other notice of any kind, upon the occurrence of any Event of Default
with respect to a Borrower described in clause (h) or (i) of Section 7.01. Each
Borrower also shall deposit cash collateral pursuant to this paragraph as and to
the extent required by Section 2.11(b) or (d). Each such deposit pursuant to
this paragraph or Section 2.11(b) or (d) shall be held by the Applicable Agent
as collateral for the payment and performance of the obligations of each
Borrower under this Agreement. Each Applicable Agent shall have exclusive
dominion and control, including the exclusive right of withdrawal, over such
account. Other than any interest earned on the investment of such deposits,
which investments shall be made at the option and sole discretion of the
Applicable Agent and at the Borrowers’ risk and expense, such deposits shall not
bear interest. Interest or profits, if any, on such investments shall accumulate
in such account. Moneys in such account shall be applied by the Applicable Agent
to reimburse each Issuing Bank for LC Disbursements for which it has not been
reimbursed and, to the extent not so applied, shall be held for the satisfaction
of the reimbursement obligations of the Borrowers for the LC Exposure at such
time or, if the maturity of the Loans has been accelerated (but subject to the
consent of Lenders with LC Exposure representing greater than 50% of the total
LC Exposure), be applied to satisfy other obligations of the Borrowers under
this Agreement. If any Borrower is required to provide an amount of cash
collateral hereunder as a result of the occurrence of an Event of Default, such
amount (to the extent not applied as aforesaid) shall be returned to such
Borrower within three Business Days after all Events of Default have been cured
or waived. If a Borrower is required to provide an amount of cash collateral
hereunder pursuant to Section 2.11(b) or (d), such amount (to the extent not
applied as aforesaid) shall be returned to such Borrower as and to the extent
that, after giving effect to such return, such Borrower would remain in
compliance with Section 2.11(b) or (d), as applicable, and no Default shall have
occurred and be continuing.

SECTION 2.06. Funding of Borrowings and B/A Drawings. (a) Each Lender shall make
each Loan to be made by it and disburse the Discount Proceeds (net of applicable
acceptance fees) of each B/A to be accepted and purchased by it hereunder on the
proposed date thereof by wire transfer of immediately available funds in the
applicable currency by 1:00 p.m., Local Time, to the account of the Applicable
Agent most recently designated by it for such purpose by notice to the
applicable Lenders. The Applicable Agent will make such Loans or Discount
Proceeds (net of applicable acceptance fees) available to the applicable
Borrower by promptly crediting the amounts so received, in like funds, to an
account of such Borrower previously identified to the Applicable Agent (i) in
New York City, in the case of Loans denominated in US Dollars, (ii) in Toronto,
in the case of Loans denominated in Canadian Dollars or B/As and (iii) in
London, in the case of Loans denominated in any Foreign Currency other than
Canadian Dollars.

(b) Unless the Applicable Agent shall have received notice from a Lender prior
to the proposed date of any Borrowing or acceptance and purchase of B/As that
such Lender will not make available to the Applicable Agent such Lender’s share
of such Borrowing or the applicable Discount Proceeds (net of applicable
acceptance fees), the Applicable Agent may assume that such Lender has made such
share available on such date in accordance with paragraph (a) of this
Section and may, in reliance upon such assumption, make available to the
applicable Borrower a corresponding amount. In such event, if a Lender has not
in fact made its share of the applicable Borrowing or the applicable Discount
Proceeds (net of applicable acceptance fees) available to the Applicable Agent,
then the applicable Lender and the Borrowers severally agree to pay to the
Applicable Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the applicable Borrower to but excluding the date of payment to the
Applicable Agent, at (i) in the case of such Lender, the greater of (x)(A) the
Federal Funds Effective Rate, in the case of Loans denominated in US Dollars and
(B) the rate reasonably determined by the Applicable Agent to be the cost to it
of funding such amount, in the case of Loans denominated in a Foreign Currency,
and (y) a rate determined by the Applicable Agent in accordance with banking
industry rules on interbank compensation or (ii) in the case of a Borrower, the
interest rate applicable to such Borrowing or the applicable Discount Rate, as
the case may be. If such Lender pays such amount to the Applicable Agent, then
such amount shall constitute such Lender’s Loan included in such Borrowing or
such Lender’s purchase of B/As.

SECTION 2.07. Interest Elections. (a) Each Revolving Borrowing initially shall
be of the Type specified in the applicable Borrowing Request and, in the case of
a Eurocurrency Revolving Borrowing, shall have an initial Interest Period as
specified in such Borrowing Request. Each B/A Drawing shall have a Contract
Period as specified in the applicable request therefor. Thereafter, the
applicable Borrower may elect to convert such Borrowing or B/A Drawing to a
different Type or to continue such Borrowing or B/A Drawing and, in the case of
a Eurocurrency Revolving Borrowing, may elect Interest Periods therefor, all as
provided in this Section, it being understood that no B/A Drawing may be
converted or continued other than at the end of the Contract Period applicable
thereto. The applicable Borrower may elect different options with respect to
different portions of the affected Borrowing or B/A Drawing, in which case each
such portion shall be allocated ratably among the Lenders holding the Loans
comprising such Borrowing or accepting the B/As comprising such B/A Drawing, as
the case may be, and any Loans or B/As resulting from an election made with
respect to any such portion shall be considered a separate Borrowing or B/A
Drawing. Notwithstanding any other provision of this Section, no Revolving
Borrowing or B/A Drawing may be converted into or continued as a Revolving
Borrowing or B/A Drawing with an Interest Period or Contract Period,
respectively, ending after the Revolving Maturity Date.

(b) To make an election pursuant to this Section, a Borrower shall notify the
Applicable Agent of such election by telephone or by telecopy (i) in the case of
an election that would result in a Borrowing, by the time and date that a
Borrowing Request would be required under Section 2.03 if such Borrower were
requesting a Revolving Borrowing of the Type resulting from such election to be
made on the effective date of such election, and (ii) in the case of an election
that would result in a B/A Drawing or the continuation of a B/A Drawing, by the
time and date that a request would be required under Section 2.20 if such
Borrower were requesting an acceptance and purchase of B/As to be made on the
effective date of such election. Each such Interest Election Request shall be
irrevocable and, if telephonic, shall be confirmed promptly by hand delivery or
telecopy to the Applicable Agent of a written Interest Election Request in a
form approved by the Applicable Agent and signed by the applicable Borrower.
Notwithstanding any other provision of this Section, no Borrower shall be
permitted to (i) change the currency of any Borrowing, (ii) elect an Interest
Period for Eurocurrency Loans that does not comply with Section 2.02(d) or a
Contract Period for B/As that does not comply with Section 2.20(c) or
(iii) convert any Borrowing to a different Class.

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i) the Borrowing or B/A Drawing to which such Interest Election Request applies
and, if different options are being elected with respect to different portions
thereof, the portions thereof to be allocated to each resulting Borrowing or B/A
Drawing (in which case the information to be specified pursuant to clauses (iii)
and (iv) below shall be specified for each resulting Borrowing or B/A Drawing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing, a Eurocurrency
Borrowing, a Canadian Base Rate Borrowing or a B/A Drawing; and

(iv) if the resulting Borrowing is a Eurocurrency Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”, and in the
case of an election of a B/A Drawing, the Contract Period to be applicable
thereto, which shall be a period contemplated by the definition of the term
“Contract Period”.

If any such Interest Election Request requests a Eurocurrency Borrowing or a B/A
Drawing but does not specify an Interest Period or a Contract Period, then the
applicable Borrower shall be deemed to have selected an Interest Period or a
Contract Period of one month’s or 30 days’ duration, as applicable.

(d) Promptly following receipt of an Interest Election Request, the Applicable
Agent shall advise each Lender of the details thereof and of such Lender’s
portion of each resulting Borrowing or B/A Drawing.

(e) If a Borrower fails to deliver a timely Interest Election Request with
respect to a Eurocurrency Borrowing or a B/A Drawing prior to the end of the
Interest Period or Contract Period applicable thereto, then, unless such
Borrowing or B/A Drawing is repaid as provided herein, at the end of such
Interest Period or Contract Period, such Borrowing or B/A Drawing shall (i) in
the case of a Borrowing denominated in US Dollars, be converted to an ABR
Borrowing, (ii) in the case of a Borrowing or B/A Drawing denominated in
Canadian Dollars, be converted to a Canadian Base Rate Borrowing and (iii) in
the case of any other Eurocurrency Borrowing, be converted to a Eurocurrency
Borrowing with an Interest Period of one month. Notwithstanding any contrary
provision hereof, if an Event of Default has occurred and is continuing and the
Administrative Agent, at the request of the Required Lenders, so notifies the US
Borrower, then, so long as an Event of Default is continuing (i) no outstanding
Borrowing denominated in US Dollars may be converted to or continued as a
Eurocurrency Borrowing, (ii) unless repaid, each Eurocurrency Borrowing
denominated in US Dollars shall be converted to an ABR Borrowing at the end of
the Interest Period applicable thereto and (iii) all other Eurocurrency
Borrowings and all B/A Drawings must be repaid in full at the end of the
Interest Period or Contract Period, respectively, applicable thereto.

(f) Upon the conversion of any Borrowing denominated in Canadian Dollars (or
portion thereof), or the continuation of any B/A Drawing (or portion thereof),
to or as a B/A Drawing, the net amount that would otherwise be payable to a
Borrower by each Lender pursuant to Section 2.20(f) in respect of such new B/A
Drawing shall be applied against the principal of the Revolving Loan made by
such Lender as part of such Borrowing (in the case of a conversion), or the
reimbursement obligation owed to such Lender under Section 2.20(i) in respect of
the B/As accepted by such Lender as part of such maturing B/A Drawing (in the
case of a continuation), and such Borrower shall pay to such Lender an amount
equal to the difference between the principal amount of such Revolving Loan or
the aggregate face amount of such maturing B/As, as the case may be, and such
net amount.

SECTION 2.08. Termination and Reduction of Commitments.

(a) Unless previously terminated, the Revolving Commitments shall terminate on
the Revolving Maturity Date.

(b) The US Borrower may at any time terminate, or from time to time reduce, the
Commitments of any Class, provided that (i) each reduction of the Commitments of
any Class shall be in an amount that is an integral multiple of US$5,000,000 and
not less than US$5,000,000, (ii) the US Borrower shall not terminate or reduce
the Limited Currency Revolving Commitments if, after giving effect to any
concurrent prepayment of the Limited Currency Revolving Loans in accordance with
Section 2.11, (A) the sum of the Limited Currency Revolving Exposures would
exceed the total Limited Currency Revolving Commitments or (B) the sum of the
Foreign Currency Revolving Exposures would exceed the Foreign Currency Sublimit,
(iii) the US Borrower shall not terminate or reduce the Multicurrency Revolving
Commitments if, after giving effect to any concurrent prepayment of the
Multicurrency Revolving Loans in accordance with Section 2.11, (A) the sum of
the Multicurrency Revolving Exposures would exceed the total Multicurrency
Revolving Commitments or (B) the sum of the Foreign Currency Revolving Exposures
would exceed the Foreign Currency Sublimit and (iv) the US Borrower shall not
terminate or reduce the US Dollar Revolving Commitments if, after giving effect
to any concurrent prepayment of the US Dollar Revolving Loans in accordance with
Section 2.11, the sum of the US Dollar Revolving Exposures would exceed the
total US Dollar Revolving Commitments,.

(c) The US Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the US Borrower
pursuant to this Section shall be irrevocable, provided that a notice of
termination of any Revolving Commitments delivered by the US Borrower may state
that such notice is conditioned upon the effectiveness of other credit
facilities, in which case such notice may be revoked by the US Borrower (by
notice to the Administrative Agent on or prior to the specified effective date)
if such condition is not satisfied. Any termination or reduction of the
Commitments of any Class shall be permanent. Each reduction of the Commitments
of any Class shall be made ratably among the Lenders in accordance with their
respective Commitments of such Class.

SECTION 2.09. Repayment of Loans and B/As; Evidence of Debt.

(a) Each Borrower hereby unconditionally promises to pay (i) to the Applicable
Agent for the account of each Lender the then unpaid principal amount of each
Revolving Loan of such Lender made to it on the Revolving Maturity Date and the
face amount of each B/A, if any, accepted by such Lender and requested by it as
provided in Section 2.20, (ii) to the Administrative Agent for the account of
each Lender the then unpaid principal amount of each Term Loan of such Lender
made to it as provided in Section 2.10, (iii) to the Administrative Agent for
the account of each Incremental Term Lender the then unpaid principal amount of
each Existing Incremental Term Loan and each Incremental Term Loan of such
Incremental Term Lender as provided in Section 2.10 and (iv) to the Swingline
Lender the then unpaid principal amount of each Swingline Loan made to it on the
earlier of the Revolving Maturity Date and the first date after such Swingline
Loan is made that is the 15th or last day of a calendar month and is at least
five Business Days after such Swingline Loan is made, provided that on each date
that a Revolving Borrowing is made, the US Borrower shall repay all Swingline
Loans that were outstanding on the date such Borrowing was requested. Except as
otherwise expressly provided herein, each Loan shall be repaid in the currency
in which such Loan is denominated.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the Indebtedness of each Borrower to such Lender
resulting from each Loan made or B/A accepted by such Lender, including the
amounts of principal and interest and amounts in respect of B/As payable and
paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof, the
currency thereof and the Interest Period, if any, applicable thereto, and the
amount of each B/A and the Contract Period applicable thereto, (ii) the amount
of any principal, interest or other amount in respect of any B/A due and payable
or to become due and payable from each Borrower to each Lender hereunder and
(iii) the amount of any sum received by the Agents hereunder for the account of
the Lenders and each Lender’s share thereof. Each other Agent shall promptly
provide the Administrative Agent with all information needed to maintain such
accounts in respect of the Loans or B/A Drawings administered by such Agent.

(d) The entries made in the accounts maintained pursuant to paragraph (b) or (c)
of this Section shall be prima facie evidence of the existence and amounts of
the obligations recorded therein, provided that the failure of any Lender or
Agent to maintain such accounts or any error therein shall not in any manner
affect the obligation of any Borrower to repay the Loans in accordance with the
terms of this Agreement.

(e) Any Lender may request that Loans of any Class made by it be evidenced by a
promissory note. In such event, the applicable Borrower shall execute and
deliver to such Lender a promissory note payable to the order of such Lender
(or, if requested by such Lender, to such Lender and its registered assigns) and
in a form approved by the Administrative Agent. Thereafter, the Loans evidenced
by such promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).

SECTION 2.10. Amortization of Term Loans. (a) Subject to adjustment pursuant to
paragraph (d) of this Section, the (i) US Borrower shall repay to the
Administrative Agent for the ratable account of the Term Lenders on the last
Business Day of each March, June, September and December, commencing on
March 31, 2006, an aggregate principal amount equal to 0.25% of the aggregate
principal amount of all Term Loans outstanding on the Original Effective Date
and (ii) the US Borrower shall repay to the Administrative Agent for the ratable
account of the Incremental Term Lenders on the last Business Day of each March,
June, September and December, commencing on March 31, 2007, an aggregate
principal amount equal to 0.25% of the aggregate principal amount of all
Existing Incremental Term Loans outstanding on the respective Incremental
Effective Date (as specified in the Incremental Assumption Agreement relating to
such Incremental Term Loan).

(b) To the extent not previously paid, all Term Loans shall be due and payable
on the Term Maturity Date and all Existing Incremental Term Loans shall be due
and payable on the Existing Incremental Term Maturity Date.

(c) Any prepayment of a Term Borrowing made pursuant to Section 2.11(b) shall be
applied to reduce the subsequent scheduled repayments of the Term Loans to be
made pursuant to this Section ratably; otherwise, prepayments of Term Borrowings
shall be applied as directed by the US Borrower.

(d) Prior to any repayment of any Term Borrowings hereunder, the US Borrower
shall select the Borrowing or Borrowings to be repaid and shall notify the
Administrative Agent by telephone (confirmed by telecopy) of such selection not
later than 11:00 a.m., New York City time, three Business Days before the
scheduled date of such repayment. Each repayment of a Term Borrowing shall be
applied ratably to the Loans included in the repaid Borrowing. Repayments of
Term Borrowings shall be accompanied by accrued interest on the amount repaid.

SECTION 2.11. Prepayment of Loans and B/As. (a) The Borrowers shall have the
right at any time and from time to time, and without premium or penalty, to
prepay any Borrowing and to cash collateralize amounts owed in respect of
outstanding B/As in whole or in part, subject to prior notice in accordance with
paragraph (d) of this Section and payment of any amounts required under
Section 2.16, provided that all voluntary prepayments of Term Loans effected on
or prior to the first anniversary of the Original Effective Date with the
proceeds of an issuance or incurrence of Indebtedness by Parent, any Borrower or
any other Subsidiary will be accompanied by a prepayment fee equal to 1.00% of
the aggregate principal amount of such prepayment. Such fee shall be paid by the
US Borrower to the Administrative Agent, for the accounts of the relevant Term
Lenders, on the date of such prepayment.

(b) In the event and on such occasion that (i) the aggregate amount of the
Limited Currency Revolving Exposures exceeds the aggregate amount of the Limited
Currency Revolving Commitments, (ii) the aggregate amount of the Multicurrency
Revolving Exposures exceeds the aggregate amount of the Multicurrency Revolving
Commitments, (iii) the aggregate amount of the US Dollar Revolving Exposures
exceeds the aggregate amount of the US Dollar Revolving Commitments or (iv) the
aggregate amount of the Foreign Currency Revolving Exposures exceeds the Foreign
Currency Sublimit (in each case, other than solely as a result of changes in
Exchange Rates), then, in each case, the Borrowers shall, not later than the
next Business Day, prepay one or more Borrowings or cash collateralize amounts
owing in respect of outstanding B/As (or, if no such Borrowings or B/As are
outstanding, deposit cash collateral in an account with the Administrative Agent
pursuant to Section 2.05(j)) in an aggregate amount sufficient to eliminate the
applicable excess. If on any Reset Date and solely as a result of changes in
Exchange Rates, (i) the aggregate amount of the Limited Currency Revolving
Exposures exceeds 105% of the aggregate amount of the Limited Currency Revolving
Commitments, (ii) the aggregate amount of the Multicurrency Revolving Exposures
exceeds 105% of the aggregate amount of the Multicurrency Revolving Commitments,
or (iii) the aggregate amount of the Foreign Currency Revolving Exposures
exceeds 105% of the Foreign Currency Sublimit, then, in each case, the Borrowers
shall, not later than the next Business Day, prepay one or more Borrowings or
cash collateralize amounts owing in respect of outstanding B/As (or, if no such
Borrowings or B/As are outstanding, deposit cash collateral in an account with
the Administrative Agent pursuant to Section 2.05(j)) in an aggregate amount
sufficient to eliminate the applicable excess.

(c) In the event and on each occasion that any Net Proceeds are received by or
on behalf of Parent, any Borrower or any other Subsidiary in respect of any
Prepayment Event (other than such Net Proceeds received by an Excluded
Subsidiary (i) if such Excluded Subsidiary is a Foreign Subsidiary, to the
extent that such Foreign Subsidiary is prohibited or delayed by applicable local
law from repatriating to the United States such Net Proceeds for so long, but
for only so long, as applicable local law will not permit such repatriation to
the United States and (ii) with respect to any Excluded Subsidiary (including
Foreign Subsidiaries) that is not directly or indirectly wholly owned by Parent,
to the extent that and for so long, but for only so long, as (1) no Loan Party
has the power to, directly or indirectly, require such Excluded Subsidiary to
distribute or otherwise forward such Net Proceeds to a Loan Party and (2) such
Excluded Subsidiary has not actually distributed or otherwise forwarded such Net
Proceeds to a Loan Party (the Parent hereby agreeing to cause the applicable
Subsidiary to promptly (x) take all actions required by applicable local law to
permit such repatriation and (y) use commercially reasonable efforts to cause
such Subsidiary to distribute or otherwise forward such Net Proceeds to a Loan
Party), provided that, in each case, once such repatriation to the United States
is permitted, or such distribution or forwarding is authorized, with respect to
any of such affected Net Proceeds, such repatriation, distribution or forwarding
will be immediately effected and such repatriated, distributed or otherwise
forwarded Net Proceeds will be promptly (and in any event not later than 10
Business Days after such repatriation) applied in accordance with this
Section 2.11(c)), the Borrowers shall, within 10 Business Days after such Net
Proceeds are received, prepay Term Borrowings in an aggregate amount equal to
100% of the amount of such Net Proceeds, provided that in the case of any event
described in clause (a) or (b) of the definition of the term “Prepayment Event”,
if the US Borrower shall deliver, within 10 Business Days after such Net
Proceeds are received, to the Administrative Agent a certificate of a Financial
Officer (i) to the effect that (A) Parent, the US Borrower or any other
Subsidiary intends to apply the Net Proceeds from such event (or a portion
thereof specified in such certificate), within 365 days after receipt of such
Net Proceeds, to acquire, purchase, improve, enlarge, develop or make Capital
Expenditures with respect to (1) property or assets (other than Permitted
Investments or Equity Interests in, or Indebtedness of, any of the Borrowers or
other Subsidiaries) of any of the Borrowers or the other Subsidiaries to be used
in a Related Business conducted by such Borrower or other Subsidiary or
(2) Equity Interests outstanding prior to such investment and held by an
unrelated third party in a Person that does not engage to any material extent in
a business that is not a Related Business, and (B) if such Net Proceeds (or such
portion thereof) have been received by an Excluded Subsidiary (other than LN
Gaiety Holdings Limited, a company incorporated in England and Wales, or any of
its subsidiaries (excluding any Person that was otherwise a Subsidiary before
becoming a subsidiary of LN Gaiety Holdings Limited)) or are applied to purchase
Equity Interests in a Person that is not a Subsidiary following the consummation
of such investment, the application of such Net Proceeds (or such portion
thereof) by such Excluded Subsidiary (to the extent such Net Proceeds were not
actually distributed or forwarded to a Loan Party) or the purchase of such
Equity Interests will be deemed an Investment in such Excluded Subsidiary or
such Equity Interests that will be deemed to have been made subject to
Section 6.04(p) (without duplication to the extent such Net Proceeds are applied
in accordance with Section 6.04(l) or (p)) and (ii) certifying that no Default
has occurred and is continuing, then no prepayment shall be required pursuant to
this paragraph in respect of the Net Proceeds in respect of such event (or the
portion of such Net Proceeds specified in such certificate, if applicable) other
than a prepayment in an amount equal to the amount by which (1) 50% of the Asset
Sale Excess Proceeds immediately after giving effect to the receipt of the Net
Proceeds resulting in such Prepayment Event, exceeds (2) the aggregate amount of
all other prepayments from Net Proceeds received in respect of any event
described in clause (a) or (b) of the definition of the term “Prepayment Event”
that were made pursuant to Section 2.11(c) from and after the Effective Date.
Notwithstanding the foregoing, a prepayment of 100% of such Net Proceeds shall
be due and payable, if and to the extent that such Net Proceeds (X) have not
been so applied in accordance with Section 2.11(c) by the end of such 365-day
period and at a time when no Default has occurred and is continuing or (Y) only
in the case of Net Proceeds which the Parent, the US Borrower or any other
Subsidiary has, by the end of such 365-day period, committed by contractual
arrangements to use, by the date that is 180 days after the end of such 365-day
period, for the acquisition of real property, have not been so applied by the
end of such 180 days after the end of such 365-day period and at a time when no
Default has occurred and is continuing.

(d) Prior to any optional or mandatory prepayment of Borrowings or cash
collateralization of amounts owing in respect of outstanding B/A Drawings, the
applicable Borrower shall select the Borrowing or Borrowings and the B/A Drawing
or Drawings to be prepaid or cash collateralized and shall specify such
selection in the notice of such prepayment pursuant to paragraph (e) of this
Section.

(e) The applicable Borrower shall notify the Applicable Agent by telephone
(confirmed by telecopy) or by telecopy of any prepayment hereunder (i) in the
case of prepayment of a Eurocurrency Revolving Borrowing, not later than
11:00 a.m., Local Time, three Business Days before the date of prepayment or
(ii) in the case of prepayment of an ABR Borrowing or a Canadian Base Rate
Borrowing or cash collateralization of a B/A Drawing, not later than 11:00 a.m.,
Local time, one Business Day before the date of prepayment. Each such notice
shall be irrevocable and shall specify the prepayment or cash collateralization
date and the principal amount of each Borrowing or portion thereof, or amount
owed in respect of an outstanding B/A Drawing or portion thereof, to be prepaid
or cash collateralized, provided that if a notice of prepayment is given in
connection with a conditional notice of termination of the Commitments as
contemplated by Section 2.08, then such notice of prepayment may be revoked if
such notice of termination is revoked in accordance with Section 2.08. Promptly
following receipt of any such notice relating to a Borrowing or B/A, the
Applicable Agent shall advise the Lenders of the contents thereof. Each partial
prepayment of any Borrowing or cash collateralization of amounts owing in
respect of a B/A Drawing shall be in an amount that would be permitted in the
case of an advance of a Borrowing of the same Type as provided in Section 2.02
or an acceptance and purchase of B/As as provided in Section 2.20. Each
prepayment of a Borrowing or cash collateralization of a B/A Drawing shall be
applied ratably to the Loans included in the prepaid Borrowing or the B/As
included in such B/A Drawing. Prepayments shall be accompanied by accrued
interest to the extent required by Section 2.13. Except as otherwise expressly
provided herein, each Loan shall be prepaid in the currency in which such Loan
is denominated.

(f) Amounts to be applied pursuant to this Section or Article VII to cash
collateralize amounts to become due with respect to outstanding B/As shall be
deposited in the Prepayment Account (as defined below). The Canadian Agent shall
apply any cash deposited in the Prepayment Account allocable to amounts to
become due in respect of B/As on the last day of their respective Contract
Periods until all amounts due in respect of outstanding B/As have been prepaid
or until all the allocable cash on deposit has been exhausted. For purposes of
this Agreement, the term “Prepayment Account” means an account established by a
Canadian Borrower with the Canadian Agent and over which the Canadian Agent
shall have exclusive dominion and control, including the exclusive right of
withdrawal for application in accordance with this paragraph (f). The Canadian
Agent will, at the request of such Canadian Borrower, invest amounts on deposit
in the Prepayment Account in short-term, cash equivalent investments selected by
the Canadian Agent in consultation with such Canadian Borrower that mature prior
to the last day of the applicable Contract Periods of the B/As to be prepaid,
provided that the Canadian Agent shall have no obligation to invest amounts on
deposit in the Prepayment Account if an Event of Default shall have occurred and
be continuing. The Borrowers shall indemnify the Canadian Agent for any losses
relating to the investments so that the amount available to prepay amounts due
in respect of B/As on the last day of the applicable Contract Period is not less
than the amount that would have been available had no investments been made
pursuant thereto. Other than any interest earned on such investments (which
shall be for the account of such Canadian Borrower, to the extent not necessary
for the prepayment of B/As in accordance with this Section and Article VII), the
Prepayment Account shall not bear interest. Interest or profits, if any, on such
investments shall be deposited in the Prepayment Account and reinvested and
disbursed as specified above. If the maturity of the Loans and all amounts due
hereunder has been accelerated pursuant to Article VII, the Canadian Agent may,
in its sole discretion, apply all amounts on deposit in the Prepayment Account
to satisfy any of the Obligations in respect of the Loans, unreimbursed LC
Disbursements and B/As (and each Borrower hereby grants to the Canadian Agent a
security interest in its Prepayment Account to secure such Obligations).

(g) Any repayment or prepayment of Term Loans pursuant to this Section 2.11
shall be allocated between the Term Borrowings and the Existing Incremental Term
Borrowings ratably in accordance with the respective principal amounts
outstanding thereof.

SECTION 2.12. Fees. (a) The US Borrower agrees to pay to the Administrative
Agent, in US Dollars, for the account of the office (or Affiliate) of each
Lender from which such Lender would make Loans to the US Borrower in US Dollars
hereunder (which office or Affiliate shall be specified by each Lender in a
notice delivered to the Administrative Agent prior to the initial payment to
such Lender under this paragraph) a commitment fee, which shall accrue at the
Applicable Rate on the average daily unused amount of the total Revolving
Commitments of such Lender during the period from and including the date of this
Agreement to but excluding the date on which such Revolving Commitments
terminate. Accrued commitment fees shall be payable in arrears on the last day
of March, June, September and December of each year and on the date on which the
Revolving Commitments terminate, commencing on the first such date to occur
after the date hereof. All commitment fees shall be computed on the basis of a
year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day). For purposes of computing
commitment fees with respect to Revolving Commitments, a Revolving Commitment of
a Lender shall be deemed to be used to the extent of the outstanding Revolving
Loans and LC Exposure of such Lender (and the Swingline Exposure of such Lender
(other than the Swingline Lender) shall be disregarded for such purpose).

(b) Each Canadian Borrower agrees to pay to the Canadian Agent, in US Dollars,
for the account of each Revolving Lender, on each date on which a B/A drawn by
such Canadian Borrower is accepted hereunder an acceptance fee computed by
multiplying the US Dollar Equivalent of the face amount of each such B/A by the
product of (i) the Applicable Rate for B/A Drawings on such date by (ii) a
fraction, the numerator of which is the number of days in the Contract Period
applicable to such B/A and the denominator of which is 365.

(c) The US Borrower agrees to pay, in US Dollars, (i) to the Administrative
Agent for the account of each Participating Revolving Lender a participation fee
with respect to its participations in Letters of Credit, which shall accrue at
the Applicable Rate used to determine the interest rate applicable to
Eurocurrency Revolving Loans on the average daily amount of such Lender’s LC
Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including April 1, 2007 to but
excluding the later of the date on which such Lender’s Participating Revolving
Commitment terminates and the date on which such Lender ceases to have any LC
Exposure and (ii) to each Issuing Bank a fronting fee, which shall accrue at the
rate of 0.125% per annum on the average daily amount of the LC Exposure
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the period from and including April 1, 2007 to but excluding the later of
the date of termination of the Participating Revolving Commitments and the date
on which there ceases to be any LC Exposure, as well as each Issuing Bank’s
standard fees with respect to the issuance, amendment, renewal or extension of
any Letter of Credit or processing of drawings thereunder. Participation fees
and fronting fees accrued through and including the last day of March, June,
September and December of each year shall be payable on the third Business Day
following such last day, commencing on the first such date to occur after the
Effective Date, provided that all such fees shall be payable on the date on
which the Participating Revolving Commitments terminate and any such fees
accruing after the date on which the Participating Revolving Commitments
terminate shall be payable on demand. Any other fees payable to any Issuing Bank
pursuant to this paragraph which accrue during any calendar month shall be
payable within 5 Business Days after the end of such calendar month. All
participation fees and fronting fees shall be computed on the basis of a year of
360 days and shall be payable for the actual number of days elapsed (including
the first day but excluding the last day).

(d) The applicable Borrower agrees to pay to the Administrative Agent, in US
Dollars, for its own account, fees payable in the amounts and at the times
separately agreed upon between such Borrower and the Administrative Agent.

(e) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the applicable Issuing Bank,
in the case of fees payable to it) for distribution, in the case of commitment
fees and participation fees, to the Lenders entitled thereto. Fees paid shall
not be refundable under any circumstances.

SECTION 2.13. Interest. (a) The Loans comprising each ABR Borrowing (including
each Swingline Loan) shall bear interest at the Alternate Base Rate plus the
Applicable Rate, and the Loans comprising each Canadian Base Rate Borrowing
shall bear interest at the Canadian Base Rate.

(b) The Loans comprising each Eurocurrency Borrowing shall bear interest at the
Adjusted Eurocurrency Rate for the Interest Period in effect for such Borrowing
plus the Applicable Rate.

(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by any Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Revolving Loans as provided in paragraph (a) of this Section.

(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and, in the case of Revolving Loans, upon termination
of the applicable Revolving Commitments, provided that (i) interest accrued
pursuant to paragraph (c) of this Section shall be payable on demand, (ii) in
the event of any repayment or prepayment of any Loan (other than a prepayment of
an ABR Revolving Loan or Canadian Base Rate Revolving Loan prior to the end of
the Revolving Availability Period), accrued interest on the principal amount
repaid or prepaid shall be payable on the date of such repayment or prepayment
and (iii) in the event of any conversion of any Eurocurrency Loan prior to the
end of the current Interest Period therefor, accrued interest on such Loan shall
be payable on the effective date of such conversion.

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that (i) interest on Borrowings denominated in Sterling and (ii) interest
computed by reference to the Canadian Base Rate or to the Alternate Base Rate at
times when the Alternate Base Rate is based on the Prime Rate shall be computed
on the basis of a year of 365 days (or, except in the case of Borrowings
denominated in Sterling, 366 days in a leap year), and in each case shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate, Canadian Base Rate
or Adjusted Eurocurrency Rate shall be determined by the Applicable Agent and
the Administrative Agent, and such determination shall be conclusive absent
manifest error.

SECTION 2.14. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurocurrency Borrowing denominated in any currency:

(i) the Applicable Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted Eurocurrency Rate, the LIBO Rate or the EURIBO Rate,
as applicable, for such Interest Period; or

(ii) the Applicable Agent is advised by the Required Lenders that the Adjusted
Eurocurrency Rate, the LIBO Rate or the EURIBO Rate, as applicable, for such
Interest Period will not adequately and fairly reflect the cost to such Lenders
of making or maintaining their Loans included in such Borrowing for such
Interest Period;

then the Applicable Agent shall give notice thereof to the applicable Borrower
and the Lenders by telephone or telecopy as promptly as practicable thereafter
and, until the Applicable Agent notifies the Borrowers and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Revolving Borrowing to, or
continuation of any Revolving Borrowing as, a Eurocurrency Borrowing in such
currency for such Interest Period shall be ineffective, and such Borrowing shall
be converted to or continued on the last day of the Interest Period applicable
thereto (A) if such Borrowing is denominated in US Dollars or Canadian Dollars,
as an ABR Borrowing or Canadian Base Rate Borrowing, respectively or (B) if such
Borrowing is denominated in any other currency, as a Borrowing bearing interest
at such rate as the Lenders and the applicable Borrower may agree adequately
reflects the costs to the Lenders of making or maintaining their Loans (or, in
the absence of such agreement, shall be repaid as of the last day of the current
Interest Period applicable thereto) and (ii) if any Borrowing Request requests a
Eurocurrency Revolving Borrowing in such currency for such Interest Period, (X)
if such Borrowing is denominated in US Dollars or Canadian Dollars, such
Borrowing shall be made as an ABR Borrowing or Canadian Base Rate Borrowing,
respectively (or such Borrowing shall not be made if the applicable Borrower
revokes (and in such circumstances, such Borrowing Request may be revoked
notwithstanding any other provision of this Agreement) such Borrowing Request by
telephonic notice, confirmed promptly in writing, not later than one Business
Day prior to the proposed date of such Borrowing) or (Y) if such Borrowing is
denominated in any other currency, such Borrowing shall bear interest at such
rate as the Lenders and the applicable Borrower may agree adequately reflects
the costs to the Lenders of making or maintaining their Loans (or, in the
absence of such agreement, such Borrowing shall be cancelled).

SECTION 2.15. Increased Costs; Illegality. (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted Eurocurrency Rate) or any Issuing Bank; or

(ii) impose on any Lender or any Issuing Bank or the Euro, London or Canadian
interbank markets any other condition affecting this Agreement or Eurocurrency
Loans or B/A Drawings made by such Lender or any Letter of Credit or
participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Loan or obtaining funds for the
purchase of B/As (or of maintaining its obligation to make any such Loan or to
accept and purchase B/As) or to increase the cost to such Lender or any Issuing
Bank of participating in, issuing or maintaining any Letter of Credit or to
reduce the amount of any sum received or receivable by such Lender or such
Issuing Bank hereunder (whether of principal, interest or otherwise), then the
Borrowers will pay to such Lender or such Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or such Issuing
Bank, as the case may be, on an after-tax basis for such additional costs
incurred or reduction suffered.

(b) If any Lender or Issuing Bank determines that any Change in Law regarding
such Lender’s or Issuing Bank’s capital requirements has or would have the
effect of reducing the rate of return on such Lender’s or such Issuing Bank’s
capital or on the capital of such Lender’s or such Issuing Bank’s holding
company, if any, as a consequence of this Agreement or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by an Issuing Bank, to a level below that which such Lender or
such Issuing Bank or such Lender’s or such Issuing Bank’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s or such Issuing Bank’s policies and the policies of such Lender’s or
such Issuing Bank’s holding company with respect to capital adequacy), then from
time to time the Borrowers will pay to such Lender or such Issuing Bank, as the
case may be, such additional amount or amounts as will compensate such Lender or
such Issuing Bank or such Lender’s or such Issuing Bank’s holding company for
any such reduction suffered.

(c) A certificate of a Lender or an Issuing Bank setting forth in reasonable
detail the amount or amounts necessary to compensate such Lender or such Issuing
Bank or its holding company, as the case may be, as specified in paragraph (a)
or (b) of this Section shall be delivered to any Borrower and shall be
conclusive absent manifest error. The Borrowers shall pay such Lender or such
Issuing Bank, as the case may be, the amount shown as due on any such
certificate within 10 Business Days after receipt thereof.

(d) If the cost to any Lender of making or maintaining any Loan to or obtaining
funds for the purchase of B/As from or participating in any Letter of Credit or
any Issuing Bank of issuing or maintaining any Letter of Credit to any Foreign
Borrower is increased (or the amount of any sum received or receivable by any
Lender (or its applicable lending office) or any Issuing Bank is reduced) by an
amount deemed in good faith by such Lender or such Issuing Bank to be material,
by reason of the fact that such Foreign Borrower is incorporated in, or conducts
business in, a jurisdiction outside the United States, such Borrowers shall
indemnify such Lender or such Issuing Bank for such increased cost or reduction
upon demand by such Lender or such Issuing Bank (with a copy to the
Administrative Agent). A certificate of such Lender or such Issuing Bank
claiming compensation under this paragraph and setting forth the additional
amount or amounts to be paid to it hereunder (and the basis for the calculation
of such amount or amounts) shall be conclusive in the absence of manifest error.

(e) Failure or delay on the part of any Lender or any Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or such Issuing Bank’s right to demand such compensation, provided that
the Borrowers shall not be required to compensate a Lender or an Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 180 days prior to the date that such Lender or such Issuing Bank, as the
case may be, notifies any Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or such Issuing Bank’s
intention to claim compensation therefor, provided further that if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
180-day period referred to above shall be extended to include the period of
retroactive effect thereof.

(f) Notwithstanding any other provision of this Agreement, if, after the date
hereof, (i) any Change in Law shall make it unlawful for any Revolving Lender to
make or maintain any Foreign Currency Revolving Loan or to give effect to its
obligations as contemplated hereby with respect to any Foreign Currency
Revolving Loan or (ii) there shall have occurred any change in national or
international financial, political or economic conditions (including the
imposition of or any change in exchange controls) or currency exchange rates
that would make it impracticable for any Revolving Lender to make or maintain
Foreign Currency Revolving Loans denominated in the affected currency, then, by
written notice to the applicable Borrower and to the Applicable Agent:

(i) such Revolving Lender or Revolving Lenders may declare that Foreign Currency
Revolving Loans in the affected currency or currencies will not thereafter (for
the duration of such unlawfulness or impracticality) be made by such Lender or
Lenders hereunder (or, in the case of outstanding Foreign Currency Revolving
Loans, be continued for additional Interest Periods), whereupon any request for
a Foreign Currency Revolving Borrowing in the affected currency or currencies
(or to continue a Foreign Currency Revolving Borrowing in the affected currency
or currencies for an additional Interest Period) shall, as to such Revolving
Lender or Revolving Lenders only, be deemed a request for an Eurocurrency Loan
having an Interest Period of one month’s duration and denominated in US Dollars
at the Exchange Rate determined by the Administrative Agent in accordance with
this Agreement (or a request to convert a Foreign Currency Revolving Loan into a
Eurocurrency Loan having an Interest Period of one month’s duration and
denominated in US Dollars at the Exchange Rate determined by the Administrative
Agent in accordance with this Agreement on the last day of the then current
Interest Period with respect thereto), unless such declaration shall be
subsequently withdrawn; and

(ii) such Lender may require that all outstanding Foreign Currency Revolving
Loans in the affected currency or currencies made by it be converted to
Eurocurrency Loans having an Interest Period of one month’s duration and
denominated in US Dollars, in which event all such Foreign Currency Revolving
Loans in the affected currency or currencies shall be converted to Eurocurrency
Loans having an Interest Period of one month’s duration and denominated in US
Dollars, as of the effective date of such notice as provided in paragraph (g)
below and at the Exchange Rate determined by the Administrative Agent in
accordance with this Agreement on the date of such conversion.

In the event any Revolving Lender shall exercise its rights under clause (i) or
(ii) above, all payments and prepayments of principal that would otherwise have
been applied to repay the Foreign Currency Revolving Loans that would have been
made by such Revolving Lender or the converted Foreign Currency Revolving Loans
of such Lender shall instead be applied to repay the Eurocurrency Loans made by
such Lender in lieu of, or resulting from the conversion of, such Foreign
Currency Revolving Loans.

(g) For purposes of paragraph (f) of this Section 2.15, a notice to the
applicable Borrower by any Lender shall be effective as to each Foreign Currency
Revolving Loan made by such Lender, if lawful, on the last day of the Interest
Period currently applicable to such Loan; in all other cases such notice shall
be effective on the date of receipt thereof by the applicable Borrower.

SECTION 2.16. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan or in respect of a B/A other than on the last
day of an Interest Period or Contract Period, as the case may be, applicable
thereto (including as a result of an Event of Default), (b) the conversion of
any Eurocurrency Loan or B/A other than on the last day of the Interest Period
or Contract Period, as the case may be, applicable thereto, (c) the failure to
borrow, convert, continue or prepay any Revolving Loan or to issue B/As for
acceptance and purchase on the date specified in any notice delivered pursuant
hereto (regardless of whether such notice may be revoked under Section 2.11(e)
and is revoked in accordance therewith) or (d) the assignment of any
Eurocurrency Loan or the right to receive payment in respect of a B/A other than
on the last day of the Interest Period or Contract Period, as the case may be,
applicable thereto as a result of a request by the US Borrower pursuant to
Section 2.19 or the CAM Exchange, then, in any such event, the Borrowers shall
compensate each Lender for the loss, cost and expense attributable to such
event. In the case of a Eurocurrency Loan, such loss, cost or expense to any
Lender shall be deemed to include an amount determined by such Lender to be the
excess, if any, of (i) the amount of interest which would have accrued on the
principal amount of such Loan had such event not occurred, at the Adjusted
Eurocurrency Rate that would have been applicable to such Loan, for the period
from the date of such event to the last day of the then current Interest Period
therefor (or, in the case of a failure to borrow, convert or continue, for the
period that would have been the Interest Period for such Loan), over (ii) the
amount of interest which would accrue on such principal amount for such period
at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for deposits in the applicable currency of a
comparable amount and period from other banks in the eurocurrency market. A
certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section, together with supporting
documentation or computations, shall be delivered to the applicable Borrower and
shall be conclusive absent manifest error. The Borrowers shall pay such Lender
the amount shown as due on any such certificate within 10 Business Days after
receipt thereof.

SECTION 2.17. Taxes. (a) Any and all payments by or on account of any obligation
of any of the Borrowers hereunder or under any other Loan Document shall be made
free and clear of and without deduction for any Indemnified Taxes or Other
Taxes, provided that if any Borrower shall be required to deduct any Indemnified
Taxes or Other Taxes from such payments, then (i) the sum payable shall be
increased as necessary so that after making all required deductions of
Indemnified Taxes or Other Taxes (including deductions applicable to additional
sums payable under this Section) the Agent, Issuing Bank or Lender (as the case
may be) receives an amount equal to the sum it would have received had no such
deductions been made, (ii) such Borrower shall make such deductions and
(iii) such Borrower shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.

(b) In addition, the applicable Borrower shall pay any Other Taxes to the
relevant Governmental Authorities in accordance with applicable law.

(c) The applicable Borrower shall indemnify each Agent, each Lender and each
Issuing Bank, within 10 Business Days after written demand therefor, for the
full amount of any Indemnified Taxes or Other Taxes paid by such Agent, such
Lender or such Issuing Bank, as the case may be, on or with respect to any
payment by or on account of any obligation of such Borrower hereunder or under
any other Loan Document (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section) and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate setting forth in reasonable detail the amount and nature of such
payment or liability delivered to any Borrower by a Lender, by an Issuing Bank
or by an Agent on its own behalf or on behalf of a Lender or an Issuing Bank,
shall be conclusive absent manifest error.

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by a Borrower to a Governmental Authority, such Borrower shall deliver to the
Applicable Agent the original or a certified copy of a receipt issued by such
Governmental Authority evidencing such payment, a copy of the return reporting
such payment or other evidence of such payment reasonably satisfactory to the
Applicable Agent.

(e) Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the laws of the United States of America, or any treaty to
which the United States of America is a party, with respect to payments under
this Agreement shall deliver to the US Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by US law, such properly
completed and executed documentation prescribed by US law or reasonably
requested by the US Borrower as will permit such payments to be made without
withholding or at a reduced rate. Parent and each Borrower agree to take all
actions required in order for all exemptions from withholding taxes available to
any Foreign Lender to be effective.

(f) If an Agent, a Lender or an Issuing Bank determines, in its sole discretion,
that it has received a refund of any Taxes or Other Taxes as to which it has
been indemnified by any Borrower or with respect to which any Borrower has paid
additional amounts pursuant to this Section 2.17, it shall pay over such refund
to the applicable Borrower (but only to the extent of indemnity payments made,
or additional amounts paid, by the Borrowers under this Section 2.17 with
respect to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of such Agent, such Lender or such Issuing Bank and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that the Borrowers, upon the
request of such Agent, such Lender or such Issuing Bank, agree to repay the
amount paid over to the applicable Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to such Agent,
such Lender or such Issuing Bank in the event such Agent, such Lender or such
Issuing Bank is required to repay such refund to such Governmental Authority.
This Section shall not be construed to require any Agent, any Lender or any
Issuing Bank to make available its tax returns (or any other information
relating to its taxes which it deems confidential) to any Borrower or any other
Person.

SECTION 2.18. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a) Each Borrower shall make each payment required to be made by it hereunder or
under any other Loan Document (whether of principal, interest, fees or
reimbursement of LC Disbursements, or of amounts payable under Section 2.15,
2.16 or 2.17 or otherwise) prior to the time expressly required hereunder or
under such other Loan Document for such payment (or, if no such time is
expressly required, prior to 12:00 noon, Local Time), on the date when due, in
immediately available funds, without set-off or counterclaim. Any amounts
received after such time on any date may, in the discretion of the Applicable
Agent, be deemed to have been received on the next succeeding Business Day for
purposes of calculating interest thereon. All such payments shall be made to the
Applicable Agent to the applicable account specified from time to time by such
Agent for the account of the applicable Lenders, except that payments pursuant
to Sections 2.15, 2.16, 2.17 and 9.03 shall be made directly to the Persons
entitled thereto. The Applicable Agent shall distribute any such payments
received by it for the account of any other Person to the appropriate recipient
promptly following receipt thereof. If any payment under any Loan Document shall
be due on a day that is not a Business Day, the date for payment shall be
extended to the next succeeding Business Day, and, in the case of any payment
accruing interest, interest thereon shall be payable for the period of such
extension. All payments hereunder of principal or interest in respect of any
Loan or amounts owing in respect of any B/A Drawing (or of any breakage
indemnity in respect of any Loan or B/A Drawing) shall be made in the currency
of such Loan or B/A Drawing; all other payments hereunder and under each other
Loan Document shall be made in US Dollars, except as otherwise expressly
provided. Any payment required to be made by an Agent hereunder shall be deemed
to have been made by the time required if such Agent shall, at or before such
time, have taken the necessary steps to make such payment in accordance with the
regulations or operating procedures of the clearing or settlement system used by
such Agent to make such payment.

(b) If at any time funds received by or made available to any Agent from any
Borrower are insufficient to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due from such Borrower hereunder, such
funds shall be applied (i) first, towards payment of interest and fees then due
from such Borrower hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such parties, and
(ii) second, towards payment of principal of the Loans and unreimbursed LC
Disbursements then due from such Borrower hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.

(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans, amounts owing in respect of any B/A Drawing or participations in LC
Disbursements resulting in such Lender receiving payment of a greater proportion
of the aggregate amount of its Loans, amounts owing in respect of any B/A
Drawing or participations in LC Disbursements, and accrued interest thereon,
than the proportion received by any other Lender, then the Lender receiving such
greater proportion shall purchase (for cash at face value) participations in the
Loans, amounts owing in respect of any B/A Drawing or participations in LC
Disbursements, as applicable, of other Lenders to the extent necessary so that
the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans, amounts owing in respect of any B/A Drawing and
participations in LC Disbursements, provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by any Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans, amounts owing in
respect of B/A Drawings or participations in LC Disbursements, to any assignee
or participant, other than to a Borrower or any Subsidiary or Affiliate thereof
(as to which the provisions of this paragraph shall apply). Each Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against such Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Borrower in the amount of such participation.

(d) Unless the Applicable Agent shall have received notice from the applicable
Borrower prior to the date on which any payment is due to the Applicable Agent
for the account of the Lenders or any Issuing Bank hereunder that the applicable
Borrower will not make such payment, the Applicable Agent may assume that such
payment has been made on such date in accordance herewith and may, in reliance
upon such assumption, distribute to the Lenders or the Issuing Banks, as the
case may be, the amount due. In such event, if such payment has not in fact been
made, then each of the Lenders or the Issuing Banks, as the case may be,
severally agrees to repay to the Applicable Agent forthwith on demand the amount
so distributed to such Lender or such Issuing Bank with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Applicable Agent, at (i) the greater of the
Federal Funds Effective Rate and a rate determined by the Applicable Agent in
accordance with banking industry rules on interbank compensation (in the case of
an amount denominated in US Dollars) and (ii) the rate reasonably determined by
the Applicable Agent to be the cost to it of funding such amount (in the case of
an amount denominated in any Foreign Currency).

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04(c), 2.05(d) or (e), 2.06(b), 2.18(d) or 9.03(c), then
the Applicable Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Applicable Agent
for the account of such Lender to satisfy such Lender’s obligations under such
Sections until all such unsatisfied obligations are fully paid.

SECTION 2.19. Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.15, or if any Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.17, or if any Borrower is required
to pay any additional interest to any Lender pursuant to Section 2.22, then such
Lender shall use commercially reasonable efforts to designate a different
lending office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the reasonable judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Section 2.15, 2.17 or 2.22, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. Each Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

(b) If any Lender requests compensation under Section 2.15, or if any Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, or if any
Borrower is required to pay any additional interest to any Lender pursuant to
Section 2.22, or if any Lender defaults in its obligation to fund Loans
hereunder, then the US Borrower may, at its sole expense and effort, upon notice
to such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in Section 9.04), all its interests, rights and obligations under this
Agreement to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment), provided that (i) to
the extent required under Section 9.04, the US Borrower shall have received the
prior written consent of the Administrative Agent, which consent shall not
unreasonably be withheld, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and B/As and
participations in LC Disbursements, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the US Borrower (in
the case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.15 or payments required
to be made pursuant to Section 2.17 or additional interest required pursuant to
Section 2.22, such assignment will result in a reduction in such compensation,
payments, additional interest or administrative burden to any Borrower that is
beneficial to such Borrower in a material respect.

SECTION 2.20. Canadian Bankers’ Acceptances. (a) Each acceptance and purchase of
B/As of a single Contract Period pursuant to Section 2.01 or Section 2.07 shall
be made ratably by the Multicurrency Revolving Lenders in accordance with the
amounts of their Multicurrency Revolving Commitments. The failure of any
Multicurrency Revolving Lender to accept any B/A required to be accepted by it
shall not relieve any other Multicurrency Revolving Lender of its obligations
hereunder, provided that the Multicurrency Revolving Commitments are several and
no Multicurrency Revolving Lender shall be responsible for any other
Multicurrency Revolving Lender’s failure to accept B/As as required.

(b) The B/As of a single Contract Period accepted and purchased on any date
shall be in an aggregate amount that is an integral multiple of C$1,000,000 and
not less than C$5,000,000. The face amount of each B/A shall be C$100,000 or any
whole multiple thereof. If any Multicurrency Revolving Lender’s ratable share of
the B/As of any Contract Period to be accepted on any date would not be an
integral multiple of C$100,000, the face amount of the B/As accepted by such
Lender may be increased or reduced to the nearest integral multiple of C$100,000
by the Canadian Agent in its sole discretion. B/As of more than one Contract
Period may be outstanding at the same time, provided that there shall not at any
time be more than a total of five (5) B/A Drawings outstanding.

(c) To request an acceptance and purchase of B/As, a Canadian Borrower shall
notify the Canadian Agent of such request by telephone or by telecopy not later
than 10:00 a.m., Local Time, one Business Day before the date of such acceptance
and purchase. Each such request shall be irrevocable and, if telephonic, shall
be confirmed promptly by hand delivery or telecopy to the Canadian Agent of a
written request in a form approved by the Canadian Agent and signed by such
Canadian Borrower. Each such telephonic and written request shall specify the
following information:

(i) the aggregate face amount of the B/As to be accepted and purchased;

(ii) the date of such acceptance and purchase, which shall be a Business Day;

(iii) the Contract Period to be applicable thereto, which shall be a period
contemplated by the definition of the term “Contract Period” (and which shall in
no event end after the Revolving Maturity Date); and

(iv) the location and number of the applicable Canadian Borrower’s account to
which any funds are to be disbursed, which shall comply with the requirements of
Section 2.06. If no Contract Period is specified with respect to any requested
acceptance and purchase of B/As, then the Canadian Borrower shall be deemed to
have selected a Contract Period of 30 days’ duration.

Promptly following receipt of a request in accordance with this paragraph, the
Canadian Agent shall advise each Multicurrency Revolving Lender of the details
thereof and of the amount of B/As to be accepted and purchased by such Lender.

(d) Each Canadian Borrower hereby appoints each Multicurrency Revolving Lender
as its attorney to sign and endorse on its behalf, manually or by facsimile or
mechanical signature, as and when deemed necessary by such Lender, blank forms
of B/As. It shall be the responsibility of each Multicurrency Revolving Lender
to maintain an adequate supply of blank forms of B/As for acceptance under this
Agreement. Each Canadian Borrower recognizes and agrees that all B/As signed
and/or endorsed on its behalf by any Multicurrency Revolving Lender shall bind
such Canadian Borrower as fully and effectually as if manually signed and duly
issued by authorized officers of such Canadian Borrower. Each Multicurrency
Revolving Lender is hereby authorized to issue such B/As endorsed in blank in
such face amounts as may be determined by such Lender, provided that the
aggregate face amount thereof is equal to the aggregate face amount of B/As
required to be accepted by such Lender. No Multicurrency Revolving Lender shall
be liable for any damage, loss or claim arising by reason of any loss or
improper use of any such instrument unless such loss or improper use results
from the gross negligence or willful misconduct of such Multicurrency Revolving
Lender. Each Multicurrency Revolving Lender shall maintain a record with respect
to B/As (i) received by it from the Canadian Agent in blank hereunder,
(ii) voided by it for any reason, (iii) accepted and purchased by it hereunder
and (iv) canceled at their respective maturities. Each Multicurrency Revolving
Lender further agrees to retain such records in the manner and for the periods
provided in applicable provincial or Federal statutes and regulations of Canada
and to provide such records to each Canadian Borrower upon its request and at
its expense. Upon request by any Canadian Borrower, a Multicurrency Revolving
Lender shall cancel all forms of B/A that have been pre-signed or pre-endorsed
on behalf of such Canadian Borrower and that are held by such Multicurrency
Revolving Lender and are not required to be issued pursuant to this Agreement.

(e) Drafts of each Canadian Borrower to be accepted as B/As hereunder shall be
signed as set forth in paragraph (d) above. Notwithstanding that any Person
whose signature appears on any B/A may no longer be an authorized signatory for
any of the Multicurrency Revolving Lenders or such Canadian Borrower at the date
of issuance of such B/A, such signature shall nevertheless be valid and
sufficient for all purposes as if such authority had remained in force at the
time of such issuance and any such B/A so signed shall be binding on such
Canadian Borrower.

(f) Upon acceptance of a B/A by a Multicurrency Revolving Lender, such
Multicurrency Revolving Lender shall purchase, or arrange the purchase of, such
B/A from the applicable Canadian Borrower at the Discount Rate for such
Multicurrency Revolving Lender applicable to such B/A accepted by it and provide
to the Canadian Agent the Discount Proceeds for the account of such Canadian
Borrower as provided in Section 2.06. The acceptance fee payable by the
applicable Canadian Borrower to a Multicurrency Revolving Lender under
Section 2.12 in respect of each B/A accepted by such Multicurrency Revolving
Lender shall be set off against the Discount Proceeds payable by such
Multicurrency Revolving Lender under this paragraph. Notwithstanding the
foregoing, in the case of any B/A Drawing resulting from the conversion or
continuation of a B/A Drawing or Multicurrency Revolving Loan pursuant to
Section 2.07, the net amount that would otherwise be payable to such Canadian
Borrower by each Lender pursuant to this paragraph will be applied as provided
in Section 2.07(f).

(g) Each Multicurrency Revolving Lender may at any time and from time to time
hold, sell, rediscount or otherwise dispose of any or all B/A’s accepted and
purchased by it.

(h) Each B/A accepted and purchased hereunder shall mature at the end of the
Contract Period applicable thereto.

(i) Each Canadian Borrower waives presentment for payment and any other defense
to payment of any amounts due to a Multicurrency Revolving Lender in respect of
a B/A accepted and purchased by it pursuant to this Agreement which might exist
solely by reason of such B/A being held, at the maturity thereof, by such
Multicurrency Revolving Lender in its own right and each Canadian Borrower
agrees not to claim any days of grace if such Multicurrency Revolving Lender as
holder sues each Canadian Borrower on the B/A for payment of the amounts payable
by such Canadian Borrower thereunder. On the specified maturity date of a B/A,
or such earlier date as may be required pursuant to the provisions of this
Agreement, each Canadian Borrower shall pay the Multicurrency Revolving Lender
that has accepted and purchased such B/A the full face amount of such B/A, and
after such payment such Canadian Borrower shall have no further liability in
respect of such B/A and such Lender shall be entitled to all benefits of, and be
responsible for all payments due to third parties under, such B/A.

(j) At the option of each Canadian Borrower and any Multicurrency Revolving
Lender, B/As under this Agreement to be accepted by that Lender may be issued in
the form of depository bills for deposit with The Canadian Depository for
Securities Limited pursuant to the Depository Bills and Notes Act (Canada). All
depository bills so issued shall be governed by the provisions of this
Section 2.20.

(k) If a Multicurrency Revolving Lender is not a chartered bank under the Bank
Act (Canada) or if a Multicurrency Revolving Lender notifies the Canadian Agent
in writing that it is otherwise unable to accept B/As, such Multicurrency
Revolving Lender will, instead of accepting and purchasing B/As, make a Loan (a
“B/A Equivalent Loan”) to the applicable Canadian Borrower in the amount and for
the same term as the draft which such Multicurrency Revolving Lender would
otherwise have been required to accept and purchase hereunder. Each such
Multicurrency Revolving Lender will provide to the Canadian Agent the Discount
Proceeds of such B/A Equivalent Loan for the account of the applicable Canadian
Borrower in the same manner as such Multicurrency Revolving Lender would have
provided the Discount Proceeds in respect of the draft which such Multicurrency
Revolving Lender would otherwise have been required to accept and purchase
hereunder. Each such B/A Equivalent Loan will bear interest at the same rate
which would result if such Multicurrency Revolving Lender had accepted (and been
paid an acceptance fee) and purchased (on a discounted basis) a B/A for the
relevant Contract Period (it being the intention of the parties that each such
B/A Equivalent Loan shall have the same economic consequences for the
Multicurrency Revolving Lenders and the applicable Canadian Borrower as the B/A
which such B/A Equivalent Loan replaces). All such interest shall be paid in
advance on the date such B/A Equivalent Loan is made, and will be deducted from
the principal amount of such B/A Equivalent Loan in the same manner in which the
Discount Proceeds of a B/A would be deducted from the face amount of the B/A.
Subject to the repayment requirements of this Agreement, on the last day of the
relevant Contract Period for such B/A Equivalent Loan, the applicable Canadian
Borrower shall be entitled to convert each such B/A Equivalent Loan into another
type of Loan, or to roll over each such B/A Equivalent Loan into another B/A
Equivalent Loan, all in accordance with the applicable provisions of this
Agreement.

SECTION 2.21. Incremental Commitments. (a) Any Borrower may, by written notice
to the Administrative Agent from time to time, request Incremental Term
Commitments and/or Incremental Revolving Commitments in an amount not to exceed
the Incremental Amount from one or more Incremental Term Lenders and/or
Incremental Revolving Lenders (which may include any existing Lender or any
Person not theretofore a Lender) willing to provide such Incremental Term Loans
and/or Incremental Revolving Loans, as the case may be, in their own discretion,
provided that each Incremental Term Lender and/or Incremental Revolving Lender
shall be subject to the approval of the US Borrower and the Administrative Agent
to the extent that such approval would be required under Section 9.04 if the
applicable Incremental Term Lender or Incremental Revolving Lender were the
proposed assignee of a Term Loan or Revolving Commitment, respectively (which
approvals shall not be unreasonably withheld). Such notice shall set forth
(i) the amount of the Incremental Term Commitments and/or Incremental Revolving
Commitments being requested (which shall be in minimum increments of
US$25,000,000 and a minimum amount of US$25,000,000 or equal to the remaining
Incremental Amount) and (ii) the date on which such Incremental Term Commitments
and/or Incremental Revolving Commitments are requested to become effective (the
“Increased Amount Date”).

(b) Each Borrower and each Incremental Term Lender and/or Incremental Revolving
Lender shall execute and deliver to the Administrative Agent an Incremental
Assumption Agreement and such other documentation as the Administrative Agent
shall reasonably specify to evidence the Incremental Term Commitment of such
Incremental Term Lender and/or Incremental Revolving Commitment of such
Incremental Revolving Lender and the security and Guarantees therefor (the
“Incremental Documents”). Each Incremental Assumption Agreement shall specify
the terms of the Incremental Term Loans and/or Incremental Revolving Loans to be
made thereunder, provided that (i) the Incremental Term Loans and Incremental
Revolving Loans shall rank pari passu or junior in right of payment and of
security with the Term Loans, and Revolving Loans and (except as to pricing and
amortization) shall have the same terms as the Term Loans or Revolving Loans, as
applicable, (ii) the maturity date of any Incremental Term Loans or Incremental
Revolving Loans shall be no earlier than the date that is six months after the
Existing Incremental Term Maturity Date, (iii) the weighted–average life to
maturity of any Incremental Term Loans shall be no shorter than the remaining
weighted–average life to maturity of any of the Term Loans as of the date of the
applicable Incremental Assumption Agreement and (iv) no interest rate margin
(which shall be deemed to include all upfront or similar fees or original issue
discounts payable to all Incremental Term Lenders providing such Incremental
Term Loans) in respect of any Incremental Term Loan may exceed any Applicable
Rate applicable to the Term Loans (which shall, for such purposes only, be
deemed to include all upfront or similar fees or original issue discounts
payable to all Term Lenders providing Term Loans) by more than 0.25% (it being
understood that any such increase may take the form of original issue discount,
with original issue discount being equated to the interest rates in a manner
reasonably determined by the Administrative Agent based on an assumed four-year
life to maturity), without increasing such Applicable Rate so that no interest
rate margin in respect of such Incremental Term Loans (which shall be deemed to
include all upfront or similar fees or original issue discount payable to all
Incremental Term Lenders providing such Incremental Term Loans), is more than
0.25% higher than any Applicable Rate applicable to the Term Loans (which shall,
for such purposes only, be deemed to include all upfront or similar fees or
original issue discount payable to all Term Lenders providing the Term Loans).
The Administrative Agent shall promptly notify each Lender as to the
effectiveness of each Incremental Assumption Agreement. Each of the parties
hereto hereby agrees that, upon the effectiveness of any Incremental Assumption
Agreement, this Agreement shall be amended to the extent (but only to the
extent) necessary to reflect the existence and terms of the Incremental Term
Commitments and/or Incremental Revolving Commitments evidenced thereby as
provided for in Section 9.04(e). Any such deemed amendment may be memorialized
in writing by the Administrative Agent and furnished to the other parties
hereto.

(c) Notwithstanding the foregoing, no Incremental Term Commitment or Incremental
Revolving Commitment shall become effective under this Section 2.21 unless
(i) on the date of such effectiveness, the conditions set forth in paragraphs
(a) and (b) of Section 4.02 shall be satisfied and the Administrative Agent
shall have received a certificate to that effect dated such date and executed by
a Financial Officer, (ii) the Administrative Agent shall have received the
applicable Incremental Documents and all legal opinions and other documents
related thereto and (iii) immediately before and after giving pro forma effect
to such Incremental Term Commitment and/or Incremental Revolving Commitments and
the Loans to be made thereunder and the application of the proceeds therefrom,
no Default shall have occurred and be continuing (including any Default under
Section 6.13, 6.14, 6.15 or 6.16).

(d) Each of the parties hereto hereby agrees that the Administrative Agent may
take any and all action as may be reasonably necessary to ensure that all
Incremental Term Loans and/or Incremental Revolving Loans, when originally made,
are included in each Borrowing of outstanding Term Loans or Revolving Loans on a
pro rata basis, and the Borrowers agree that Section 2.16 shall apply to any
conversion of Eurocurrency Loans to ABR Loans or Canadian Base Rate Loans
reasonably required by the Administrative Agent to effect the foregoing.

SECTION 2.22. Additional Reserve Costs. (a) If and so long as any Lender is
required under regulations of the Bank of England or the Financial Services
Authority of the United Kingdom to make special deposits with the Bank of
England, to maintain reserve asset ratios or to pay fees, in each case in
respect of such Lender’s Eurocurrency Loans in any Foreign Currency and pursuant
to such regulations, such Lender may require the applicable Borrower to pay,
contemporaneously with each payment of interest on each of such Loans,
additional interest on such Loan at a rate per annum equal to the Mandatory
Costs Rate calculated in accordance with the formula and in the manner set forth
in Exhibit G hereto.

(b) If and so long as any Lender is required to comply with reserve assets,
liquidity, cash margin or other requirements of any monetary or other authority
(including any such requirement imposed by the European Central Bank or the
European System of Central Banks, but excluding requirements reflected in the
Statutory Reserve Rate or the Mandatory Costs Rate) in respect of any of such
Lender’s Eurocurrency Loans in any Foreign Currency, such Lender may require the
applicable Borrower to pay, contemporaneously with each payment of interest on
each of such Lender’s Eurocurrency Loans subject to such requirements,
additional interest on such Loan at a rate per annum specified by such Lender to
be the cost to such Lender of complying with such requirements in relation to
such Loan.

(c) A certificate of the applicable Lender setting forth in reasonable detail
the additional interest owed pursuant to paragraph (a) or (b) above of this
Section 2.22 shall be delivered to the applicable Borrower (with a copy to the
Applicable Agent) at least five Business Days before each date on which interest
is payable for the relevant Loan and shall be conclusive absent manifest error.
Such additional interest so notified to the applicable Borrower by such Lender
shall be payable to the Applicable Agent for the account of such Lender on each
date on which interest is payable for such Loan.

SECTION 2.23. Foreign Borrowers. On or after the Effective Date, the US Borrower
may deliver to the Administrative Agent a Foreign Borrower Agreement executed by
a Wholly Owned Foreign Subsidiary and the US Borrower, and after (i) ten
Business Days have elapsed after such delivery and (ii) receipt by the Lenders
and the Administrative Agent of such documentation and other information
reasonably requested by the Lenders or the Administrative Agent for purposes of
complying with all necessary “know your customer” or other similar checks under
all applicable laws and regulations, such Subsidiary shall for all purposes of
this Agreement be a Foreign Borrower and a party to this Agreement, provided
that each Foreign Borrower shall also be a Foreign Guarantor. Upon the execution
by the US Borrower and a Foreign Borrower and delivery to the Administrative
Agent of a Foreign Borrower Termination with respect to such Foreign Borrower,
such Foreign Borrower shall cease to be a Foreign Borrower and a party to this
Agreement, provided that no Foreign Borrower Termination will become effective
as to any Foreign Borrower (other than to terminate such Foreign Borrower’s
right to make further Borrowings under this Agreement) at a time when any Loan
to, B/A on behalf of, or Letter of Credit issued to such Foreign Borrower shall
be outstanding hereunder. Promptly following receipt of any Foreign Borrower
Agreement or Foreign Borrower Termination, the Administrative Agent shall send a
copy thereof to each Lender.

ARTICLE III

Representations and Warranties

Each of Parent and the Borrowers represents and warrants to the Agents and the
Lenders that:

SECTION 3.01. Organization; Powers. Each of Parent, the Borrowers and the other
subsidiaries of Parent is duly organized, validly existing and (to the extent
the concept is applicable in such jurisdiction) in good standing under the laws
of the jurisdiction of its organization, has all requisite corporate or
equivalent power and authority to carry on its business as now conducted and,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect, is qualified to
do business in, and is in good standing in, every jurisdiction where such
qualification is required.

SECTION 3.02. Authorization; Enforceability. The Transactions to be entered into
by each Loan Party are within such Loan Party’s corporate or other
organizational powers and have been duly authorized by all necessary corporate
or other organizational action and, if required, stockholder or other equity
holder action. This Agreement has been duly executed and delivered by each of
Parent and the Borrowers and constitutes, and each other Loan Document to which
any Loan Party is to be a party, when executed and delivered by such Loan Party,
will constitute, a legal, valid and binding obligation of Parent, the Borrowers
or such Loan Party, as the case may be, enforceable in accordance with its
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
or other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

SECTION 3.03. Governmental Approvals; No Conflicts. The Transactions to be
entered into by each Loan Party (a) do not require any consent or approval of,
registration or filing with or any other action by any Governmental Authority to
be made or obtained by any Loan Party pursuant to any applicable law, rule or
regulation applicable to it, except such as have been obtained or made and are
in full force and effect and except for filings necessary to perfect Liens
created under the Loan Documents, (b) will not violate any law, rule or
regulation applicable to it or the charter, by-laws or other organizational
documents of Parent, any Borrower or any other Subsidiary or any order of any
Governmental Authority binding on any of them, (c) will not result in a breach
of, or constitute a default under, any indenture or other material agreement or
instrument binding upon Parent, any Borrower or any other Subsidiary or its
assets, or give rise to a right thereunder to require any payment to be made by
Parent, any Borrower or any other Subsidiary, and (d) will not result in the
creation or imposition of any Lien on any asset of Parent, any Borrower or any
other Subsidiary pursuant to the express provisions of any indenture or other
material agreement or instrument to which it is a party or bound, except Liens
created under the Loan Documents.

SECTION 3.04. Financial Condition; No Material Adverse Change.

(a) Parent and the US Borrower have heretofore furnished to the Lenders
(i) Parent’s audited consolidated balance sheet as of the fiscal years ended
December 31, 2005 and 2006, reported on by Ernst & Young LLP, independent public
accountants, (ii) Parent’s audited consolidated statements of operations,
changes in stockholder’s equity and cash flows for the fiscal years ended
December 31, 2004, 2005 and 2006, reported on by Ernst & Young LLP, independent
public accountants and (iii) Parent’s unaudited consolidated balance sheet and
statements of operations, changes in stockholder’s equity and cash flows as of
and for the three-month periods ended March 31, 2006 and 2007, certified by
Parent’s chief financial officer. Such financial statements present fairly, in
all material respects, the financial position and results of operations, changes
in stockholder’s equity and cash flows of Parent and its consolidated
subsidiaries as of such dates and for such periods in accordance with GAAP,
subject to year-end audit adjustments and the absence of footnotes in the case
of the statements referred to in clause (iii) above.

(b) Except as disclosed in the financial statements referred to above or the
notes thereto or in the Information Memorandum and except for the Disclosed
Matters, after giving effect to the Transactions, none of Parent, the Borrowers
or the Subsidiaries has, as of the Effective Date, any material contingent
liabilities, unusual long-term commitments or unrealized losses.

(c) Since December 31, 2006, there has been no material adverse change in the
business, assets, operations, properties, condition (financial or otherwise),
liabilities (including contingent liabilities), material agreements or prospects
of Parent, the Borrowers and the other Subsidiaries, taken as a whole.

SECTION 3.05. Properties. (a) Each of Parent, the Borrowers and the other
Subsidiaries has good title to, or valid leasehold interests in, all its real
and personal property material to its business, except for (i) minor defects in
title that do not interfere with its ability to conduct its business as
currently conducted or to utilize such properties for their intended purposes
and (ii) Liens permitted by Section 6.02.

(b) Each of Parent, the Borrowers and the other Subsidiaries owns, or is
licensed to use, all trademarks, tradenames, copyrights, patents and other
intellectual property material to its business, and the use thereof by Parent,
the Borrowers and the other Subsidiaries does not infringe upon the rights of
any other Person.

SECTION 3.06. Litigation and Environmental Matters. (a) There are no actions,
suits or proceedings by or before any arbitrator or Governmental Authority
pending against or, to the knowledge of Parent or the Borrowers, threatened
against or affecting Parent, any Borrower or any other subsidiary of Parent
(i) as to which there is a reasonable possibility of an adverse determination
and that could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect (other than the Disclosed Matters) or
(ii) that involve any of the Loan Documents or the Transactions.

(b) Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect, none of Parent, the Borrowers and the
other subsidiaries of Parent (i) has failed to comply with any Environmental Law
or to obtain, maintain or comply with any permit, license or other approval
required under any Environmental Law, (ii) has become subject to any
Environmental Liability, (iii) has received notice of any claim with respect to
any Environmental Liability or (iv) knows of any basis for any Environmental
Liability.

(c) Since the date of this Agreement, there has been no change in the status of
the Disclosed Matters that, individually or in the aggregate, has resulted in,
or could reasonably be expected to result in, a Material Adverse Effect.

SECTION 3.07. Compliance with Laws and Agreements. Each of Parent, the Borrowers
and the other subsidiaries of Parent is in compliance with all laws, regulations
and orders of any Governmental Authority applicable to it or its property and
all indentures, agreements and other instruments binding upon it or its
property, except where the failure to do so, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect. No
Default has occurred and is continuing.

SECTION 3.08. Investment and Holding Company Status. None of Parent, the
Borrowers and the other Subsidiaries is (a) an “investment company” as defined
in, or subject to regulation under, the Investment Company Act of 1940 or (b) a
“holding company” as defined in, or subject to regulation under, the Public
Utility Holding Company Act of 1935.

SECTION 3.09. Taxes. Each of Parent, the Borrowers and the other subsidiaries of
Parent (after giving effect to all applicable granted extensions) has timely
filed or caused to be filed all Tax returns and reports required to have been
filed and has paid or caused to be paid all Taxes required to have been paid by
it before the same became delinquent, except (a) any Taxes that are being
contested in good faith and, if necessary, by appropriate proceedings and for
which Parent, such Borrower or such subsidiary of Parent, as applicable, has set
aside on its books adequate reserves in accordance with GAAP or (b) to the
extent that the failure to do so could not reasonably be expected to result in a
Material Adverse Effect.

SECTION 3.10. ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed the fair
market value of the assets of such Plan by an amount that could reasonably be
expected to result in a Material Adverse Effect, and the present value of all
accumulated benefit obligations of all underfunded Plans (based on the
assumptions used for purposes of Statement of Financial Accounting Standards
No. 87) did not, as of the date of the most recent financial statements
reflecting such amounts, exceed the fair market value of the assets of all such
underfunded Plans by an amount that could reasonably be expected to result in a
Material Adverse Effect.

SECTION 3.11. Disclosure. Parent and the Borrowers have disclosed to the Lenders
all agreements, instruments and corporate or other restrictions to which Parent,
any Borrower or any other Subsidiary is subject, and all other matters known to
any of them, that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect. Neither the Information
Memorandum nor any of the other reports, financial statements, certificates or
other information furnished by or on behalf of any Loan Party to the
Administrative Agent or any Lender in connection with the negotiation of this
Agreement or any other Loan Document delivered hereunder or thereunder (as
modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading, provided that with respect to projected financial
information, Parent and the Borrowers represent only that such information was
prepared in good faith based upon assumptions that are reasonable.

SECTION 3.12. Subsidiaries and Joint Ventures. As of the Effective Date, Parent
does not have any subsidiaries other than the subsidiaries set forth on
Schedule 3.12 or Immaterial Subsidiaries. As of the Effective Date, neither
Parent nor any subsidiary of Parent holds any Equity Interest in any joint
venture other than those set forth on Schedule 3.12 other than Immaterial
Subsidiaries. Schedule 3.12 sets forth as of the Effective Date the name of, and
the ownership interest of Parent in (i) each subsidiary of Parent and (ii) each
joint venture in which Parent, any Borrower or any other subsidiary of Parent
holds an Equity Interest, in each case as of the Effective Date. Schedule 3.12
sets forth as of the Effective Date each Subsidiary that is a Material
Subsidiary and each subsidiary of Parent that is an Excluded Subsidiary (and
specifies whether such entities are Material Subsidiaries or Excluded
Subsidiaries), other than Immaterial Subsidiaries.

SECTION 3.13. Insurance. Parent, the Borrowers and the other Subsidiaries
maintain, in force, with financially sound and reputable insurance companies,
and have paid all premiums and costs that are due and payable and are related
to, insurance coverages in such amounts (with no materially greater risk
retention) and against such risks under similar circumstances as are reasonably
determined by the management of Parent, the Borrowers and the other Subsidiaries
to be sufficient in accordance with the usual and customary practices of
companies of established repute engaged in the same or similar lines of business
as Parent, the Borrowers and the other Subsidiaries and operating in the same or
similar locations, except to the extent reasonable self insurance meeting the
same standards is maintained with respect to such risks.

SECTION 3.14. Labor Matters. As of the Effective Date, there are no strikes,
lockouts or slowdowns against Parent, any Borrower or any other subsidiary of
Parent pending or, to the knowledge of Parent or any Borrower, overtly
threatened in writing to Parent, any Borrower or any other subsidiary of Parent.
To the best knowledge of Parent or any Borrower after making reasonable due
inquiry, the hours worked by and payments made to employees of Parent, the
Borrowers and the other subsidiaries of Parent have not been in violation of the
Fair Labor Standards Act or any other applicable Federal, state, local or
foreign law dealing with such matters. All payments due from Parent, any
Borrower or any other subsidiary of Parent, or for which any claim made against
Parent, any Borrower or any other subsidiary of Parent, which Parent or any
Borrower reasonably and in good faith believes it or any other subsidiary of
Parent is liable, on account of wages and employee health and welfare insurance
and other benefits, have been paid or accrued as a liability on the books of
Parent, such Borrower or such subsidiary of Parent. The consummation of the
Transactions will not give rise to any right of termination or right of
renegotiation on the part of any union under any collective bargaining agreement
to which Parent, any Borrower or any other subsidiary of Parent is bound.

SECTION 3.15. Solvency. After giving effect to the application of the proceeds
of all Loans, (a) the fair market value of the assets of each Loan Party, at a
fair valuation, will exceed its debts and liabilities, subordinated, contingent
or otherwise; (b) the present fair saleable value of the property of each Loan
Party will be greater than the amount that will be required to pay the probable
liability of its debts and other liabilities, subordinated, contingent or
otherwise, as such debts and other liabilities become absolute and matured;
(c) each Loan Party will be able to pay its debts and liabilities, subordinated,
contingent or otherwise, as such debts and liabilities become absolute and
matured; and (d) each Loan Party will not have unreasonably small capital with
which to conduct the business in which it is engaged as such business is
currently conducted and is proposed to be conducted.

SECTION 3.16. Status of Obligations. The Obligations constitute Senior
Indebtedness (and any other similar term defining Senior Indebtedness) under
each indenture or other agreement governing any Indebtedness of Parent, any
Borrower or any other Subsidiary.

SECTION 3.17. Collateral Matters. (a) Each of the Security Documents creates (or
will create, as the case may be), as security for the obligations purported to
be secured thereby, subject to the provisions hereof and thereof, a legal, valid
and enforceable security interest in all the Collateral subject to such Security
Document (or comparable interest under foreign law in the case of foreign
Collateral) and each such Security Document shall constitute either (a) a fully
perfected Lien on, and security interest in, all of the Collateral subject to
such Security Document (except for Collateral for which the absence or failure
of the Lien on such Collateral would not constitute an Event of Default under
Section 7.01(m)) or (b) a floating charge, fixed charge or security interest, as
specified in the applicable Security Document, with respect to all of the
Collateral subject to such Security Document, in each case in favor of the
relevant Collateral Agent and subject to no other Liens except as may be
expressly permitted under Section 6.02. The pledgor or assignor, as the case may
be, under each Security Document has good title to all Collateral subject
thereto free and clear of all Liens other than Permitted Encumbrances and such
additional Liens as may be expressly permitted under Section 6.02. No filings or
recordings are required in order to perfect the security interests created under
the Security Documents except, with respect to the Domestic Loan Parties, for
filings or recordings listed on Schedule 3.17, all of which shall have been made
on or prior to the Effective Date except as otherwise expressly provided in
Schedule 3.17.

(b) When the Domestic Security Agreement is filed in the United States Patent
and Trademark Office and the United States Copyright Office, the security
interest created thereunder shall constitute a fully perfected Lien on, and
security interest in, all right, title and interest of the Domestic Loan Parties
in the Intellectual Property (as defined in such Security Agreement) in which a
security interest may be perfected by filing, recording or registering a
security agreement, financing statement or analogous document in the United
States Patent and Trademark Office or the United States Copyright Office, as
applicable, in each case prior and superior in right to any other Person, other
than with respect to the rights of Persons pursuant to Liens expressly permitted
by Section 6.02 (it being understood that subsequent recordings in the United
States Patent and Trademark Office and the United States Copyright Office may be
necessary to perfect a lien on registered trademarks, trademark applications and
copyrights acquired by the Domestic Credit Parties after the date hereof).

(c) The Collateral and Guarantee Requirement is satisfied.

SECTION 3.18. Immunities, Etc. Each Borrower is subject to civil and commercial
law with respect to its obligations under this Agreement, and the execution,
delivery and performance by it of this Agreement and each other Loan Document
constitutes and will constitute private and commercial acts rather than public
or governmental acts. Each Borrower has validly given its consent to be sued in
respect of its obligations under this Agreement and the other Loan Documents.
Each Borrower has waived every immunity (sovereign or otherwise) to which it or
any of its properties would otherwise be entitled from any legal action, suit or
proceeding, from jurisdiction of any court or from setoff or any legal process
(whether service or notice, attachment prior to judgment, attachment in aid of
execution of judgment, execution of judgment or otherwise) under the laws of the
jurisdiction of its incorporation in respect of its obligations under this
Agreement and the other Loan Documents. The waiver by each Borrower described in
the immediately preceding sentence is legal, valid and binding on such Borrower.

ARTICLE IV

Conditions

SECTION 4.01. Effective Date. The amendment and restatement of the Amended
Original Credit Agreement and the obligations of the Lenders to make Loans and
accept and purchase B/As and of the Issuing Banks to issue Letters of Credit
hereunder shall not become effective until the date on which each of the
following conditions is satisfied (or waived in accordance with Section 9.02):

(a) the Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include telecopy or other electronic transmission of a signed signature page
of this Agreement) that such party has signed a counterpart of this Agreement;

(b) the Administrative Agent shall have received favorable written opinions
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of (i) Latham & Watkins LLP, counsel for Parent and the US Borrower, in a
form reasonably satisfactory to the Administrative Agent (ii) other counsel to
Parent, the Borrowers and/or the other Subsidiaries in a form reasonably
satisfactory to the Administrative Agent, and, in the case of each such opinion
required by this paragraph, covering such other matters relating to the Loan
Parties, the Loan Documents or the Transactions as the Administrative Agent
shall reasonably request and each of Parent, the Borrowers and the other
Subsidiaries hereby requests such counsel to deliver such opinions;

(c) the Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of each Loan Party, the
authorization of the Transactions and any other legal matters relating to the
Loan Parties, the Loan Documents or the Transactions, all in form and substance
satisfactory to the Administrative Agent and its counsel;

(d) the Administrative Agent shall have received a certificate, dated the
Effective Date and signed by a Financial Officer, confirming, to the best
knowledge of such officer, compliance with the conditions set forth in
paragraphs (a) and (b) of Section 4.02.

(e) the Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Effective Date, including, to the extent
invoiced, reimbursement or payment of all out–of–pocket expenses (including
fees, charges and disbursements of counsel) required to be reimbursed or paid by
any Loan Party hereunder or under any other Loan Document;

(f) except with respect to matters set forth on Schedule 4.01(f), the Collateral
and Guarantee Requirement shall have been satisfied (without giving regard to
the provisions of Section 5.11) and the Administrative Agent shall have received
(i) a completed Perfection Certificate (with respect to each Domestic Loan Party
that was not a Domestic Loan Party under the Amended Original Credit Agreement)
dated the Effective Date and signed by a Financial Officer, together with all
attachments contemplated thereby, including the results of a search of the
Uniform Commercial Code (or equivalent) filings made with respect to the Loan
Parties in the jurisdictions contemplated by the Perfection Certificate and
copies of the financing statements (or similar documents) shall have been
disclosed by such search and evidence reasonably satisfactory to the
Administrative Agent that the Liens indicated by such financing statements (or
similar documents) are permitted by Section 6.02 or have been released, (ii) any
document or certificate similar or equivalent to the documents described in
clause (i) that the Administrative Agent or its counsel may reasonably request
with respect to any Foreign Subsidiary that is a Loan Party and that was not a
Loan Party under the Amended Original Credit Agreement, and (iii) a certificate
(with respect to each Domestic Loan Party under the Amended Original Credit
Agreement) dated the Effective Date and signed by a Financial Officer,
confirming, to the best knowledge of such officer, that the information provided
with respect to each such Loan Party in the applicable Perfection Certificate,
as amended or supplemented by any certificate delivered pursuant to
Sections 5.01(c) or 5.03(b) of the Original Credit Agreement (as amended from
time to time) or by an equivalent certificate delivered pursuant to a Foreign
Collateral Agreement, shall be true, correct and complete in all material
respects on and as of the Effective Date;

(g) the Administrative Agent shall have received evidence that the insurance
required by Section 5.07 and the Security Documents is in effect;

(h) the Lenders shall have received all documentation and other information
required by bank regulatory authorities under applicable “know your customer”
and anti-money laundering rules and regulations, including the Act; and

(i) the Required Lenders (as defined under the Amended Original Credit
Agreement) shall have approved the amendment and restatement of the Amended
Original Credit Agreement as contemplated hereby,

The Administrative Agent shall notify the Borrowers and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.

SECTION 4.02. Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing or accept and purchase any B/As, and of any
Issuing Bank to issue, amend, renew or extend any Letter of Credit, is subject
to the satisfaction of the following conditions:

(a) the representations and warranties of each Loan Party set forth in the Loan
Documents shall be true and correct in all material respects on and as of the
date of such Borrowing or the date of issuance, amendment, renewal or extension
of such Letter of Credit, as applicable, provided that (i) to the extent that
such representations and warranties (other than the representation and warranty
in Section 3.12) specifically refer to an earlier date, they shall be true and
correct in all material respects as of such earlier date, (ii) the
representation and warranty in Section 3.12 shall be true and correct in all
material respects as of the date of such Borrowing with respect to the
Subsidiaries set forth on Schedule 3.12 to this Agreement, taken together with
all Subsidiaries set forth in certificates of a Financial Officer delivered
after the Effective Date pursuant to Section 5.01(c)(v) or in the applicable
Borrowing Request, and (iii) any representation and warranty that is qualified
as to “materiality,” “Material Adverse Effect” or similar language shall be true
and correct in all respects as qualified and as of each date such representation
and warranty is made; and

(b) at the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by Parent and
the applicable Borrower on the date thereof as to the matters specified in
clauses (a) and (b) of this Section 4.02.

SECTION 4.03. First Credit Extension to a Foreign Borrower. The obligation of
each Lender to honor any initial request for a Loan or B/A by a Foreign Borrower
or of any Issuing Bank to honor any initial request for a Letter of Credit by a
Foreign Borrower is subject to the satisfaction of the following further
conditions:

(a) receipt by the Administrative Agent of an opinion of counsel for such
Foreign Borrower reasonably acceptable to the Administrative Agent,
substantially in the form of Exhibit H-2 hereto and covering such additional
matters relating to the transactions contemplated hereby as the Administrative
Agent may reasonably request;

(b) receipt by the Administrative Agent of all documents which it may reasonably
request relating to the existence of such Foreign Borrower, its corporate
authority for and the validity of its entry into its Foreign Borrower Agreement,
this Agreement and any other Loan Document, and any other matters relevant
thereto, all in form and substance reasonably satisfactory to the Administrative
Agent; and

(c) the requirements of Section 5.11 shall have been satisfied with respect to
such Foreign Borrower.

ARTICLE V

Affirmative Covenants

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and each B/A and all fees payable hereunder shall have
been paid in full and all Letters of Credit shall have expired or terminated and
all LC Disbursements shall have been reimbursed, each of Parent and the
Borrowers covenants and agrees with the Agents and the Lenders as to itself and
the Subsidiaries that:

SECTION 5.01. Financial Statements and Other Information. Parent will furnish to
the Administrative Agent and each Lender:

(a) within 90 days after the end of each fiscal year of Parent, its audited
consolidated balance sheet and related statements of operations, changes in
stockholders’ equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all reported on by Ernst & Young LLP or other independent public accountants of
recognized national standing (without a “going concern” or like qualification or
exception and without any qualification or exception as to the scope of such
audit) to the effect that such consolidated financial statements present fairly
in all material respects the financial condition and results of operations of
Parent and its consolidated Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied;

(b) within 45 days after the end of each of the first three fiscal quarters of
each fiscal year of Parent, its unaudited consolidated balance sheet and related
statements of operations, changes in stockholders’ equity and cash flows as of
the end of and for such fiscal quarter and the then elapsed portion of the
fiscal year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified by one of its Financial
Officers as presenting fairly in all material respects the financial condition
and results of operations of Parent and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes;

(c) concurrently with any delivery of financial statements under clause (a) or
(b) above, a certificate of a Financial Officer (i) certifying, to the best of
such officer’s knowledge, as to whether a Default exists at the end of such
fiscal quarter or fiscal year, as applicable, and, if a Default so exists,
specifying the details thereof and any action taken or proposed to be taken with
respect thereto, (ii) setting forth reasonably detailed calculations
demonstrating compliance with Sections 6.13, 6.14, 6.15 and 6.16, (iii) setting
forth reasonably detailed calculations demonstrating Consolidated Tangible
Assets as of the date of such financial statements, (iv) stating whether any
change in GAAP or in the application thereof has occurred since the date of
Parent’s audited financial statements referred to in Section 3.04 and, if any
such change has occurred, specifying the effect of such change on the financial
statements accompanying such certificate and (v) setting forth the Subsidiaries
(other than Immaterial Subsidiaries) (1) formed or acquired, (2) divested,
liquidated, merged or otherwise disposed of, (3) that ceased to meet the
definition of “Immaterial Subsidiaries” or (4) designated as Excluded
Subsidiaries or Material Subsidiaries, in each case during the period covered by
such financial statements;

(d) concurrently with any delivery of financial statements under
clause (a) above, a certificate of the accounting firm that reported on such
financial statements stating whether they obtained knowledge during the course
of their examination of such financial statements of any Default (which
certificate may be limited to the extent required by accounting rules or
guidelines);

(e) as soon as available to the Board of Directors of Parent, and in any event
not later than 60 days after the end of each fiscal year of Parent, a detailed
consolidated budget for the subsequent fiscal year (including a projected
consolidated balance sheet and related statements of projected operations and
cash flow as of the end of and for each fiscal quarter of such fiscal year and
setting forth the assumptions used for purposes of preparing such budget) and,
promptly when available, any significant revisions of such budget;

(f) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by Parent, or any
Subsidiary with the Securities and Exchange Commission, or any Governmental
Authority succeeding to any or all of the functions of said Commission, or with
any national securities exchange, or distributed by Parent to its shareholders
generally, as the case may be;

(g) within 100 days after the end of each fiscal year of Parent, the unaudited
consolidated balance sheet and related statements of operations of the US
Borrower (with consolidating information reconciling in reasonable detail such
financial statements with the corresponding financial statements of Parent), in
each case as of the end of and for such year, setting forth in each case in
comparative form the figures for the previous fiscal year, all certified by a
Financial Officer as presenting fairly in all material respects the financial
condition and results of operations of the applicable Person and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied;

(h) within 55 days after the end of each of the first three fiscal quarters of
each fiscal year of Parent, the unaudited consolidated balance sheet and related
statements of operations of the US Borrower (with consolidating information
reconciling in reasonable detail such financial statements with the
corresponding financial statements of Parent), in each case as of the end of and
for such fiscal quarter and the then elapsed portion of the fiscal year, setting
forth in each case in comparative form the figures for the corresponding period
or periods of (or, in the case of the balance sheet, as of the end of) the
previous fiscal year, all certified by a Financial Officer as presenting fairly
in all material respects the financial condition and results of operations of
the applicable Person and its consolidated Subsidiaries on a consolidated basis
in accordance with GAAP consistently applied, subject to normal year-end audit
adjustments and the absence of footnotes;

(i) promptly following any request therefor, such information regarding Parent,
any Borrower or any other Subsidiary as the Administrative Agent (or any Lender
acting through the Administrative Agent) may reasonably request to comply with
the Act; and

(j) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of Parent, any Borrower
or any other Subsidiary, or compliance with the terms of any Loan Document, as
the Administrative Agent (or any Lender acting through the Administrative Agent)
may reasonably request.

Information required to be delivered pursuant to this Section 5.01 shall be
deemed to have been furnished and delivered if such information, or one or more
annual, quarterly or other reports or filings containing such information, shall
have been (a) delivered to the Administrative Agent in electronic format or
(b) electronically filed with the Securities and Exchange Commission, or any
Governmental Authority succeeding to any or all of the functions of said
Commission, and notice thereof shall have been provided to the Administrative
Agent. Information required to be delivered pursuant to this Section 5.01 may
also be delivered by electronic communications pursuant to procedures approved
by the Administrative Agent.

SECTION 5.02. Notices of Material Events. Parent and each Borrower will furnish
to the Administrative Agent and each Lender prompt written notice of the
following:

(a) the occurrence of any Default;

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting Parent, any
Borrower or any Affiliate thereof that could reasonably be expected to result in
a Material Adverse Effect;

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of Parent, any Borrower and the Subsidiaries in an aggregate amount
exceeding US$10,000,000; and

(d) any other occurrences or events that result in, or could reasonably be
expected to result in, a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer setting forth the details of the occurrence or event
requiring such notice and any action taken or proposed to be taken with respect
thereto.

SECTION 5.03. Information Regarding Collateral. (a) Parent and the Borrowers
will furnish to the Administrative Agent prompt written notice of any change
(i) in any Loan Party’s corporate name or in any trade name used to identify it
in the conduct of its business or in the ownership of its properties, (ii) in
the location of any Loan Party’s chief executive office, its principal place of
business, any office in which it maintains books or records relating to
Collateral owned by it or any office or facility at which Collateral owned by it
is located (including the establishment of any such new office or facility),
(iii) in any Loan Party’s identity or corporate structure or (iv) to the extent
applicable, in any Loan Party’s Federal Taxpayer Identification Number. Parent
and the Borrowers agree to make or cause to be made or otherwise effect all
filings under the Uniform Commercial Code or otherwise that are required in
order for the Administrative Agent to continue at all times following such
change to have a valid, legal and perfected security interest in all the
Collateral. Parent and the Borrowers also agree promptly to notify the
Administrative Agent if any material portion of the Collateral is damaged or
destroyed.

(b) Each year, at the time of delivery of annual financial statements with
respect to the preceding fiscal year pursuant to clause (a) of Section 5.01,
Parent and the Borrowers shall deliver to the Administrative Agent a certificate
of a Financial Officer and the general counsel of Parent (i) setting forth the
information required pursuant to Section 2 of the Perfection Certificate or
confirming that there has been no material change in such information since the
date of the Perfection Certificate delivered on the Effective Date or the date
of the most recent certificate delivered pursuant to this Section and
(ii) certifying that, to the best knowledge of such Financial Officer and
general counsel, all Uniform Commercial Code financing statements (including
fixture filings, as applicable) or other appropriate filings, recordings or
registrations, including all refilings, rerecordings and reregistrations,
containing a description of the Collateral have been filed of record in each
governmental, municipal or other appropriate office in each jurisdiction
identified pursuant to clause (i) above to the extent necessary to protect and
perfect the security interests under the Collateral Agreement for a period of
not less than 18 months after the date of such certificate (except as noted
therein with respect to any continuation statements to be filed within such
period). Each certificate delivered pursuant to this Section 5.03(b) shall
identify in the format of Schedule II, III, IV or V, as applicable, of the
Domestic Collateral Agreement all Intellectual Property (as defined in the
Security Documents) of any Loan Party in existence on the date thereof and not
then listed on such Schedules as previously so identified to the Collateral
Agent.

SECTION 5.04. Existence; Conduct of Business. Each of Parent and the Borrowers
will, and will cause each of its subsidiaries to, do or cause to be done all
things necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges, franchises, patents,
copyrights, trademarks and trade names material to the conduct of the business
of Parent and the Subsidiaries, taken as a whole, provided that the foregoing
shall not prohibit any merger, consolidation, liquidation or dissolution
permitted under Section 6.03, any sale, transfer or other disposition permitted
by Section 6.05 or, to the extent compliance with Section 5.03 is met, any
statutory conversion that does not result in (a) a Subsidiary Loan Party ceasing
to be a Subsidiary Loan Party or (b) a Domestic Subsidiary or a Foreign
Subsidiary becoming a Foreign Subsidiary or a Domestic Subsidiary, respectively.

SECTION 5.05. Payment of Obligations. Each of Parent and the Borrowers will, and
will cause each of its subsidiaries to, pay its Indebtedness and other
obligations, including Tax liabilities, before the same shall become delinquent,
except where (a) the validity or amount thereof is being contested in good faith
and if necessary to so contest, by appropriate proceedings, (b) Parent, such
Borrower or such Subsidiary has set aside on its books adequate reserves with
respect thereto in accordance with GAAP, (c) such contest effectively suspends
collection of the contested obligation and the enforcement of any Lien securing
such obligation and (d) the failure to make payment pending such contest could
not reasonably be expected to result in a Material Adverse Effect.

SECTION 5.06. Maintenance of Properties. Each of Parent and the Borrowers will,
and will cause each of its subsidiaries to, keep and maintain all property
material to the conduct of the business of Parent and the Subsidiaries, taken as
a whole, in good working order and condition, ordinary wear and tear excepted.

SECTION 5.07. Insurance. Each of Parent and the Borrowers will, and will cause
each of the Subsidiaries to, maintain, with financially sound and reputable
insurance companies, insurance in such amounts (with no greater risk retention)
and against such risks under similar circumstances as are reasonably determined
by the management of Parent, the Borrowers and the other Subsidiaries to be
sufficient in accordance with usual and customary practices of companies of
established repute engaged in the same or similar businesses operating in the
same or similar locations, except to the extent reasonable self insurance
meeting the same standards is maintained with respect to such risks, and all
insurance required to be maintained pursuant to the Security Documents. Parent
and the Borrowers will furnish to the Lenders, upon request of the
Administrative Agent, information in reasonable detail as to the insurance so
maintained.

SECTION 5.08. Casualty and Condemnation. Parent and the Borrowers (a) will
furnish to the Administrative Agent and the Lenders prompt written notice of any
casualty or other insured damage to any material portion of the Collateral or
the commencement of any action or proceeding for the taking or expropriation of
any material portion of the Collateral under power of eminent domain or by
condemnation or similar proceeding and (b) will ensure that the Net Proceeds of
any such event (whether in the form of insurance proceeds, condemnation awards
or otherwise) are collected and applied in accordance with the applicable
provisions of this Agreement and the Security Documents.

SECTION 5.09. Books and Records; Inspection and Audit Rights. Each of Parent and
the Borrowers will, and will cause each of its subsidiaries to, keep proper
books of record and account in which full, true and correct entries are made of
all dealings and transactions in relation to its business and activities. Each
of Parent and the Borrowers will, and will cause each of its subsidiaries to,
permit any representatives designated by the Administrative Agent or any Lender,
upon reasonable prior notice and during normal business hours, to visit and
inspect its properties, to examine and make extracts from its books and records,
and to discuss its affairs, finances and condition with its officers and
independent accountants, all at such reasonable times and as often as reasonably
requested, in each case subject to applicable attorney-client privilege
exceptions and compliance with non-disclosure and confidentiality agreements
between any of Parent, any Borrower or any other Subsidiary and third parties.

SECTION 5.10. Compliance with Laws. Each of Parent and the Borrowers will, and
will cause each of its subsidiaries to, comply with all laws, rules, regulations
and orders of any Governmental Authority applicable to it or its property,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

SECTION 5.11. Additional Subsidiaries. (a) If any additional Subsidiary is
formed or acquired after the Effective Date, and with respect to any items set
forth on Schedule 4.01(f), Parent and the Borrowers will, if applicable,
promptly, but in not event later than 20 Business Days (or, if necessary to
complete the required procedures, such longer period reasonably agreed to by the
Administrative Agent) after such formation or acquisition or, as applicable, the
Effective Date, cause the Collateral and Guarantee Requirement to be satisfied
with respect to such Subsidiary (if such Subsidiary is a Subsidiary Loan Party)
and with respect to any Equity Interest in or Indebtedness of such Subsidiary
owned by or on behalf of any Loan Party.

(b) If any Excluded Subsidiary is designated a Material Subsidiary on or after
the Effective Date as described in the definition of “Excluded Subsidiaries”,
Parent and the Borrowers will cause the Collateral and Guarantee Requirement to
be satisfied promptly, but in no event later than 20 Business Days (or, if
necessary to complete the required procedures, such longer period reasonably
agreed to by the Administrative Agent) after such designation is made, with
respect to such newly designated Material Subsidiary and with respect to any
Equity Interest in or Indebtedness of such newly designated Material Subsidiary
owned by or on behalf of any Loan Party.

SECTION 5.12. Further Assurances. (a) Each of Parent and the Borrowers will, and
will cause each Subsidiary Loan Party to, execute any and all further documents,
financing statements, agreements and instruments, and take all such further
actions (including the filing and recording of financing statements, fixture
filings, mortgages, deeds of trust and other documents), which may be required
under any applicable law, or which the Administrative Agent or the Required
Lenders may reasonably request, to cause the Collateral and Guarantee
Requirement to be and remain satisfied, all at the expense of the Loan Parties.
Parent and the Borrowers also agree to provide to the Administrative Agent, from
time to time upon request, evidence reasonably satisfactory to the
Administrative Agent as to the perfection and priority of the Liens created or
intended to be created by the Security Documents.

(b) If any material assets (including any real property or improvements thereto
or any interest therein) are acquired by Parent, any Borrower or any other
Subsidiary Loan Party after the Effective Date (other than assets constituting
Collateral under the Security Documents that become subject to the Liens of the
Security Documents upon acquisition thereof), Parent and the Borrowers will
notify the Administrative Agent and the Lenders thereof, and, to the extent
required by the Collateral and Guarantee Requirement, Parent and the Borrowers
will cause such assets to be promptly, but in no event later than 20 Business
Days (or, if necessary to complete the required procedures, such longer period
reasonably agreed to by the Administrative Agent), subjected to a Lien securing
the Obligations and will take, and cause the Subsidiary Loan Parties to promptly
take, such actions as shall be necessary or reasonably requested by the
Administrative Agent to grant and perfect such Liens, including actions
described in paragraph (a) of this Section, all at the expense of the Loan
Parties.

(c) Each of Parent and the Borrowers will, and will cause each Subsidiary to, do
or cause to be done all things necessary to ensure that at all times
subsidiaries of Parent that are excluded from the definition of “Subsidiary”
pursuant to clause (a) of such definition do not represent more than 1.0% of
Consolidated EBITDA, Consolidated Revenues or Consolidated Tangible Assets of
Parent.

(d) Within 90 days of the redemption of the Preferred Stock in full, each of
Parent and the US Borrower will, and will cause each Subsidiary to, do or cause
to be done all things necessary to ensure that all Permitted Acquisition
Holdings and their subsidiaries are merged with, or become subsidiaries of, the
US Borrower in compliance with all applicable requirements under the Loan
Documents.

SECTION 5.13. Interest Rate Protection. As promptly as practicable, and in any
event within 90 days after the Original Effective Date, the US Borrower will
enter into, and thereafter for a period of not less than three years will
maintain in effect, one or more interest rate protection agreements on such
terms and with such parties as shall be reasonably satisfactory to the
Administrative Agent, the effect of which shall be to fix or limit the interest
cost to the US Borrower with respect to at least 50% of the outstanding Term
Loans at the Original Effective Date.

SECTION 5.14. Ownership of Foreign Borrowers. Each of the Foreign Borrowers
will, at all times, be a direct or indirect wholly owned subsidiary of the US
Borrower.

ARTICLE VI

Negative Covenants

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and each B/A and all fees payable hereunder shall have
been paid in full and all Letters of Credit shall have expired or terminated and
all LC Disbursements shall have been reimbursed, each of Parent and the
Borrowers covenants and agrees with the Agents and the Lenders as to itself and
the Subsidiaries that:

SECTION 6.01. Indebtedness; Certain Equity Securities. (a) Each of Parent and
the Borrowers will not, and will not permit any of the Subsidiaries to, create,
incur, assume or permit to exist any Indebtedness, except:

(i) Indebtedness created under the Loan Documents;

(ii) Indebtedness existing on the date hereof and set forth in Schedule 6.01 and
extensions, renewals and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof or result in an earlier
maturity date or decreased weighted average life thereof or change the parties
directly or indirectly responsible for the payment thereof;

(iii) unsecured Indebtedness of Parent, any Borrower or any other Subsidiary to
Parent, any Borrower, any other Subsidiary Loan Party or, for so long as the
obligor of such Indebtedness is a direct or indirect subsidiary or parent of
each Person to which such Indebtedness is owed, any Subsidiary that is not a
Loan Party, provided that (A) such Indebtedness shall not have been transferred
or pledged to any third party, (B) such Indebtedness is subordinated to the
Obligations on terms customary for intercompany subordinated Indebtedness (or
other terms acceptable to the Administrative Agent), (C) if the obligor of
Indebtedness permitted under this clause (iii) is not a Loan Party, such
Indebtedness, if owing to a Loan Party, shall constitute Collateral and may be
secured, (D) if any party to Indebtedness permitted under this clause (iii) is a
Permitted Acquisition Holding or a subsidiary thereof and another party thereto
is a Person other than such Permitted Acquisition Holding or a subsidiary
thereof, such Indebtedness shall be evidenced by a promissory note and
constitute Collateral and (E) Indebtedness of any Subsidiary that is not a Loan
Party to Parent, any Borrower or any other Subsidiary Loan Party shall be
subject to Section 6.04;

(iv) Indebtedness of Parent, any Borrower or any other Subsidiary incurred to
finance the acquisition, construction, development, enlargement, repair or
improvement of any fixed or capital assets, including Capital Lease Obligations
and any Indebtedness assumed in connection with the acquisition of any such
assets or secured by a Lien on any such assets prior to the acquisition thereof,
and extensions, renewals and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof or result in an earlier
maturity date or decreased weighted average life thereof or change the parties
directly or indirectly responsible for the payment thereof, provided that
(A) such Indebtedness is incurred prior to or within 180 days after such
acquisition or the completion of such construction, development, enlargement,
repair or improvement and (B) the aggregate principal amount of Indebtedness
permitted by this clause (iv) shall not exceed the US Dollar Equivalent of
US$10,000,000 at any time outstanding;

(v) Indebtedness of any Person that becomes a Subsidiary after the date hereof
and extensions, renewals and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof or result in an earlier
maturity date or decreased weighted average life thereof or change the parties
directly or indirectly responsible for the payment thereof, provided that
(A) such Indebtedness exists at the time such Person becomes a Subsidiary and is
not created in contemplation of or in connection with such Person becoming a
Subsidiary and (B) the aggregate principal amount of Indebtedness permitted by
this clause (v) shall not exceed the US Dollar Equivalent of US$10,000,000 at
any time outstanding;

(vi) Permitted Subordinated Indebtedness, provided that immediately before and
after giving pro forma effect to the incurrence of such Permitted Subordinated
Indebtedness, no Default shall have occurred and be continuing (including any
Default under Section 6.13, 6.14, 6.15 or 6.16);

(vii) Indebtedness with respect to Swap Agreements that are permitted to be
entered into under Section 6.07;

(viii) Indebtedness of Foreign Subsidiaries denominated in any currency
(exclusive of Indebtedness incurred hereunder) in an aggregate principal amount
not exceeding the US Dollar Equivalent of the sum of (A) US$75,000,000 plus
(B) so long as AMG is a Subsidiary and Parent holds directly or indirectly not
more than 50% of the Equity Interests in AMG (or any other entity of the Academy
Music Group), Indebtedness of any entity of the Academy Music Group under the
AMG Credit Documents in an aggregate amount not exceeding the US Dollar
Equivalent of £30,000,000 at any time outstanding and any additional
indebtedness incurred by any entity of the Academy Music Group in an aggregate
amount not exceeding the US Dollar Equivalent of US$10,000,000 at any time
outstanding and extensions, renewals and replacements of such Indebtedness that
do not increase the outstanding principal or commitment amount thereof or result
in an earlier maturity date or decreased weighted average life thereof or change
the parties directly or indirectly responsible for the payment thereof;

(ix) advances and deposits received by any Borrower or any other Subsidiary in
the ordinary course of business and Guarantees thereof by Parent, any Borrower
or any other Subsidiary;

(x) other Indebtedness of Parent, any Borrower or any other Subsidiary not
permitted by any other clause of this Section 6.01(a) in an aggregate principal
amount not exceeding the US Dollar Equivalent of US$50,000,000 at any time
outstanding, provided that immediately before and after giving pro forma effect
to the incurrence of such Indebtedness, no Default shall have occurred and be
continuing (including any Default under Section 6.13, 6.14, 6.15 or 6.16); and

(xi) Permitted Holding Company Indebtedness, provided that immediately before
and after giving pro forma effect to the incurrence of such Permitted Holding
Company Indebtedness, no Default shall have occurred and be continuing
(including any Default under Section 6.13, 6.14, 6.15 or 6.16); and

(xii) Guarantees by Parent or any Subsidiary Loan Party in respect of such
Permitted Holding Company Indebtedness and Permitted Subordinated Indebtedness,
provided that (A) such Guarantees (1) if of Permitted Holding Company
Indebtedness by a Holding Company are subordinated to, or rank pari passu in
right of payment with, the Obligations or (2) are otherwise subordinated to the
Obligations on terms no less favorable to the Lenders than the terms set forth
in Exhibit F hereto and (B) that immediately before and after giving pro forma
effect to the incurrence of such Permitted Holding Company Indebtedness or
Permitted Subordinated Indebtedness, as the case may be, no Default shall have
occurred and be continuing (including any Default under Section 6.13, 6.14, 6.15
or 6.16).

(b) Parent will not, and will not permit any Holding Company to, create, incur,
assume or permit to exist any Indebtedness other than (i) Guarantees under the
Security Documents and (ii) Permitted Subordinated Indebtedness incurred in
accordance with Section 6.01(a)(vi) above and Permitted Holding Company
Indebtedness incurred in accordance with Section 6.01(a)(xi) above or, in each
case, Guarantees thereof in accordance with Section 6.12(a)(xii) above.

(c) None of Parent and the Borrowers will, nor will they permit any Subsidiary
to, issue any preferred stock or other preferred Equity Interests, other than
(i) the Preferred Stock, (ii) any Permitted Parent Preferred Stock and (iii) any
Permitted Subsidiary Preferred Stock.

SECTION 6.02. Liens. (a) Each of Parent and the Borrowers will not, and will not
permit any of the Subsidiaries to, create, incur, assume or permit to exist any
Lien on any property or asset now owned or hereafter acquired by it, or, except
as permitted under Section 6.05, assign or sell any income or revenues
(including accounts receivable) or rights in respect of any thereof, except:

(i) Liens created under the Loan Documents;

(ii) Permitted Encumbrances;

(iii) any Lien on any property or asset of any Borrower or any other Subsidiary
existing on the date hereof and set forth in Schedule 6.02, provided that
(A) such Lien shall not apply to any other property or asset of Parent, any
Borrower or any other Subsidiary other than proceeds from, and after-acquired
property in respect of, the property or assets subject to such Lien, in each
case to the extent required under the terms of the document or instrument
creating such Lien as in effect on the date hereof, and (B) such Lien shall
secure only those obligations which it secures on the date hereof and
extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof;

(iv) any Lien existing on any property or asset prior to the acquisition thereof
by any Borrower or any other Subsidiary or existing on any property or asset of
any Person that becomes a Subsidiary after the date hereof prior to the time
such Person becomes a Subsidiary, provided that (A) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, as the case may be, (B) such Lien shall not apply to any other
property or assets of Parent, any Borrower or any other Subsidiary other than
proceeds from, and after-acquired property in respect of, the property or assets
subject to such Lien, in each case to the extent required under the terms of the
document or instrument creating such Lien as in effect on the date of the
applicable acquisition, and (C) such Lien shall secure only those obligations
which it secures on the date of such acquisition or the date such Person becomes
a Subsidiary, as the case may be and extensions, renewals and replacements
thereof that do not increase the outstanding principal amount thereof;

(v) Liens on fixed or capital assets acquired, constructed, developed, enlarged,
repaired or improved by any Borrower or any other Subsidiary, provided that
(A) such Liens secure Indebtedness permitted by clause (iv) of Section 6.01(a),
(B) such Liens and the Indebtedness secured thereby are incurred prior to or
within 180 days after such acquisition or the completion of such construction,
development, enlargement, repair or improvement, provided that such Liens may
also secure extensions, renewals and replacements of such Indebtedness to the
extent such extensions, renewals and replacements are permitted under
Section 6.01(a), (C) the Indebtedness secured thereby does not exceed 100% of
the cost of acquiring, constructing, developing, enlarging, repairing or
improving such fixed or capital assets and (D) such Liens shall not apply to any
other property or assets of Parent, any Borrower or any other Subsidiary other
than proceeds from, and after-acquired property in respect of, the property or
assets subject to such Lien, in each case to the extent required under the terms
of the document or instrument creating such Lien as in effect on the date such
Lien is created;

(vi) Liens (other than Liens on Collateral or on any real property or interests
in real property of Parent, any Borrower or any other Subsidiary) in addition to
those permitted by any other clause of this Section 6.02(a), provided that the
aggregate amount of all Liens permitted under this clause (vi) (measured, as to
each such Lien, as the greater of the amount secured by such Lien and the fair
market value at the time of the creation of such Lien of the assets subject to
such Lien) shall not exceed the US Dollar Equivalent of US$25,000,000; and

(vii) Liens securing Indebtedness permitted under Section 6.01(a)(iii) of a
Subsidiary that is not a Loan Party to a Loan Party.

(b) Parent will not, and will not permit any Holding Company, to create, incur,
assume or permit to exist any Lien on any property or asset now owned or
hereafter acquired by it or any Holding Company, or except as permitted by
Section 6.05 assign or sell any income or revenues (including accounts
receivable) or rights in respect thereof, except Liens created under the
Security Documents and Permitted Encumbrances.

SECTION 6.03. Fundamental Changes. (a) Neither Parent nor any Borrower will, nor
will they permit any of the Subsidiaries to, merge into or consolidate with any
other Person, or permit any other Person to merge into or consolidate with it,
or liquidate or dissolve, except that, if at the time thereof and immediately
after giving pro forma effect thereto no Default shall have occurred and be
continuing (i) any Person may merge into any Borrower in a transaction in which
the applicable Borrower is the surviving corporation (provided that in any such
transaction involving the US Borrower, the US Borrower must be the surviving
corporation), (ii) any Person (other than a Borrower) may merge into any
Subsidiary (other than a Holding Company) (A) in a transaction in which the
surviving entity is (1) a Subsidiary, (2) if any party to such merger is a
Subsidiary Loan Party, a Subsidiary Loan Party, (3) if any party to such merger
is a subsidiary of the US Borrower, a subsidiary of the US Borrower and (4) if
any party to such merger is a Permitted Acquisition Holding (and no party to
such merger is the US Borrower or any subsidiary thereof), a Permitted
Acquisition Holding and (B) in connection with a sale or other disposition of a
Subsidiary permitted under Section 6.05 that results in such Person ceasing to
be a Subsidiary, (iii) any Subsidiary (other than a Borrower or a Permitted
Acquisition Holding) may liquidate or dissolve if (X) Parent determines in good
faith that such liquidation or dissolution is in the best interests of Parent,
the Borrowers and the other Subsidiaries and is not materially disadvantageous
to the Lenders and (Y) after giving pro forma effect thereto, no Default shall
have occurred and be continuing (or, to the extent certified by a Financial
Officer, for the most recently ended fiscal quarter of Parent), and (iv) any
wholly owned Subsidiary (other than a Permitted Acquisition Holding or any
subsidiary thereof) that has no assets or liabilities may merge with a Holding
Company for the purpose of changing such Holding Company’s name, provided that
any such merger involving a Person that is not a wholly owned Subsidiary
immediately prior to such merger shall not be permitted unless also permitted by
Section 6.04.

(b) Each of Parent, Permitted Acquisition Holding and the Borrowers will not,
and will not permit any of its Subsidiaries to, engage to any material extent in
any business other than a Related Business.

(c) Each Holding Company will not engage in any business or activity other than
the ownership of all the outstanding Equity Interests of the US Borrower or
other Holding Companies and activities incidental thereto (including the issue
of Permitted Holding Company Indebtedness), provided that, for as long as the
Preferred Stock is not redeemed in full and subject to Section 5.12(d), Parent
shall be permitted to own all the outstanding Equity Interests of any Permitted
Acquisition Holding and to undertake activities incidental thereto and further
provided that Holdco #1 shall be permitted to own the real property set forth on
Schedule 6.03 and other real property and interests therein acquired, and
improvements, repairs and enlargements thereto made, with the proceeds thereof
in accordance with the terms of this Agreement. Each Holding Company will not
own or acquire any assets (other than Equity Interests of the US Borrower and
other Holding Companies, cash and Permitted Investments) or incur any
liabilities (other than liabilities under the Loan Documents and other
liabilities expressly permitted to be incurred by such Holding Company
hereunder, liabilities imposed by law, including tax liabilities, and other
liabilities incidental to its existence and permitted business and activities).

(d) Each Permitted Acquisition Holding will not engage in any business or
activity other than acquisitions of Related Businesses in one or more Tax-Free
Reorganizations prior to the redemption of the Preferred Stock in full, the
issue of the Permitted Acquisition Holding Guarantee and, subject to
Section 5.12(d), the ownership of all the outstanding Equity Interests of
Subsidiaries so acquired and activities incidental thereto, provided that no
Permitted Acquisition Holding will engage in any such activities unless and
until the Collateral and Guarantee Requirement has been satisfied (without
giving regard to the provisions of Section 5.11).

SECTION 6.04. Investments, Loans, Advances, Guarantees and Acquisitions. Each of
Parent and the Borrowers will not, and will not permit any of the Subsidiaries
to, purchase, hold or acquire (including pursuant to any merger with any Person
that was not a wholly owned Subsidiary prior to such merger) any Equity
Interests in or evidences of Indebtedness or other securities (including any
option, warrant or other right to acquire any of the foregoing) of, make or
permit to exist any loans or advances to, Guarantee any obligations of, or make
or permit to exist any investment or any other interest in, any other Person, or
purchase or otherwise acquire (in one transaction or a series of related
transactions) any assets of any other Person constituting a business unit, line
of business or division of a Person except:

(a) Permitted Investments;

(b) investments existing on the date hereof and set forth on Schedule 6.04(b);

(c) investments by Parent, the Borrowers and the other Subsidiaries in Equity
Interests in Subsidiary Loan Parties (that are Subsidiaries prior to such
investment) other than investments by any Permitted Acquisition Holding or any
of its subsidiaries in the US Borrower or in another Permitted Acquisition
Holding or in any of their respective subsidiaries, provided that any such
Equity Interests held by a Loan Party shall be pledged pursuant to the Security
Documents (subject to the limitations applicable to voting Equity Interests of a
Foreign Subsidiary referred to in paragraph (c) and the proviso at the end of
the definition of the term “Collateral and Guarantee Requirement”);

(d) loans or advances made by Parent or any Borrower to any Subsidiary Loan
Party and made by any Subsidiary to Parent, any Borrower or any other Subsidiary
Loan Party;

(e) investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with, customers and suppliers,
in each case in the ordinary course of business;

(f) purchases or other acquisitions of property and assets or businesses of any
Person or of assets constituting a business unit, a line of business or division
of such Person, or Equity Interests in a Person that, upon the consummation
thereof, will be a direct or indirect Subsidiary of the US Borrower or, if
acquired in a Tax-Free Reorganization prior to the redemption in full of the
Preferred Stock, a direct or indirect Subsidiary of a Permitted Acquisition
Holding (including, in each case as a result of a merger or consolidation),
provided that with respect to each purchase or other acquisition made pursuant
to this Section 6.04(f) (each, a “Permitted Acquisition”):

(i) subject to the proviso in the last paragraph of the definition of
“Collateral and Guarantee Requirement”, all property, assets and businesses
acquired in such purchase or other acquisition (other than Excluded Assets)
shall constitute Collateral and each applicable Loan Party and any such newly
created or acquired Subsidiary shall be a Guarantor and shall have complied with
the requirements of Section 5.11, provided that this clause (i) shall not apply
to Excluded Acquisitions;

(ii) the acquired property, assets, business or Person is in a business of the
type conducted by the Borrowers and the Subsidiaries on the date of execution of
this Agreement or a business reasonably related thereto;

(iii) immediately before and after giving pro forma effect to such purchase or
acquisition, no Default shall have occurred and be continuing (including any
Default under Section 6.13, 6.14, 6.15 or 6.16);

(iv) Parent shall have delivered to the Administrative Agent, no later than five
Business Days prior the date on which any such purchase or other acquisition,
other than an Excluded Acquisition, is to be consummated and no later than 20
Business Days following the date on which an Excluded Acquisition is
consummated, a certificate of a Financial Officer, in form and substance
reasonably satisfactory to the Administrative Agent, certifying that all of the
requirements set forth in the immediately preceding clauses (i) (if not an
Excluded Acquisition), (ii) and (iii) have been satisfied or will be satisfied
on or prior to the consummation of such purchase or other acquisition; and

(v) such purchase or other acquisition shall not have been consummated through
or preceded by an unsolicited tender offer;

(g) Permitted Deposits;

(h) any Equity Interest, Indebtedness, securities or assets received as a result
of the receipt of non-cash consideration from any asset disposition permitted
under Section 6.05;

(i) any Equity Interests, Indebtedness, securities or assets (i) received solely
in exchange for common stock of Parent and (ii) if received in exchange for
common stock of Parent, cash, cash equivalents and Permitted Investments (or any
combination thereof), to the extent received in exchange for common stock of
Parent (provided, for the avoidance of doubt, that the extent to which Equity
Interests, Indebtedness, securities or assets were received in exchange for
common stock of Parent shall be determined in good faith by the Board of
Directors of the US Borrower or, but only if the total consideration received is
in excess of US$5,000,000, of the Parent);

(j) loans and advances to employees, officers and directors that do not exceed
the US Dollar Equivalent of US$2,000,000 in the aggregate at any time
outstanding;

(k) intercompany Indebtedness permitted under Section 6.01(a)(iii) other than
intercompany Indebtedness of any Subsidiary that is not a Loan Party;

(l) investments in joint ventures and Subsidiaries that do not exceed the US
Dollar Equivalent of US$10,000,000 in the aggregate at any time outstanding;

(m) with respect to the fiscal year ended December 31, 2007, investments during
such fiscal year that, taken together, do not exceed US$4,000,000, in an amount
and at the times required by, and made in accordance with the terms of the
contract listed on Schedule 6.04(m);

(n) investments, loans or advances, and purchases and acquisitions resulting in
aggregate payments, at any time in an aggregate amount not exceeding the
Remaining Excess Cash at such time;

(o) (i) Guarantees by Parent, the Borrowers and the other Subsidiaries of
obligations that do not constitute Indebtedness, in each case incurred by any
Subsidiary in the ordinary course of business, (ii) Guarantees permitted under
Sections 6.01(a)(vii), 6.01(a)(ix) and 6.01(xii), and (iii) Guarantees
constituting Indebtedness permitted by Section 6.01;

(p) investments that are not permitted by any other clause of this Section 6.04
and that, in the aggregate at any time outstanding, do not exceed an amount
equal to the US Dollar Equivalent of  US$200,000,000, provided that immediately
after giving pro forma effect to any such investment, no Default shall have
occurred and be continuing (including any Default under Section 6.13, 6.14, 6.15
or 6.16);

(q) intercompany Indebtedness permitted under Section 6.01(a)(iii) of any
Subsidiary that is not a Loan Party and that is owed to, or guaranteed by, a
Loan Party (any such intercompany Indebtedness, “Permitted Non-Loan Party
Intercompany Indebtedness”), provided that (i) any such Subsidiary (that is not
a Loan Party) owing or guaranteeing such Permitted Non-Loan Party Intercompany
Indebtedness (each, a “Non-Loan Party Intercompany Debtor”) does not owe, and
shall not create, incur, assume or permit to exist, on a consolidated basis in
accordance with GAAP, any Indebtedness to any Person that is not a Loan Party
other than (A) Indebtedness that ranks pari passu or junior in right of payment
to such Permitted Non-Loan Party Intercompany Indebtedness and that is unsecured
(except for Liens in accordance with Section 6.02(ii), (iv) or (v)) in an
aggregate principal amount not exceeding the US Dollar Equivalent of $3,000,000
(or as may otherwise be agreed to by the Administrative Agent) and (B) Permitted
Non-Loan Party Subordinated Indebtedness owing to any Person with a direct or
indirect equity interest in such Non-Loan Party Intercompany Debtor (or any
Affiliate of such Person) in an amount proportional to such Non-Loan Party
Intercompany Debtor’s Permitted Non-Loan Party Indebtedness (in the same
proportion that such Person’s direct and indirect equity ownership interest
bears to Parent’s direct or indirect equity ownership interest in such Non-Loan
Party Intercompany Debtor), (ii)  the Equity Interests in such Non-Loan Party
Intercompany Debtor that are directly or indirectly held by Parent are directly
held by a Loan Party, (iii) the Collateral and Guarantee Requirement is
satisfied with respect thereto and, unless to the extent waived by the
Administrative Agent in its sole discretion, such Equity Interests and the
Permitted Non-Loan Party Intercompany Indebtedness are subject to a first
priority security interest securing the Obligations and the US Guarantees (or,
if held by a Foreign Subsidiary, the Foreign Obligations and the Foreign
Guarantees), (iv) the sum of (i) the aggregate principal amount of all Permitted
Non-Loan Party Intercompany Indebtedness at any time outstanding and (ii) the
aggregate liquidation preference of all Permitted Subsidiary Preferred Stock
then outstanding and held by a Subsidiary that is not a Loan Party, does not
exceed an aggregate amount equal to the US Dollar Equivalent of US$125,000,000,
and (v) immediately after giving pro forma effect to any such investment under
this clause (q), no Default shall have occurred and be continuing (including any
Default under Section 6.13, 6.14, 6.15 or 6.16); and

(r) intercompany Indebtedness permitted under Section 6.01(a)(iii) between
Excluded Subsidiaries and investments by an Excluded Subsidiary in Equity
Interests of its subsidiaries (including Permitted Subsidiary Preferred Stock),
provided that immediately after giving pro forma effect to any such investment
under this clause (r), no Default shall have occurred and be continuing
(including any Default under Section 6.13, 6.14, 6.15 or 6.16;

(s) a Guarantee by a Permitted Acquisition Holding of payments required under
the Preferred Stock as of the Effective Date substantially in the form of
Exhibit J hereto; and

(t) Permitted Subsidiary Preferred Stock issued to or held by any Subsidiary
that is not a Loan Party; provided that the sum of (i) the aggregate liquidation
preference of all Permitted Subsidiary Preferred Stock then outstanding and held
by a Subsidiary that is not a Loan Party and (ii) the aggregate principal amount
of all Permitted Non-Loan Party Intercompany Indebtedness then outstanding,
shall not exceed an amount equal to the US Dollar Equivalent of US$125,000,000.

SECTION 6.05. Asset Sales. Each of Parent and the Borrowers will not, and will
not permit any of the Subsidiaries to, sell, transfer, lease or otherwise
dispose of any asset, including any Equity Interest owned by it, nor will Parent
and the Borrowers permit any of their subsidiaries to issue any additional
Equity Interest in itself (other than to a Borrower or another Subsidiary Loan
Party in compliance with Section 6.04), except:

(a) sales of inventory, non-obsolete, used or surplus equipment and Permitted
Investments (including trades or exchanges of Permitted Investments) in the
ordinary course of business;

(b) sales, transfers and dispositions to a Borrower or a Subsidiary, provided
that any such sales, transfers or dispositions involving a Subsidiary that is
not a Loan Party shall be made in compliance with Section 6.09;

(c) dispositions of assets in trade or exchange for assets of comparable fair
market value used or usable in the business of Parent and the Subsidiaries;

(d) a Restricted Payment that is permitted under Section 6.08 and a sale and
leaseback transaction that is permitted under Section 6.06;

(e) sales or other dispositions of obsolete assets neither used nor useful to
any business of Parent or any Subsidiary;

(f) any lease or rental of assets entered into in the ordinary course of
business and with respect to which Parent or any Subsidiary is the lessor and
the lessee has no option to purchase such assets for less than fair market value
at any time, provided that this exception shall not permit the sale of such
asset pursuant to such lease or rental;

(g) the disposition of assets received in settlement of debts accrued in the
ordinary course of business;

(h) the creation or perfection of a Lien permitted under Section 6.02;

(i) the grant in the ordinary course of business of any non-exclusive license of
patents, trademarks, registrations therefor and other similar intellectual
property;

(j) any disposition of assets pursuant to a condemnation, appropriation or
similar taking;

(k) sales and other dispositions, in one transaction or a series of related
transactions, of assets and other properties of Parent and the Subsidiaries with
a fair market value not exceeding the US Dollar Equivalent of US$500,000 and
made in the ordinary course of business;

(l) sales, transfers and other dispositions of assets (other than Equity
Interests in Holdco #1, Holdco #2 or any Borrower) that are not permitted by any
other clause of this Section, provided that the aggregate fair market value of
all Equity Interests or assets sold, transferred or otherwise disposed of in
reliance upon this clause (l) shall not exceed at any time during the term of
this agreement the greater of (i) 25% of Consolidated Tangible Assets and
(ii) 25% of the Consolidated Tangible Assets calculated and certified for
December 31, 2006; and

(m) sales or other dispositions from and after the Effective Date of non-core
assets listed on Schedule 6.05 (“Designated Assets”) so long as (i) no Default
shall have occurred and be continuing or would result therefrom and (ii) the Net
Proceeds thereof are applied in accordance with Section 2.11(c);

provided that all sales, transfers, leases and other dispositions permitted by
clauses (a), (f), (g), (k), (l) and (m) shall be made for fair market value, and
at least 75% of the consideration received with respect to each such sale,
transfer, lease and other disposition shall consist of cash, cash equivalents,
Permitted Investments, liabilities assumed by the transferee, accounts
receivable retained by the transferor or any combination of the foregoing.

SECTION 6.06. Sale and Leaseback Transactions. Each of Parent and the Borrowers
will not, and will not permit any of the Subsidiaries to, enter into any
arrangement, directly or indirectly, whereby it shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereafter acquired, and thereafter rent or lease such property or other property
that it intends to use for substantially the same purpose or purposes as the
property sold or transferred, except for any such sale of any fixed or capital
assets that is made for cash consideration in an amount not less than the cost
of such fixed or capital asset and is consummated within 180 days after such
Borrower or such Subsidiary acquires or completes the construction of such fixed
or capital asset. Notwithstanding the foregoing, each of the US Borrower and its
Subsidiaries may sell or transfer any Designated Sale-Leaseback Asset, and rent
or lease it back (or rent or lease other property that it intends to use for
substantially the same purpose or purposes as the Sale-Leaseback Assets so sold
or transferred), if (a) the US Borrower promptly gives notice of such sale to
the Administrative Agent, (b) the Net Proceeds of such sale or transfer are at
least equal to fair market value (provided that in the event such sale or
transfer (or series of related sales or transfers) involves an aggregate
consideration of more than the US Dollar Equivalent of US$15,000,000, Parent or
its respective Subsidiary will obtain a written opinion from an independent
accounting or appraisal firm of nationally recognized standing confirming that
the consideration for such sale or transfer (or series of related sales or
transfers) is fair, from a financial standpoint, to Parent and its other
Subsidiaries or is not less favorable than those that might reasonably have been
obtained in a comparable sale or transfer of such property, real or personal, at
such time on an arm’s-length basis from a Person that is not an Affiliate of
Parent), (c) at least 75% of the consideration received with respect to each
such sale or transfer shall consist of cash, cash equivalents, Permitted
Investments, liabilities assumed by the transferee, accounts receivable retained
by the transferor or any combination of the foregoing, (d) in the event that
such sale and leaseback results in a Capital Lease Obligation, such Capital
Lease Obligation is permitted by Section 6.01(a)(iv) and (e) immediately before
and after giving pro forma effect to such sale or transfer, no Default shall
have occurred and be continuing (including any Default under Section 6.13, 6.14,
6.15 or 6.16).

SECTION 6.07. Swap Agreements. Each of Parent and the Borrowers will not, and
will not permit any of the Subsidiaries to, enter into any Swap Agreement,
except (a) Swap Agreements required by Section 5.13, (b) Swap Agreements entered
into to hedge or mitigate risks to which Parent, any Borrower or any Subsidiary
has actual exposure (other than those in respect of Equity Interests of Parent,
any Borrower or any other Subsidiary), (c) Swap Agreements entered into in order
to effectively cap, collar or exchange (i) interest rates (from fixed to
floating rates, from one floating rate to another floating rate or otherwise)
with respect to any interest-bearing liability or investment of any Borrower or
any Subsidiary and (ii) currency exchange rates, in each case in connection with
the conduct of its business and not for speculative purposes, and (d) Swap
Agreements in respect of the Preferred Stock; provided that immediately prior
to, and after giving effect to such Swap Agreement no Default shall have
occurred and be continuing (including any Default under Section 6.13, 6.14, 6.15
or 6.16).

SECTION 6.08. Restricted Payments; Certain Payments of Indebtedness.

(a) Neither Parent nor any Borrower will, nor will they permit any of their
subsidiaries to, declare or make, or agree to pay or make, directly or
indirectly, any Restricted Payment, or incur any obligation (contingent or
otherwise) to do so, except that:

(i) Parent may declare and pay dividends with respect to its Equity Interests
payable solely in additional shares of its common stock;

(ii) subsidiaries of the US Borrower may make Restricted Payments ratably with
respect to their Equity Interests;

(iii) with respect to any fiscal year, the Holding Companies may pay dividends
(A) to other Holding Companies or (B) to Persons other than Holding Companies
that, taken together, do not exceed the US Dollar Equivalent of the Permitted
Restricted Payment Amount with respect to such fiscal year;

(iv) for purposes of funding the dividends permitted under the immediately
preceding clause (iii), with respect to any fiscal year, the US Borrower may pay
dividends to the Holding Companies that, taken together, do not exceed the
Permitted Restricted Payment Amount with respect to such fiscal year;

(v) Holdco #2 may redeem the Preferred Stock to the extent and at the times
required by, and in accordance with the terms of the Preferred Stock;

(vi) for purposes of funding the Restricted Payments permitted under the
immediately preceding clause (v), the US Borrower may pay dividends to Holdco #2
at the time of, and in amounts necessary to effectuate, redemptions of the
Preferred Stock permitted under the immediately preceding clause (v);

(vii) Parent, the Borrowers and the other Subsidiaries may make Restricted
Payments at any time in an aggregate amount not in excess of the Remaining
Excess Cash at such time;

(viii) with respect to any fiscal year, the US Borrower and the Holding
Companies may pay dividends to the Holding Companies if such dividends are used
within 30 days upon receipt to pay for (A) the federal, state, local, foreign
and other tax liabilities of the applicable Holding Company, (B) audit fees and
expenses of the applicable Holding Company, (C) fees and expenses associated
with litigation and other contested matters of the applicable Holding Company or
(D) fees and expenses associated with debt or equity issuances by the applicable
Holding Company to the extent in excess of cash proceeds received;

(ix) with respect to any fiscal year, the US Borrower and the Holding Companies
may pay dividends to the Holding Companies that, taken together (and without
duplication), do not exceed the US Dollar Equivalent of US$13,000,000 and if
such dividends are used within 30 days upon receipt to pay for (A) with respect
to Parent, expenses relating to being a public company, including conducting
shareholder meetings, mailing and soliciting proxies, compliance with the
Securities and Exchange Act of 1934, as amended, (including the preparation of
reports thereunder) and the Sarbanes-Oxley Act of 2002, (B) directors and
officers insurance of the applicable Holding Company, (C) directors fees and
expenses of the applicable Holding Company, (D) with respect to Holdco #1,
expenses and Capital Expenditures associated with the operation of the
theatrical property located in New York City held by Holdco #1 in an amount not
to exceed the US Dollar Equivalent of US$2,500,000 per fiscal year or (E) fees
and expenses required to maintain the corporate existence of, and to pay for
general corporate and overhead expenses (including salaries and other
compensation of the employees) incurred in the ordinary course of the applicable
Holding Company’s business which fees and expenses, taken together for all the
Holding Companies, for purposes of this clause (E) shall not exceed the US
Dollar Equivalent of US$5,000,000 during any fiscal year;

(x) the US Borrower and the Holding Companies may pay dividends to the Holding
Companies if such dividends are used within 30 days upon receipt to pay for
amounts required to be paid under the contracts set forth on Schedule 6.08;

(xi) with respect to any fiscal year, any Holding Company may, or the Holding
Companies may make Restricted Payments to any other Holding Company so that such
Holding Company may, pay interest to the holders of Permitted Holding Company
Indebtedness in an amount equal to the aggregate amount of interest payments
required during such fiscal year under such Permitted Holding Company
Indebtedness outstanding, provided that, immediately before and after giving
pro forma effect to any such Restricted Payment, no Default shall have occurred
and be continuing (including any Default under Section 6.13, 6.14, 6.15 or
6.16);

(xii) for purposes of funding the Restricted Payments permitted under the
immediately preceding clause (xi), the US Borrower may make Restricted Payments
to the Holding Companies at the time of, and in amounts necessary to effectuate,
interest payments permitted under the immediately preceding clause (xi);

(xiii) (A) Holdco #2 may at any time redeem the Preferred Stock, provided that
immediately prior to, and after giving effect to such redemption, no Default
shall have occurred and be continuing (including any Default under Section 6.13,
6.14, 6.15 or 6.16) and (B) for purposes of funding the Restricted Payments
permitted under the immediately preceding clause (A), the US Borrower may make
Restricted Payments to Holdco #2 at the time of, and in amounts necessary to
effectuate, the redemption of the Preferred Stock permitted under this
Agreement;

(xiv) the Holding Companies may, or the US Borrower may make Restricted Payments
to any of the Holding Companies so that such Holding Company may, make other
Restricted Payments (for so long as immediately prior to, and after giving
effect to such payment, no Default shall have occurred and be continuing
(including any Default under Section 6.13, 6.14, 6.15 or 6.16)) in an amount not
exceeding the sum of (A) 100% of the Net Proceeds received by the US Borrower
with respect to Contributed Equity plus (B) 50% of the Consolidated Net Income
(adjusted for (1) any extraordinary gains, losses or charges, (2) any gains or
losses resulting from the sale or disposition of any asset of the Borrower or
any Subsidiary outside the ordinary course of business and (3) any impairment
charges for divested operations, in each case (1)-(3) for such period (the
Consolidated Net Income so adjusted, the “Adjusted Consolidated Net Income”)) of
Parent (if positive) for the period (treated as one accounting period) from the
beginning of the first fiscal quarter commencing after the Effective Date to the
end of Parent’s most recent fiscal quarter ending prior to the date of such
Restricted Payment for which consolidated financial statements of Parent are
available (or, in case such Adjusted Consolidated Net Income for such period is
a deficit, minus 100% of such deficit), provided that, immediately before and
after giving pro forma effect to any such Restricted Payment, no Default shall
have occurred and be continuing (including any Default under Section 6.13, 6.14,
6.15 or 6.16);

(xv) any Permitted Acquisition Holding may make Restricted Payments to Parent,
provided that the proceeds of such Restricted Payments are immediately
transferred to the US Borrower;

(xvi) subsidiaries of any Permitted Acquisition Holding may make Restricted
Payments ratably with respect to their Equity Interests; and

(xvii) a Permitted Acquisition Holding may issue, and make (subject to the
subordination and turnover provisions thereof) payments under, a Permitted
Acquisition Holding Guarantee,

provided that, other than with respect to Permitted Acquisition Holding
Guarantees, the prohibitions and limitations set forth in this Section 6.08(a)
shall not apply with respect to any Restricted Payment if immediately before and
after giving pro forma effect to such Restricted Payment, (A) until the
Preferred Stock has been redeemed in full or any restrictions to the
effectiveness of clause (B) below in the documents governing the Preferred Stock
have been eliminated or waived, (1) the Leverage Ratio would be less than 3.0 to
1.0 and (2) no Default shall have occurred and be continuing (including any
Default under Section 6.13, 6.14, 6.15 or 6.16), and any Restricted Payments
made under the exception set forth in this proviso shall be disregarded for
purposes of determining whether any Restricted Payments may be made under the
other provisions of this Section 6.08(a) when such exception is not applicable
or (B) at any other time, (1) the Adjusted Leverage Ratio (as defined below)
would be less than 3.0 to 1.0 and (2) no Default shall have occurred and be
continuing (including any Default under Section 6.13, 6.14, 6.15 or 6.16), and
any Restricted Payments made under the exception set forth in this proviso shall
be disregarded for purposes of determining whether any Restricted Payments may
be made under the other provisions of this Section 6.08(a) when such exception
is not applicable. “Adjusted Leverage Ratio” means, on any relevant date of
determination, the ratio of (a) Adjusted Total Indebtedness (as defined below)
as of such date minus Unrestricted Cash and Cash Equivalents as of such date to
(b) Adjusted Consolidated EBITDA (as defined below) for the period of four
consecutive fiscal quarters of Parent ended on such date. “Adjusted Total
Indebtedness” means Total Indebtedness, provided that (i) the aggregate
principal amount of Indebtedness of the Excluded Subsidiaries that would be
reflected on a balance sheet prepared as of such date on a consolidated basis in
accordance with GAAP and (ii) the aggregate principal amount of Indebtedness of
the Excluded Subsidiaries outstanding as of such date that is not required to be
reflected on a balance sheet in accordance with GAAP, determined on a
consolidated basis shall only be included in an amount equal to the amount of
such Indebtedness times Parent’s direct or indirect equity ownership percentage
in such Excluded Subsidiaries. “Adjusted Consolidated EBITDA” means Consolidated
EBITDA to the extent attributable to (x) Loan Parties and (y) in an amount not
exceeding US$45,000,000, Excluded Subsidiaries.

(b) Neither Parent nor any Borrower will, nor will they permit any of their
subsidiaries to, make or agree to pay or make, directly or indirectly, any
payment or other distribution (whether in cash, securities or other property) of
or in respect of principal of or interest on any Indebtedness, or any payment or
other distribution (whether in cash, securities or other property), including
any sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancelation or termination of any Indebtedness
(excluding, for the avoidance of doubt, any issuance of common stock of Parent
upon conversion of convertible debt or exchange of exchangeable debt), except:

(i) payment of Indebtedness created under the Loan Documents;

(ii) payments as and when due in respect of any Indebtedness, other than
payments in respect of the Subordinated Indebtedness prohibited by the
subordination provisions thereof;

(iii) refinancings of Indebtedness to the extent permitted by Section 6.01; and

(iv) payment of secured Indebtedness that becomes due as a result of the
voluntary sale or transfer of the property or assets securing such Indebtedness;

provided that the prohibitions and limitations set forth in this Section 6.08(b)
shall not apply with respect to any such payment or other distribution if
immediately before and after giving pro forma effect to such payment or other
distribution, (A) the Adjusted Leverage Ratio would be less than 3.0 to 1.0 and
(B) no Default shall have occurred and be continuing (including any Default
under Section 6.13, 6.14, 6.15 or 6.16).

SECTION 6.09. Transactions with Affiliates. Neither Parent nor any Borrower
will, nor will they permit any of their subsidiaries to, sell, lease or
otherwise transfer any property or assets to, or purchase, lease or otherwise
acquire any property or assets from, or otherwise engage in any other
transactions with, any of its Affiliates involving consideration in excess of
the US Dollar Equivalent of US$1,000,000, except, without duplication,
(a) transactions in the ordinary course of business that are at prices and on
terms and conditions not less favorable to Parent, such Borrower or such
Subsidiary than could be obtained on an arm’s-length basis from unrelated third
parties, (b) transactions between or among Parent, the Borrowers and the
Subsidiary Loan Parties not involving any other Affiliate, (c) any Restricted
Payment permitted by Section 6.08, (d) investments permitted under
Section 6.04(c), (e) loans and advances permitted under Section 6.04(j) and
Guarantees permitted under Section 6.04(o), (f) the performance of employment,
equity award, equity option or equity appreciation agreements, plans or other
similar compensation or benefit plans or arrangements (including vacation plans,
health and insurance plans, deferred compensation plans and retirement or
savings plans) entered into by Parent, any Borrower or any other Subsidiary in
the ordinary course of its business with its employees, officers and directors,
(g) the performance of any agreement set forth on Schedule 6.09 and as in effect
on the Original Effective Date, (h) fees and compensation to, and indemnity
provided on behalf of, officers, directors, employees and consultants of Parent,
any Borrower or any other Subsidiary in their capacity as such, to the extent
such fees and compensation are reasonable and customary and (i) transfers of
cash and cash equivalents at any time in an aggregate amount not in excess of
the Remaining Cash Excess at such time.

SECTION 6.10. Restrictive Agreements. Neither Parent nor any Borrower will, nor
will they permit any of their subsidiaries to, directly or indirectly, enter
into, incur or permit to exist any agreement or other arrangement that
prohibits, restricts or imposes any condition upon (a) the ability of Parent,
any Borrower or any other Subsidiary to create, incur or permit to exist any
Lien upon any of its property or assets to secure the Obligations, or (b) the
ability of any Borrower, any Permitted Acquisition Holding or any of their
respective subsidiaries to pay dividends or other distributions with respect to
its Equity Interests or to make or repay loans or advances to any Borrower or
any other Subsidiary or to Guarantee Indebtedness of any Borrower or any other
Subsidiary, provided that (i) the foregoing shall not apply to restrictions and
conditions that are (A) imposed by law or by any Loan Document or by any
agreement governing Permitted Holding Company Indebtedness (provided that the
restrictions contained therein are no more restrictive than those contained in
the Loan Documents) or (B) imposed by any agreement or instrument relating to
secured Indebtedness permitted by this Agreement to the extent that such
restrictions apply only to the property or assets securing such Indebtedness
(including, to the extent required under the terms of such agreement or
instrument on the date the applicable Indebtedness is incurred, proceeds thereof
and after-acquired property in respect thereof), (ii) the foregoing shall not
apply to restrictions and conditions existing on the date hereof identified on
Schedule 6.10 (but shall apply to any extension, renewal, amendment or
modification expanding the scope of any such restriction or condition),
(iii) the foregoing shall not apply to customary restrictions and conditions
contained in agreements relating to the sale of a Subsidiary pending such sale,
as long as such restrictions and conditions apply only to the Subsidiary that is
to be sold and such sale is permitted hereunder, (iv) clause (a) of the
foregoing shall not apply to restrictions or conditions imposed by any agreement
relating to secured Indebtedness permitted by this Agreement if such
restrictions or conditions apply only to the property or assets securing such
Indebtedness (v) clause (a) of the foregoing shall not apply to customary
provisions in leases, licenses and similar contracts restricting the assignment,
encumbrance or transfer thereof and (vi) clause (a) of the foregoing shall not
apply with respect to Subsidiaries that are not wholly owned by Parent, if and
to the extent that such restrictions or conditions (A) were imposed prior to the
acquisition of Equity Interests in such Subsidiary by any Borrower or any other
Subsidiary (other than restrictions or conditions created in contemplation of or
in connection with such acquisition or such Person becoming a Subsidiary) or
(B) are otherwise reasonably satisfactory to the Administrative Agent (taking
into account the relative direct and indirect equity ownership percentages of
Parent and third party holders of Equity Interests in such Subsidiary).

SECTION 6.11. Amendment of Material Documents. Neither Parent nor any Borrower
will, nor will they permit any of the Subsidiaries to, amend, modify or waive
any of its rights under (a) any document (other than this Agreement) governing
any Material Indebtedness, (b) its certificate of incorporation, by-laws or
other organizational documents, (c) any document governing the Preferred Stock
or (d) any other material contract to which it is a party, in each case to the
extent that such amendment, modification or waiver could reasonably be expected
to be material and adverse to the Lenders.

SECTION 6.12. Use of Proceeds and Letters of Credit. The proceeds of the
Revolving Loans made on or after the Effective Date, the Swingline Loans and
Letters of Credit will be used only for general corporate purposes of the US
Borrower and its subsidiaries, including for working capital purposes. No part
of the proceeds of any Loan will be used, whether directly or indirectly, for
any purpose that entails a violation of any of the Regulations of the Board,
including Regulations T, U and X.

SECTION 6.13. Adjusted Interest Expense Coverage Ratio. Parent and the Borrowers
will not permit the ratio of (a) Adjusted Consolidated EBITDA to
(b) Consolidated Cash Interest Expense, in each case as of the end of any period
of four consecutive fiscal quarters, to be less than 2.5 to 1.0.

SECTION 6.14. Adjusted Leverage Ratio. Parent and the Borrowers will not permit
the Adjusted Leverage Ratio as of the end of any fiscal quarter of Parent during
any period set forth below to exceed the ratio set forth opposite such period:

      Period   Ratio
Effective Date through June 30, 2008
  4.5 to 1.0
After June 30, 2008
  4.0 to 1.0

provided that at any time when an aggregate principal amount of Subordinated
Indebtedness and Permitted Holding Company Indebtedness of Parent, the Borrowers
and the other Subsidiaries in excess of the US Dollar Equivalent of
US$25,000,000 (determined on a consolidated basis) is outstanding, Parent and
the Borrowers instead will not permit the Adjusted Leverage Ratio as of the end
of any fiscal quarter of Parent to exceed 6.0 to 1.0.

SECTION 6.15. Adjusted Senior Leverage Ratio. At any time when an aggregate
principal amount of Subordinated Indebtedness and Permitted Holding Company
Indebtedness of Parent, the Borrowers and the other Subsidiaries in excess of
the US Dollar Equivalent of US$25,000,000 (determined on a consolidated basis)
is outstanding, Parent and the Borrowers will not permit the Adjusted Senior
Leverage Ratio (as defined below) as of the end of any fiscal quarter of Parent
to exceed 4.5 to 1.0 (which ratio shall be reduced to 4.0 to 1.0 for any fiscal
quarter ending on and after April 1, 2008). “Adjusted Senior Leverage Ratio”
means, on any relevant date of determination, the ratio of (a) Adjusted Total
Senior Indebtedness (as defined below) as of such date minus Unrestricted Cash
and Cash Equivalents as of such date to (b) Adjusted Consolidated EBITDA for the
period of four consecutive fiscal quarters of Parent ended on such date.
“Adjusted Total Senior Indebtedness” means Total Senior Indebtedness other than
Permitted Holding Company Indebtedness, provided that (i) the aggregate
principal amount of Senior Indebtedness of the Excluded Subsidiaries that would
be reflected on a balance sheet prepared as of such date on a consolidated basis
in accordance with GAAP and (ii) the aggregate principal amount of Senior
Indebtedness of the Excluded Subsidiaries outstanding as of such date that is
not required to be reflected on a balance sheet in accordance with GAAP,
determined on a consolidated basis shall only be included in an amount equal to
the amount of such Senior Indebtedness times Parent’s direct or indirect equity
ownership percentage in such Excluded Subsidiaries.

SECTION 6.16. Capital Expenditures. Parent and the Borrowers will not, and will
not permit any of their subsidiaries to, make Capital Expenditures that would
cause the US Dollar Equivalent of the aggregate amount of all Capital
Expenditures made by Parent, the Borrowers and the other Subsidiaries in any
fiscal year of Parent to exceed the amount of Capital Expenditures set forth
below opposite such fiscal year:

      Fiscal Year Ended   Capital Expenditures
December 31, 2005
  US$125,000,000
December 31, 2006
  US$125,000,000
December 31, 2007 and thereafter
  US$110,000,000

provided that to the extent the aggregate amount of Capital Expenditures made by
Parent, the Borrowers and the other Subsidiaries in any fiscal year pursuant to
this Section is less than the maximum amount of Capital Expenditures permitted
by this Section with respect to such fiscal year, the amount of such difference
(the “Rollover Amount”) may be carried forward and used to make Capital
Expenditures in the immediately succeeding fiscal year, provided further that
Capital Expenditures in any fiscal year shall be counted against the Rollover
Amount available with respect to such fiscal year prior to being counted against
the base amount with respect to such fiscal year and provided further that for
purposes of this Section 6.16, all Capital Expenditures made with Net Proceeds
that are reinvested in accordance with Section 2.11(c) shall be disregarded in
determining Capital Expenditures made by Parent, the Borrowers and the other
Subsidiaries in any fiscal year of Parent.

SECTION 6.17. Accounting Changes. Parent will not make any change to its fiscal
year.

ARTICLE VII

Events of Default

SECTION 7.01. Events of Default. If any of the following events (“Events of
Default”) shall occur:

(a) any principal of any Loan or any B/A or any reimbursement obligation in
respect of any LC Disbursement shall not be paid when and as the same shall
become due and payable, whether at the due date thereof or at a date fixed for
prepayment thereof or otherwise;

(b) any interest on any Loan or any B/A or any fee or any other amount (other
than an amount referred to in clause (a) of this Article) payable under this
Agreement or any other Loan Document shall not be paid when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of three Business Days;

(c) any representation, warranty or statement made or deemed made by or on
behalf of Parent, any Borrower or any other Subsidiary in or in connection with
any Loan Document or any amendment or modification thereof or waiver thereunder,
or in any report, certificate, financial statement or other document furnished
pursuant to or in connection with any Loan Document or any amendment or
modification thereof or waiver thereunder, shall prove to have been materially
incorrect when made or deemed made;

(d) Parent or any Borrower shall fail to observe or perform any covenant,
condition or agreement contained in Section 5.02, 5.04 (with respect to the
existence of Parent or any Borrower) or 5.14 or in Article VI;

(e) any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in any Loan Document (other than those specified in
clause (a), (b) or (d) of this Article), and such failure shall continue
unremedied for a period of 30 days after notice thereof from the Administrative
Agent to Parent or any Borrower (which notice will be given at the request of
any Lender);

(f) Parent, any Borrower or any other Subsidiary shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness, when and as the same shall become due and payable, and
such failure shall continue after the applicable grace or notice period;

(g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (after
the giving of notice, the lapse of time or both) the holder or holders of any
Material Indebtedness or any trustee or agent on its or their behalf to cause
any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity,
provided that this clause (g) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of Parent, any Borrower or any other Subsidiary or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for Parent, any Borrower or any other Subsidiary or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered;

(i) Parent, any Borrower or any other Subsidiary shall (i) voluntarily commence
any proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for Parent, any Borrower or any other Subsidiary or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;

(j) Parent, any Borrower or any other Subsidiary shall become unable, admit in
writing its inability or fail generally to pay its debts as they become due;

(k) one or more judgments for the payment of money in an aggregate amount in
excess of the US Dollar Equivalent of US$10,000,000 (to the extent not covered
by independent third-party insurance as to which the insurer does not dispute
coverage) shall be rendered against Parent, any Borrower, any other Subsidiary
or any combination thereof and the same shall remain undischarged for a period
of 30 consecutive days during which execution shall not be effectively stayed,
or any action shall be legally taken by a judgment creditor to attach or levy
upon any assets of Parent, any Borrower or any other Subsidiary to enforce any
such judgment;

(l) an ERISA Event shall have occurred that when taken together with all other
ERISA Events that have occurred and are continuing and unpaid, could reasonably
be expected to result in a Material Adverse Effect;

(m) any Lien purported to be created under any Security Document shall cease to
be, or shall be asserted by any Loan Party not to be, a valid and perfected Lien
on any Collateral, with the priority required by the applicable Security
Document, except (i) as a result of the sale or other disposition of the
applicable Collateral in a transaction permitted under any Loan Document,
(ii) as a result of the Administrative Agent’s failure to maintain possession of
any stock certificates, promissory notes or other instruments delivered to it
under the Collateral Agreement or (iii) for any Lien pertaining to Collateral
that individually or in the aggregate is of an immaterial value in relation to
the outstanding Obligations;

(n) any Guarantee purported to be created under any Loan Document shall cease to
be, or shall be asserted by any Loan Party not to be, in full force and effect,
except upon the consummation of any transaction permitted by any Loan Document
as a result of which the Subsidiary Loan Party providing such Guarantee ceases
to be a Subsidiary;

(o) a Change of Control shall occur; or

(p) any Permitted Subordinated Indebtedness (or any Guarantee thereof), any
Permitted Acquisition Holding Guarantee, any Guarantee by a Loan Party other
than a Holding Company of Permitted Holding Company Indebtedness shall cease,
for any reason, to be validly subordinated to the Obligations, as provided in
such Permitted Subordinated Indebtedness, such Permitted Acquisition Holding
Guarantee or such Guarantee, or Parent, any Subsidiary, any Affiliate of Parent
or any Subsidiary, the trustee in respect of such Permitted Subordinated
Indebtedness or Permitted Holding Company Indebtedness or the holders of at
least 25% in aggregate principal amount of such Permitted Subordinated
Indebtedness, Permitted Holding Company Indebtedness or of the Preferred Stock
guaranteed by such Permitted Acquisition Holding Guarantee shall so assert in
writing,

then, and in every such event (other than an event described in clause (h) or
(i) of this Section), and at any time thereafter during the continuance of such
event, the Administrative Agent may, and at the request of the Required Lenders
shall, by notice to the US Borrower, take either or both of the following
actions, at the same or different times:  (i) terminate the Commitments, and
thereupon the Commitments shall terminate immediately, and (ii) declare the
Loans and B/As then outstanding to be due and payable in whole (or in part, in
which case any principal not so declared to be due and payable may thereafter be
declared to be due and payable), and thereupon the principal of the Loans and
B/As so declared to be due and payable, together with accrued interest thereon
and all fees and other obligations of the Borrowers accrued hereunder, shall
become due and payable immediately, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrowers; and
in case of any event with respect to Parent or any Borrower described in
clause (h) or (i) of this Section, the Commitments shall automatically terminate
and the principal of the Loans and B/As then outstanding, together with accrued
interest thereon and all fees and other obligations of the Borrowers accrued
hereunder, shall automatically become due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrowers.

Solely for purposes of determining whether a Default has occurred under
clause (h) or (i) of this Section 7.01, any reference in any such clause to any
Subsidiary or group of Subsidiaries shall be deemed not to include any
Subsidiary or group of Subsidiaries affected by any event or circumstance
referred to in any such clause that did not, taken together, as of the last day
of the fiscal year of Parent most recently ended constitute 2% or more of the
Consolidated Revenues of Parent with respect to such fiscal year.

SECTION 7.02. CAM. (a) On the CAM Exchange Date, (i) the Commitments shall
automatically and without further act be terminated as provided in this
Article VII, (ii) the Lenders shall automatically and without further act be
deemed to have exchanged interests in the Designated Obligations such that, in
lieu of the interests of each Lender in the Designated Obligations under each
Tranche in which it shall participate as of such date, such Lender shall own an
interest equal to such Lender’s CAM Percentage in the Designated Obligations
under each of the Tranches (such exchange, the “CAM Exchange”) and
(iii) simultaneously with the deemed exchange of interests pursuant to
clause (ii) above, the interests in the Designated Obligations to be received in
such deemed exchange shall, automatically and with no further action required,
be converted into the US Dollar Equivalent thereof, determined using the
Exchange Rate calculated as of such date, of such amount and on and after such
date all amounts accruing and owed to the Lenders in respect of such Designated
Obligations shall accrue and be payable in US Dollars at the rate otherwise
applicable hereunder. It is understood and agreed that Lenders holding interests
in B/As on the CAM Exchange Date shall discharge the obligations to fund such
B/As at maturity in exchange for the interests acquired by such Lenders in
funded Loans in the CAM Exchange. Each Lender, each Person acquiring a
participation from any Lender as contemplated by Section 9.04, and each Borrower
hereby consents and agrees to the CAM Exchange. Each of Parent, the Borrowers
and the Lenders agrees from time to time to execute and deliver to the
Administrative Agent or the Applicable Agent all such promissory notes and other
instruments and documents as the Administrative Agent or such Applicable Agent
shall reasonably request to evidence and confirm the respective interests and
obligations of the Lenders after giving effect to the CAM Exchange, and each
Lender agrees to surrender any promissory notes originally received by it in
connection with its Loans hereunder to the Administrative Agent against delivery
of any promissory notes so executed and delivered, provided that the failure of
Parent or any Borrower to execute or deliver or of any Lender to accept any such
promissory note, instrument or document shall not affect the validity or
effectiveness of the CAM Exchange.

(b) As a result of the CAM Exchange, on and after the CAM Exchange Date,
(i) each payment received by the Administrative Agent pursuant to any Loan
Document in respect of the Designated Obligations shall be distributed to the
Lenders pro rata in accordance with their respective CAM Percentages (to be
redetermined as of each such date of payment or distribution to the extent
required by the next paragraph below) and (ii) Section 2.17(e) shall not apply
with respect to any Taxes required to be withheld or deducted by a Borrower from
or in respect of payments hereunder to any Lender or the Administrative Agent
that exceed the Taxes such Borrower would have otherwise been required to
withhold or deduct from or in respect of payments to such Lender or
Administrative Agent had such CAM Exchange not occurred.

(c) In the event that, on or after the CAM Exchange Date, the aggregate amount
of the Designated Obligations shall change as a result of the making of a LC
Disbursement by an Issuing Bank that is not reimbursed by the applicable
Borrower, then (i) each Revolving Lender (determined without giving effect to
the CAM Exchange) shall, in accordance with Section 2.05(d), promptly purchase
from the applicable Issuing Bank a participation in such LC Disbursement in the
amount of such Revolving Lender’s Applicable Percentage of such LC Disbursement
(without giving effect to the CAM Exchange) and (ii) the Administrative Agent
shall redetermine the CAM Percentages after giving effect to such disbursement
and the making of such LC Disbursement and the purchase of participations
therein by the applicable Revolving Lenders and the Lenders shall automatically
and without further act be deemed to have exchanged interests in the Designated
Obligations such that each Lender shall own an interest equal to such Lender’s
CAM Percentage in the Designated Obligations under each of the Tranches (and the
interests in the Designated Obligations to be received in such deemed exchange
shall, automatically and with no further action required, be converted into the
US Dollar Equivalent of such amount in accordance with the first sentence of
this Section 7.02), and (iii) in the event distributions shall have been made in
accordance with clause (i) of the preceding paragraph, the Lenders shall make
such payments to one another as shall be necessary in order that the amounts
received by them shall be equal to the amounts they would have received had each
such disbursement and LC Disbursement been outstanding on the CAM Exchange Date.
Each such redetermination shall be binding on each of the Lenders and their
successors and assigns and shall be conclusive, absent manifest error.

ARTICLE VIII

The Agents

In order to expedite the transactions contemplated by this Agreement, JPMCB is
hereby appointed to act as Administrative Agent on behalf of the Lenders and
Issuing Banks, JPME is hereby appointed to act as London Agent on behalf of the
Lenders and JPMorgan Chase Bank, N.A., Toronto Branch, is hereby appointed to
act as Canadian Agent on behalf of the Lenders. Each of the Lenders and each
Issuing Bank hereby irrevocably authorizes the Agents to take such actions on
its behalf and to exercise such powers as are delegated to the Agents by the
terms of the Loan Documents, together with such actions and powers as are
reasonably incidental thereto.

Any bank serving as Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not such Agent, and such bank and its Affiliates may accept deposits from,
lend money to and generally engage in any kind of business with Parent, any
Borrower or any other Subsidiary or other Affiliate thereof as if it were not
such Agent hereunder.

The Agents shall not have any duties or obligations except those expressly set
forth in the Loan Documents. Without limiting the generality of the foregoing,
(a) no Agent shall be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing, (b) no Agent
shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated by the Loan Documents that such Agent is required to exercise in
writing by the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in
Section 9.02), and (c) except as expressly set forth in the Loan Documents, no
Agent shall have any duty to disclose, and shall not be liable for the failure
to disclose, any information relating to Parent, any Borrower or any other
Subsidiary that is communicated to or obtained by the bank serving as Agent or
any of its Affiliates in any capacity. No Agent shall be liable for any action
taken or not taken by it with the consent or at the request of the Required
Lenders (or such other number or percentage of the Lenders as shall be necessary
under the circumstances as provided in Section 9.02) or in the absence of its
own gross negligence or wilful misconduct. No Agent shall be deemed to have
knowledge of any Default unless and until written notice thereof is given to
such Agent by a Borrower or a Lender, and no such Agent shall be responsible for
or have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with any Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or in
connection herewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth in any Loan
Document, (iv) the validity, enforceability, effectiveness or genuineness of any
Loan Document or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere in any Loan
Document, other than to confirm receipt of items expressly required to be
delivered to such Agent.

Each Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing believed by it to be genuine and to have been signed
or sent by the proper Person. Each Agent also may rely upon any statement made
to it orally or by telephone and believed by it to be made by the proper Person,
and shall not incur any liability for relying thereon. Each Agent may consult
with legal counsel (who may be counsel for any Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

Each Agent may perform any and all its duties and exercise its rights and powers
by or through any one or more sub-agents appointed by such Agent. Such Agent and
any such sub-agent may perform any and all its duties and exercise its rights
and powers through their respective Related Parties. The exculpatory provisions
of the preceding paragraphs and the provisions of Section 9.03 shall apply to
any such sub-agent and to the Related Parties of the Agents and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Agent.

Subject to the appointment and acceptance of a successor Agent as provided in
this paragraph, any Agent may resign at any time by notifying the Lenders, the
Issuing Banks and Parent. Upon any such resignation, the Required Lenders shall
have the right (in consultation with Parent) to appoint a successor. If no
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Agent gives notice
of its resignation, then the retiring Agent may (in consultation with Parent) on
behalf of the Lenders, appoint a successor Agent which shall be a bank with an
office in New York, New York, or an Affiliate of any such bank. Upon the
acceptance of its appointment as Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring Agent, and the retiring Agent shall be discharged from
its duties and obligations hereunder. The fees payable by the Borrowers to a
successor Agent shall be the same as those payable to its predecessor unless
otherwise agreed between the Borrowers and such successor. After an Agent’s
resignation hereunder, the provisions of this Article and Section 9.03 shall
continue in effect for the benefit of such retiring Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while it was acting as Agent.

Each Lender acknowledges that it has, independently and without reliance upon
any Agent or any other Lender and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Agreement. Each Lender also acknowledges that it will, independently and
without reliance upon any Agent or any other Lender and based on such documents
and information as it shall from time to time deem appropriate, continue to make
its own decisions in taking or not taking action under or based upon this
Agreement, any other Loan Document or related agreement or any document
furnished hereunder or thereunder.

The institution named as Syndication Agent in the heading of this Agreement
shall not, in its capacity as such, have any duties or responsibilities of any
kind under this Agreement.

ARTICLE IX

Miscellaneous

SECTION 9.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:

(i) if to Parent or any Borrower, to it at Live Nation, Inc., 2000 West Loop
South, Suite 1300, Houston, Texas 77207-3512, Attention of David A. Cheadle,
Vice President & Treasurer (Telecopy No. (713) 693-8679), with a copy to Live
Nation, Inc. 9348 Civic Center Drive, Beverly Hills, California 90210, Attention
of Alan Ridgeway, Chief Financial Officer, and Lee Ann Gliha, Executive Vice
President (Telecopy No. (310) 867-7051);

(ii) if to the Administrative Agent, to JPMorgan Chase Bank, N.A., Loan and
Agency Services Group, 1111 Fannin, 10th Floor, Houston, Texas 77002, Attention
of Gloria Javier (Telecopy No. (713) 750-2378), with a copy to JPMorgan Chase
Bank, N.A., 270 Park Avenue, New York, New York 10017, Attention of Tina Ruyter
(Telecopy No. (212) 270-5127);

(iii) if to the London Agent, to it at J.P. Morgan Europe Limited, 125 London
Wall, London EC2Y 5AJ, England, Attention of Loans Agency Division (Telecopy
No. 011-44-207-777-2360), with a copy to the Administrative Agent as provided in
clause (ii) above;

(iv) if to the Canadian Agent, to it at JPMorgan Chase Bank, N.A., Toronto
Branch, 200 Bay Street, Royal Bank Plaza, South Tower, Suite 1800, Toronto,
Ontario M5J 2J2, Canada, Attention of: Funding Officer (Telecopy
No. (416) 981-9128); with a copy to the Administrative Agent as provided in
clause (ii) above;

(v) if to any Issuing Bank, to it at the address most recently specified by it
in a notice delivered to the Administrative Agent and Parent;

(vi) if to the Swingline Lender, to it at JPMorgan Chase Bank, N.A., 270 Park
Avenue, New York, New York 10017, Attention of Tina Ruyter (Telecopy No.
(212) 270-5127); and

(vii) if to any other Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire if it has been delivered to the party
sending such notice or communications; otherwise to such address (or telecopy
number) reasonably believed (after consultation with the Administrative Agent)
by the sending party to be the address (or telecopy number) of such other
Lender.

(b) Notices and other communications among the Applicable Agents and the Lenders
hereunder may be delivered or furnished by electronic communications pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or any
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.

(c) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.

SECTION 9.02. Waivers; Amendments. (a) No failure or delay by any Agent, any
Issuing Bank or any Lender in exercising any right or power hereunder or under
any other Loan Document shall operate as a waiver thereof, nor shall any single
or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Agents, the Issuing Banks and the Lenders hereunder and
under the other Loan Documents are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
any Loan Document or consent to any departure by any Loan Party therefrom shall
in any event be effective unless the same shall be permitted by paragraph (b) of
this Section, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan, acceptance of a B/A or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether any Agent, any Lender or any Issuing Bank may
have had notice or knowledge of such Default at the time.

(b) Neither this Agreement nor any other Loan Document nor any provision hereof
or thereof may be waived, amended or modified except pursuant to an agreement or
agreements in writing entered into by Parent, the Borrowers and the Required
Lenders or by Parent, the Borrowers and the Administrative Agent with the
written consent of the Required Lenders, provided that no such agreement shall
(i) increase the Commitment of any Lender without the written consent of such
Lender, (ii) reduce the principal amount of any Loan or LC Disbursement or any
amount payable in respect of B/As or reduce the rate of interest thereon, or
reduce any fees payable to any Lender hereunder, without the written consent of
each Lender affected thereby, (iii) postpone the scheduled date of payment of
the principal amount of any Loan or B/A (including any scheduled date of payment
of the principal amount of any Term Loan under Section 2.10) or any LC
Disbursement, or any interest thereon, or any fees payable hereunder, or reduce
the amount of, waive or excuse any such payment, or postpone the scheduled date
of expiration of any Commitment, without the written consent of each Lender
affected thereby, provided that, for the avoidance of doubt, this clause (iii)
shall not apply to waivers, amendments or modifications of Section 2.11(c),
(iv) waive or change Section 2.18(b) or (c) or any other provision providing for
the pro rata nature of sharing payments among the Lenders in a manner that would
alter the pro rata sharing of payments required thereby, (v) waive or change any
of the provisions of this Section or the definition of the term “Required
Lenders” or any other provision of any Loan Document specifying the number or
percentage of Lenders (or Lenders of any Class or Tranche) required to waive,
amend or modify any rights hereunder or make any determination or grant any
consent hereunder, without the written consent of each Lender (or Lender of such
Class or Tranche, as the case may be), (vi) release Parent, any Borrower or any
other Subsidiary Loan Party from its Guarantee under the Security Documents
(except as expressly provided in the Loan Documents), or limit its liability in
respect of such Guarantee, without the written consent of each Lender,
(vii) release all or substantially all of the Collateral from the Liens of the
Security Documents (except as expressly provided in the Loan Documents), without
the written consent of each Lender, (viii) waive or change any provision of
Section 7.02 without the written consent of each Lender or (ix) waive or change
any provision of any Loan Document in a manner that by its terms adversely
affects the rights in respect of payments due to Lenders under any Class or
Tranche differently from those of Lenders under any other Class or Tranche
without the written consent of Lenders holding a majority in interest of the
outstanding Loans and unused Commitments of each adversely affected Class or
Tranche, and provided further that (A) no such agreement shall amend, modify or
otherwise affect the rights or duties of any Agent, any Issuing Bank or the
Swingline Lender hereunder without the prior written consent of such Agent, such
Issuing Bank or the Swingline Lender, as the case may be, and (B) with respect
to any waiver, amendment or modification that by its terms is limited in effect
to the rights or duties of Lenders under one or more (but less than all) of the
Classes and Tranches, such waiver, amendment or modification may be effected by
an agreement or agreements in writing entered into by Parent, the Borrowers and
the requisite percentage in interest of Lenders under each affected Class or
Tranche.

(c) Notwithstanding the foregoing or anything to the contrary contained herein,
technical and conforming modifications to the Loan Documents may be made with
the consent of the Borrowers to the extent necessary to integrate any
Incremental Term Commitments or Incremental Revolving Commitments on
substantially the same basis as the Term Loans or Revolving Facility Loans, as
applicable.

SECTION 9.03. Expenses; Indemnity; Damage Waiver. (a) The Borrowers shall pay
(i) all reasonable out-of-pocket expenses incurred by the Agents and their
Affiliates, including the reasonable fees, charges and disbursements of counsel
for the Agents, in connection with the arrangement and the syndication of the
credit facilities provided for herein, the preparation, execution, delivery and
administration of the Loan Documents or any amendments, modifications or waivers
of the provisions thereof (whether or not the transactions contemplated hereby
or thereby shall be consummated), (ii) all reasonable out-of-pocket expenses
incurred by each Issuing Bank in connection with the issuance, amendment,
renewal or extension of any Letter of Credit or any demand for payment
thereunder and (iii) all out-of-pocket expenses incurred by any Agent, any
Issuing Bank or any Lender, including the fees, charges and disbursements of any
counsel for any Agent, any Issuing Bank or any Lender, in connection with the
enforcement or protection of its rights in connection with the Loan Documents,
including its rights under this Section, or in connection with the Loans made,
the B/As accepted or purchased or Letters of Credit issued hereunder, including
all such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans, B/As or Letters of Credit.

(b) The Borrowers shall indemnify the Agents, the Issuing Banks and each Lender,
and each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses, including the
reasonable fees, charges and disbursements of any counsel for any Indemnitee,
incurred by or asserted against any Indemnitee arising out of, in connection
with, or as a result of (i) the arrangement and the syndication of the credit
facilities provided for herein, the preparation, execution, delivery and
administration of the Loan Documents or any other agreement or instrument
contemplated hereby, the performance by the parties to the Loan Documents of
their respective obligations thereunder or the consummation of the Transactions
or any other transactions contemplated hereby, (ii) any Loan, B/A or Letter of
Credit or the use of the proceeds therefrom (including any refusal by an Issuing
Bank to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or release of
Hazardous Materials on or from any property currently or formerly owned or
operated by Parent, the Borrowers or any of the other Subsidiaries, or any
Environmental Liability related in any way to Parent, the Borrowers or any of
the other Subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory and regardless of whether any Indemnitee is a
party thereto and regardless of whether such matter is initiated by a third
party or by Parent or any Affiliate thereof, provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses are determined by a court of competent
jurisdiction by final and non-appealed judgment to have resulted from the gross
negligence or wilful misconduct of such Indemnitee or such Indemnitee’s
violation of any applicable law or breach of its obligations under the Loan
Documents.

(c) To the extent that any Borrower fails to pay any amount required to be paid
by it to any Agent, any Issuing Bank or the Swingline Lender under paragraph
(a) or (b) of this Section, each Lender severally agrees to pay to such Agent,
such Issuing Bank or the Swingline Lender, as the case may be, such Lender’s pro
rata share (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount, provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against such Agent,
such Issuing Bank or the Swingline Lender in its capacity as such. For purposes
hereof, a Lender’s “pro rata share” shall be determined based upon its share of
the sum of the total Revolving Exposures, outstanding Term Loans, outstanding
Incremental Term Loans and unused Commitments at the time.

(d) To the extent permitted by applicable law, none of Parent and the Borrowers
shall assert, and each hereby waives, any claim against any Indemnitee, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement or any agreement or instrument contemplated
hereby, the Transactions, any Loan, any B/A or Letter of Credit or the use of
the proceeds thereof.

(e) All amounts due under this Section shall be payable promptly after written
demand therefor.

SECTION 9.04. Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
any Issuing Bank that issues any Letter of Credit), except that (i) no Borrower
may assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by any Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of any Issuing Bank that issues any Letter of Credit),
Participants (to the extent provided in paragraph (c) of this Section) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Agents, the Issuing Banks and the Lenders) any legal or equitable right, remedy
or claim under or by reason of this Agreement.

(b) (i)Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld) of:

(A) the US Borrower, provided that no consent of the US Borrower shall be
required for an assignment to a Lender, an Affiliate of a Lender, an Approved
Fund or, if an Event of Default has occurred and is continuing, any other
assignee;

(B) the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment of any Term Loan, Existing Incremental
Term Loan or Incremental Term Loan to a Lender, an Affiliate of a Lender or an
Approved Fund; and

(C) in the case of any assignment of all or a portion of a Revolving Commitment
or any Lender’s obligations in respect of its LC Exposure or Swingline Exposure,
the Issuing Banks and the Swingline Lenders.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans of any Class, the amount of the Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than the US Dollar Equivalent of
US$5,000,000 or, in the case of a Term Loan, Existing Incremental Term Loan,
Incremental Term Commitment or Incremental Term Loan, US$1,000,000 unless each
of the US Borrower and the Administrative Agent otherwise consents, provided
that no such consent of the US Borrower shall be required if an Event of Default
has occurred and is continuing:

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of US$3,500; and

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Parent, its
Subsidiaries and its related parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws.

For the purposes of this Section 9.04(b), the term “Approved Fund” has the
following meaning:

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender, provided that with
respect to an assignment of any Revolving Loans or Revolving Commitments, an
Approved Fund must be a Person that engages in making Loans of the type and
nature of the applicable Revolving Loans and otherwise is able to perform each
of the obligations of a Revolving Lender with respect to its applicable
Revolving Commitments, in each case, in accordance with the applicable
provisions hereof.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.15, 2.16, 2.17 and 9.03). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 9.04 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrowers, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans, amounts in respect of B/As and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrowers, the Agents, the Issuing
Banks and the Lenders may treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by any Borrower, any Issuing Bank and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in this Section and any written
consent to such assignment required by this Section, the Administrative Agent
shall accept such Assignment and Assumption and record the information contained
therein in the Register. No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph.

(c) (i)Any Lender may, without the consent of any Borrower, any Agent, any
Issuing Bank or the Swingline Lender, sell participations to one or more banks
or other entities (a “Participant”) in all or a portion of such Lender’s rights
and obligations under this Agreement (including all or a portion of its
Commitment and the Loans owing to it), provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (C) the Borrowers, the Agents, the Issuing Banks and the
other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement, provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the first proviso to
Section 9.02(b) that pertains to the participation it sold to such Participant.
Subject to paragraph (c)(ii) of this Section, Parent and the Borrowers agree
that each Participant shall be entitled to the benefits of Sections 2.15, 2.16
and 2.17 to the same extent as if it were a Lender and had acquired its interest
by assignment pursuant to paragraph (b) of this Section. To the extent permitted
by law, each Participant also shall be entitled to the benefits of Section  9.08
as though it were a Lender, provided such Participant agrees to be subject to
Section 2.18(c) as though it were a Lender.

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.15 or 2.17 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the US Borrower’s
prior written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 2.17 unless the US
Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrowers, to comply with
Section 2.17(e) as though it were a Lender.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest, provided that (i) no such pledge or assignment of a
security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto,
(ii) all costs, fees and expenses in connection with any such pledge or
assignment shall be for the sole account of such Lender and (iii) the
reassignment back to such Lender, free of any interests of such assignee, shall
be for the sole account of such Lender. Notwithstanding anything to the contrary
contained herein, any Lender (a “Granting Bank”) may grant to a special purpose
funding vehicle (an “SPC”) of such Granting Bank, identified as such in writing
from time to time by the Granting Bank to the Administrative Agent and the
Borrowers, the option to provide to the Borrowers all or any part of any Loan
that such Granting Bank would otherwise be obligated to make to the Borrowers
pursuant to Section 2.01 or the option to participate in any Letter of Credit,
as the case may be, provided that (i) nothing herein shall constitute a
commitment to make any Loan by any SPC or to participate in any Letter of Credit
and (ii) if an SPC elects not to exercise such option or otherwise fails to
provide all or any part of such Loan, or to participate in such Letter of Credit
the Granting Bank shall be obligated to make such Loan or participate in such
Letter of Credit pursuant to the terms hereof. The making of a Loan by an SPC or
the participation by such SPC in any Letter of Credit shall be deemed to utilize
the Commitment of the Granting Bank to the same extent, and as if, such Loan
were made by the Granting Bank or such participation in a Letter of Credit were
paid or taken, as the case may be by such Granting Bank. Each party hereto
hereby agrees that no SPC shall be liable for any payment under this Agreement
for which a Lender would otherwise be liable, for so long as, and to the extent,
the related Granting Bank makes such payment. In furtherance of the foregoing,
each party hereto hereby agrees that, prior to the date that is one year and one
day after the payment in full of all outstanding senior indebtedness of any SPC,
it will not institute against, or join any other person in instituting against,
such SPC any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings or similar proceedings under the laws of the United States or any
State thereof. In addition, notwithstanding anything to the contrary contained
in this Section 9.04, any SPC may (i) with notice to, but without the prior
written consent of, the Borrowers and the Administrative Agent and without
paying any processing fee therefor, assign all or a portion of its interests in
any Loans or participations in any Letters of Credit to its Granting Bank or to
any financial institutions (if consented to by the Borrowers and Administrative
Agent) providing liquidity and/or credit facilities to or for the account of
such SPC to fund the Loans made by such SPC or to support the securities (if
any) issued by such SPC to fund such Loans and (ii) disclose on a confidential
basis any non-public information relating to its Loans or participations in any
Letters of Credit (but not relating to any Borrower, except with Parent’s
consent) to any rating agency, commercial paper dealer or provider of any
surety, guarantee or credit or liquidity enhancement to such SPC.

SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans, acceptance and
purchase or any B/As and issuance of any Letters of Credit, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that any Agent, any Issuing Bank or any Lender may have had notice or knowledge
of any Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any B/A or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Commitments have not expired
or terminated. The provisions of Sections 2.15, 2.16, 2.17 and 9.03 and
Article VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof.

SECTION 9.06. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to any Agent constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the Required Lenders (as such term is defined in the
Amended Original Credit Agreement), Parent and the Borrowers, and thereafter
shall be binding upon and inure to the benefit of all Lenders and the parties
hereto and their respective successors and assigns.

SECTION 9.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy or internet transmission shall be effective as delivery of a manually
executed counterpart of this Agreement.

SECTION 9.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations at any time owing by such
Lender or Affiliate to or for the credit or the account of a Borrower against
any of and all the obligations of such Borrower now or hereafter existing under
this Agreement held by such Lender, irrespective of whether or not such Lender
shall have made any demand under this Agreement and although such obligations
may be unmatured. The rights of each Lender under this Section are in addition
to other rights and remedies (including other rights of setoff) which such
Lender may have.

SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process.
(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York.

(b) Each of Parent and the Borrowers hereby irrevocably and unconditionally
submits, for itself and its property, to the nonexclusive jurisdiction of the
Supreme Court of the State of New York sitting in New York County and of the
United States District Court of the Southern District of New York, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to any Loan Document, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State or, to the extent permitted by law, in
such Federal court. Each of the parties hereto agrees that a final, non-appealed
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement or any other Loan Document shall
affect any right that Parent, any Borrower, any Agent, any Issuing Bank or any
Lender may otherwise have to bring any action or proceeding relating to this
Agreement or any other Loan Document against any other party hereto or their
properties in the courts of any jurisdiction.

(c) Each of Parent and the Borrowers hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement or any other
Loan Document in any court referred to in paragraph (b) of this Section. Each of
the parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law. Each Foreign Borrower hereby
irrevocably appoints the US Borrower as its agent for service of process in
respect of this Agreement and any Loan Document, provided that such appointment
will not affect the right of any party to this Agreement to serve process on any
Foreign Borrower in any other manner permitted by law.

SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

SECTION 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12. Confidentiality. (a) Each of the Agents, the Issuing Banks and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and will
be instructed (and will agree) to keep such Information confidential), (b) to
the extent requested by any regulatory authority, (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party to this Agreement, (e) in connection with the exercise of
any remedies hereunder or any suit, action or proceeding relating to this
Agreement or any other Loan Document or the enforcement of rights hereunder or
thereunder, (f) subject to an agreement containing provisions substantially the
same as those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to Parent, any Borrower
or any other Subsidiary and its obligations hereunder, (g) upon conditions
satisfactory to Parent, with the consent of Parent or (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to any Agent, any Issuing Bank or any
Lender on a nonconfidential basis from a source other than Parent or a Borrower.
For the purposes of this Section, the term “Information” means all information
received from Parent or any Borrower relating to Parent or the Borrowers or any
of their Affiliates, or their respective businesses, other than any such
information that is available to any Agent, any Issuing Bank or any Lender on a
nonconfidential basis prior to disclosure by Parent or a Borrower, provided that
in the case of information received from Parent or any Borrower after the date
hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

(b) EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 9.12(a)
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING PARENT, ITS SUBSIDIARIES AND ITS RELATED PARTIES OR THEIR
RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES
REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE
SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND
APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS. ALL INFORMATION,
INCLUDING WAIVERS AND AMENDMENTS, FURNISHED BY THE PARENT OR ANY OF ITS
SUBSIDIARIES OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE PARENT, ITS SUBSIDIARIES AND
THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH LENDER
REPRESENTS TO THE BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED
IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION
THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS
COMPLIANCE PROCEDURES AND APPLICABLE LAW.

SECTION 9.13. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law, including the Criminal Code (Canada) (collectively, the
“Charges”), shall exceed the maximum lawful rate (the “Maximum Rate”) that may
be contracted for, charged, taken, received or reserved by the Lender holding
such Loan in accordance with applicable law, including the Criminal Code
(Canada), the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

SECTION 9.14. Release of Liens and Guarantees. A Subsidiary Loan Party shall
automatically be released from its obligations under the Loan Documents and all
Liens in the Collateral of such Subsidiary Loan Party shall be automatically
released and all provisions of the Loan Documents shall cease to apply to such
Subsidiary Loan Party upon the consummation of any transaction permitted by this
Agreement as a result of which such Subsidiary Loan Party ceases to be a
Subsidiary, provided that if so required by this Agreement, the Required Lenders
shall have consented to such transaction and the terms of such consent did not
provide otherwise. Upon any sale or other transfer by any Subsidiary Loan Party
(other than to Parent or any other Subsidiary) of any Collateral that is
permitted under any Loan Document, or upon the effectiveness of any written
consent to the release of the Lien granted under any Loan Document in any
Collateral pursuant to Section 9.02 of this Agreement, the Lien on such
Collateral shall be automatically released. In connection with any termination
or release pursuant to this Section, the Administrative Agent shall execute and
deliver to any Subsidiary Loan Party, at such Subsidiary Loan Party’s expense,
all documents that such Subsidiary Loan Party shall reasonably request to
evidence such termination or release. Any execution and delivery of documents
pursuant to this Section shall be without recourse to or warranty by the
Administrative Agent.

SECTION 9.15. Conversion of Currencies. (a) If, for the purpose of obtaining
judgment in any court, it is necessary to convert a sum owing hereunder in one
currency into another currency, each party hereto (including any Foreign
Borrower) agrees, to the fullest extent that it may effectively do so, that the
rate of exchange used shall be that at which in accordance with normal banking
procedures in the relevant jurisdiction the first currency could be purchased
with such other currency on the Business Day immediately preceding the day on
which final judgment is given.

(b) The obligations of each Borrower in respect of any sum due to any party
hereto or any holder of the obligations owing hereunder (the “Applicable
Creditor”) shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than the currency in which such sum is stated to be due
hereunder (the “Agreement Currency”), be discharged only to the extent that, on
the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, the Applicable Creditor may in
accordance with normal banking procedures in the relevant jurisdiction purchase
the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency, such Borrower agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Applicable Creditor against such loss. The obligations of the Borrowers
contained in this Section 9.15 shall survive the termination of this Agreement
and the payment of all other amounts owing hereunder.

SECTION 9.16. USA Patriot Act Notice. Each of the Lenders and the Agents (for
itself and not on behalf of any Lender) hereby notifies each Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies each Borrower, which information
includes the name and address of each Borrower and other information that will
allow such Lender or such Agent, as applicable, to identify each Borrower in
accordance with the Act.

SECTION 9.17. Effectiveness of Amendment and Restatement; No Novation. (a) Until
this Agreement becomes effective in accordance with the terms hereof, the
Amended Original Credit Agreement shall remain in full force and effect and
shall not be affected hereby. On and after the Effective Date, all obligations
of Parent and the Borrowers under the Amended Original Credit Agreement shall
become obligations of Parent and the Borrowers hereunder, secured by the
Security Documents, and the provisions of the Amended Original Credit Agreement
shall be superseded by the provisions hereof.

(b) This Agreement shall not extinguish the Loans or any Letters of Credit
outstanding under the Amended Original Credit Agreement. Nothing herein
contained shall be construed as a substitution or novation of the Loans
outstanding under the Amended Original Credit Agreement, which shall remain
outstanding after the Effective Date as modified hereby. Notwithstanding any
provision of this Agreement, the provisions of Sections 2.15, 2.16, 2.17 and
9.03 of the Amended Original Credit Agreement as in effect immediately prior to
the Effective Date will continue to be effective as to all matters arising out
of or in any way related to facts or events existing or occurring prior to the
Effective Date.

(c) Notwithstanding the occurrence of the Effective Date, the provisions of
Sections 6.08(a)(xi), (xii) and (xiv) shall not become effective until the
Preferred Stock has been redeemed in full or any restrictions to the
effectiveness of such provisions in the documents governing the Preferred Stock
have been eliminated or waived.

(d) By delivery of a counterpart signature page hereto, each Lender under the
Amended Original Credit Agreement indicates its approval of the amendment and
restatement of the Amended Original Credit Agreement contemplated hereby, and of
the amendments to the other Loan Documents occurring in connection herewith.

4

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

LIVE NATION, INC. (f/k/a CCE SPINCO, INC.),

     
By:
 

 
  /s/ Alan Ridgeway
 
   



    Name: Alan Ridgeway
Title: Executive Vice President, Secretary

and CFO

5

LIVE NATION WORLDWIDE, INC. (f/k/a SFX ENTERTAINMENT, INC.),

     
By:
 

 
  /s/ Alan Ridgeway
 
   



    Name: Alan Ridgeway
Title: Executive Vice President, Secretary

and CFO

6

JPMORGAN CHASE BANK, N.A., individually and as Administrative Agent,

     
By:
 

 
  /s/ Tina L. Ruyter
 
   



    Name: Tina L. Ruyter
Title: Vice President

7

JPMORGAN CHASE BANK, N.A., TORONTO BRANCH, as Canadian Agent,

     
By:
 

 
  /s/ Tina L. Ruyter
 
   



    Name: Tina L. Ruyter
Title: Vice President

8

J.P. MORGAN EUROPE LIMITED, as London Agent,

     
By:
 

 
  /s/ Ching Loh
 
   



    Name: Ching Loh
Title: Associate

9

BANK OF AMERICA, N.A., as Syndication Agent,

     
By:
 

 
  /s/ Scott Conner
 
   



    Name: Scott Conner
Title: Vice President

10





SIGNATURE PAGE TO THE AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF JUNE 29,
2007, AMONG LIVE NATION, INC. (F/K/A CCE SPINCO, INC.), LIVE NATION WORLDWIDE,
INC. (F/K/A SFX ENTERTAINMENT, INC.), THE FOREIGN BORROWERS PARTY THERETO, THE
LENDERS PARTY THERETO, JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT,
JPMORGAN CHASE BANK, N.A., TORONTO BRANCH, AS CANADIAN AGENT, J.P. MORGAN EUROPE
LIMITED, AS LONDON AGENT, AND BANK OF AMERICA, N.A., AS SYNDICATION AGENT

Name of Institution:

Fall Creek CLO, Ltd.
Eagle Creek CLO, Ltd.

         
By:
 
 

 
  /s/ Jason M. Riehle  

 
     

Name:
Title:
  Authorized Signor   Jason M. Riehle



11



    SIGNATURE PAGE TO THE AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF JUNE
29, 2007, AMONG LIVE NATION, INC. (F/K/A CCE SPINCO, INC.), LIVE NATION
WORLDWIDE, INC. (F/K/A SFX ENTERTAINMENT, INC.), THE FOREIGN BORROWERS PARTY
THERETO, THE LENDERS PARTY THERETO, JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE
AGENT, JPMORGAN CHASE BANK, N.A., TORONTO BRANCH, AS CANADIAN AGENT, J.P. MORGAN
EUROPE LIMITED, AS LONDON AGENT, AND BANK OF AMERICA, N.A., AS SYNDICATION AGENT

Name of Institution:

Bear Stearns Investment Products, Inc.

         
By:
 
 

 
  /s/ John McDermott  

 
     

Name:
Title:
  Vice President   John McDermott



12



    SIGNATURE PAGE TO THE AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF JUNE
29, 2007, AMONG LIVE NATION, INC. (F/K/A CCE SPINCO, INC.), LIVE NATION
WORLDWIDE, INC. (F/K/A SFX ENTERTAINMENT, INC.), THE FOREIGN BORROWERS PARTY
THERETO, THE LENDERS PARTY THERETO, JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE
AGENT, JPMORGAN CHASE BANK, N.A., TORONTO BRANCH, AS CANADIAN AGENT, J.P. MORGAN
EUROPE LIMITED, AS LONDON AGENT, AND BANK OF AMERICA, N.A., AS SYNDICATION AGENT

Name of Institution:

National City Bank

         
By:
 
 

 
  /s/ Elizabeth A. Brosky  
     
Name:
Title:
  Vice President   Elizabeth A. Brosky



13



    SIGNATURE PAGE TO THE AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF JUNE
29, 2007, AMONG LIVE NATION, INC. (F/K/A CCE SPINCO, INC.), LIVE NATION
WORLDWIDE, INC. (F/K/A SFX ENTERTAINMENT, INC.), THE FOREIGN BORROWERS PARTY
THERETO, THE LENDERS PARTY THERETO, JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE
AGENT, JPMORGAN CHASE BANK, N.A., TORONTO BRANCH, AS CANADIAN AGENT, J.P. MORGAN
EUROPE LIMITED, AS LONDON AGENT, AND BANK OF AMERICA, N.A., AS SYNDICATION AGENT

Name of Institution:

Muir Grove CLO, Ltd.
Founders Grove CLO, Ltd.
Grant Grove CLO, Ltd.

By:

Tall Tree Investment Management, LLC as Collateral Manager

         
By:
 
 
    /s/ Michael J. Starshak Jr.      
Name:
Title:
  Officer   Michael J. Starshak Jr.



14



    SIGNATURE PAGE TO THE AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF JUNE
29, 2007, AMONG LIVE NATION, INC. (F/K/A CCE SPINCO, INC.), LIVE NATION
WORLDWIDE, INC. (F/K/A SFX ENTERTAINMENT, INC.), THE FOREIGN BORROWERS PARTY
THERETO, THE LENDERS PARTY THERETO, JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE
AGENT, JPMORGAN CHASE BANK, N.A., TORONTO BRANCH, AS CANADIAN AGENT, J.P. MORGAN
EUROPE LIMITED, AS LONDON AGENT, AND BANK OF AMERICA, N.A., AS SYNDICATION AGENT

Name of Institution:

     
Mountain View CLO II, Ltd.
 

 
 

Mountain View CLO III, Ltd.
 

 
 

Mountain View CLO IV, Ltd.
 

 
 

Mountain View Funding CLO 2006-
  I, Ltd.
 
   

STI Classic Seix Floating Rate High Income Fund

By:

Seix Advisors, a fixed income division of Trusco Capital Management, Inc., as
Collateral Manager

         
By:
 
 

 
  /s/ George Goudelias  

 
     

Name:
Title:
  PM, Seix Advisors   George Goudelias



15



    SIGNATURE PAGE TO THE AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF
June 29, 2007, AMONG LIVE NATION, INC. (F/K/A CCE SPINCO, INC.), LIVE NATION
WORLDWIDE, INC. (F/K/A SFX ENTERTAINMENT, INC.), THE FOREIGN BORROWERS PARTY
THERETO, THE LENDERS PARTY THERETO, JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE
AGENT, JPMORGAN CHASE BANK, N.A., TORONTO BRANCH, AS CANADIAN AGENT, J.P. MORGAN
EUROPE LIMITED, AS LONDON AGENT, AND BANK OF AMERICA, N.A., AS SYNDICATION AGENT

Name of Institution:

ACA CLO 2005-1, Limited
ACA CLO 2006-2, Limited
ACA CLO 2007-1, Limited

 
By:
/s/
 
Name:
Title:

16



    SIGNATURE PAGE TO THE AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF JUNE
29, 2007, AMONG LIVE NATION, INC. (F/K/A CCE SPINCO, INC.), LIVE NATION
WORLDWIDE, INC. (F/K/A SFX ENTERTAINMENT, INC.), THE FOREIGN BORROWERS PARTY
THERETO, THE LENDERS PARTY THERETO, JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE
AGENT, JPMORGAN CHASE BANK, N.A., TORONTO BRANCH, AS CANADIAN AGENT, J.P. MORGAN
EUROPE LIMITED, AS LONDON AGENT, AND BANK OF AMERICA, N.A., AS SYNDICATION AGENT

Name of Institution:

General Electric Capital Corporation

     
By:
 

 
  /s/ Karl Kieffer
 
   
Name:
Title:
  Karl Kieffer
Duly Authorized Signatory

17



    SIGNATURE PAGE TO THE AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF JUNE
29, 2007, AMONG LIVE NATION, INC. (F/K/A CCE SPINCO, INC.), LIVE NATION
WORLDWIDE, INC. (F/K/A SFX ENTERTAINMENT, INC.), THE FOREIGN BORROWERS PARTY
THERETO, THE LENDERS PARTY THERETO, JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE
AGENT, JPMORGAN CHASE BANK, N.A., TORONTO BRANCH, AS CANADIAN AGENT, J.P. MORGAN
EUROPE LIMITED, AS LONDON AGENT, AND BANK OF AMERICA, N.A., AS SYNDICATION AGENT

Name of Institution:

Atrium III
Atrium IV
Credit Suisse Syndicated Loan Fund
CSAM Funding I
CSAM Funding II
CSAM Funding IV
Madison Park Funding I, Ltd.

     
By:
 

 
  /s/ Thomas Flannery
 
   
Name:
Title:
  Thomas Flannery
Authorized Signatory

18



    SIGNATURE PAGE TO THE AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF JUNE
29, 2007, AMONG LIVE NATION, INC. (F/K/A CCE SPINCO, INC.), LIVE NATION
WORLDWIDE, INC. (F/K/A SFX ENTERTAINMENT, INC.), THE FOREIGN BORROWERS PARTY
THERETO, THE LENDERS PARTY THERETO, JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE
AGENT, JPMORGAN CHASE BANK, N.A., TORONTO BRANCH, AS CANADIAN AGENT, J.P. MORGAN
EUROPE LIMITED, AS LONDON AGENT, AND BANK OF AMERICA, N.A., AS SYNDICATION AGENT

Name of Institution:

Atrium V
Madison Park Funding II, Ltd.
Madison Park Funding III, Ltd.
Madison Park Funding IV, Ltd.
Madison Park Funding V, Ltd.

By:

Credit Suisse Alternate Capital, Inc. as Collateral Manager

     
By:
 

 
  /s/ Thomas Flannery
 
   
Name:
Title:
  Thomas Flannery
Authorized Signatory

19



    SIGNATURE PAGE TO THE AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF
     , 2007, AMONG LIVE NATION, INC. (F/K/A CCE SPINCO, INC.), LIVE NATION
WORLDWIDE, INC. (F/K/A SFX ENTERTAINMENT, INC.), THE FOREIGN BORROWERS PARTY
THERETO, THE LENDERS PARTY THERETO, JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE
AGENT, JPMORGAN CHASE BANK, N.A., TORONTO BRANCH, AS CANADIAN AGENT, J.P. MORGAN
EUROPE LIMITED, AS LONDON AGENT, AND BANK OF AMERICA, N.A., AS SYNDICATION AGENT

Name of Institution:

Babson CLO Ltd. 2004-I
Babson CLO Ltd. 2005-III
Babson CLO Ltd. 2006-II
Babson CLO Ltd. 2007-I
Babson Mid-Market CLO Ltd. 2007-II
Babson Credit Strategies Clo Ltd.

By: Babson Capital Management LLC as Collateral Manager

     
By:
 

/s/ Geoffrey Takacs
 
 

Name: Geoffrey Takacs
Title:Director
 


Bill & Melinda Gates
  Foundation Trust Clo Ltd.
 
   



    Massachusetts Mutual Life Insurance Company

By: Babson Capital Management LLC as Investment Adviser

     
By:
 

 
  /s/ Geoffrey Takacs
 
   
Name:
Title:
  Geoffrey Takacs
Director

20



    SIGNATURE PAGE TO THE AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF JUNE
29, 2007, AMONG LIVE NATION, INC. (F/K/A CCE SPINCO, INC.), LIVE NATION
WORLDWIDE, INC. (F/K/A SFX ENTERTAINMENT, INC.), THE FOREIGN BORROWERS PARTY
THERETO, THE LENDERS PARTY THERETO, JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE
AGENT, JPMORGAN CHASE BANK, N.A., TORONTO BRANCH, AS CANADIAN AGENT, J.P. MORGAN
EUROPE LIMITED, AS LONDON AGENT, AND BANK OF AMERICA, N.A., AS SYNDICATION AGENT

Name of Institution:

The Sumitomo Trust and Banking Co., Ltd. New York Branch

     
By:
 

 
  /s/ Elizabeth A. Quirk
 
   
Name:
Title:
  Elizabeth A. Quirk
Vice President

21



    SIGNATURE PAGE TO THE AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF JUNE
29, 2007, AMONG LIVE NATION, INC. (F/K/A CCE SPINCO, INC.), LIVE NATION
WORLDWIDE, INC. (F/K/A SFX ENTERTAINMENT, INC.), THE FOREIGN BORROWERS PARTY
THERETO, THE LENDERS PARTY THERETO, JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE
AGENT, JPMORGAN CHASE BANK, N.A., TORONTO BRANCH, AS CANADIAN AGENT, J.P. MORGAN
EUROPE LIMITED, AS LONDON AGENT, AND BANK OF AMERICA, N.A., AS SYNDICATION AGENT

Name of Institution:

Hillmark Funding Inc.
Stoney Lane Funding I Ltd.
Stoney Lane Funding II Ltd.

By:

Hillmark Capital Management LLP as Collateral Manager

     
By:
 

 
  /s/ Kevin Coskley
 
   
Name:
Title:
  Kevin Coskley
Senior Portfolio Manager

22



    SIGNATURE PAGE TO THE AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF JUNE
29, 2007, AMONG LIVE NATION, INC. (F/K/A CCE SPINCO, INC.), LIVE NATION
WORLDWIDE, INC. (F/K/A SFX ENTERTAINMENT, INC.), THE FOREIGN BORROWERS PARTY
THERETO, THE LENDERS PARTY THERETO, JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE
AGENT, JPMORGAN CHASE BANK, N.A., TORONTO BRANCH, AS CANADIAN AGENT, J.P. MORGAN
EUROPE LIMITED, AS LONDON AGENT, AND BANK OF AMERICA, N.A., AS SYNDICATION AGENT

Name of Institution:

     
GULF STREAM-COMPASS
  CLO 2002-1 LTD
 
   
GULF STREAM-COMPASS
  CLO 2004-1 LTD
 
   
GULF STREAM-COMPASS
  CLO 2005-1 LTD
 
   
GULF STREAM-COMPASS
  CLO 2005-II LTD
 
   

GULF STREAM-RASHINBAN CLO 2006-1 LTD
GULF STREAM-NAVigator Loan Fund 2006 Segregated Portfolio

By:

Gulf Stream Asset Management LLC as Collateral Manager

     
By:
 

 
  /s/ Barry K. Lane
 
   
Name:
Title:
  Barry K. Lane
Chase Credit Officer

23



    SIGNATURE PAGE TO THE AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF JUNE
29, 2007, AMONG LIVE NATION, INC. (F/K/A CCE SPINCO, INC.), LIVE NATION
WORLDWIDE, INC. (F/K/A SFX ENTERTAINMENT, INC.), THE FOREIGN BORROWERS PARTY
THERETO, THE LENDERS PARTY THERETO, JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE
AGENT, JPMORGAN CHASE BANK, N.A., TORONTO BRANCH, AS CANADIAN AGENT, J.P. MORGAN
EUROPE LIMITED, AS LONDON AGENT, AND BANK OF AMERICA, N.A., AS SYNDICATION AGENT

Name of Institution:

GALE FORCE 3 CLO, LTD.
HUDSON STRAITS CLO 2004, LTD.
SUN LIFE ASSURANCE COMPANY OF CANADA (US)

By:

GSO Capital Partners LP as Collateral Manager

     
By:
 

 
  /s/ Sanjal Bhonsle
 
   

24

          Name: Sanjal Bhonsle       Title:     Authorized Signatory

SIGNATURE PAGE TO THE AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF JUNE 29,
2007, AMONG LIVE NATION, INC. (F/K/A CCE SPINCO, INC.), LIVE NATION WORLDWIDE,
INC. (F/K/A SFX ENTERTAINMENT, INC.), THE FOREIGN BORROWERS PARTY THERETO, THE
LENDERS PARTY THERETO, JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT,
JPMORGAN CHASE BANK, N.A., TORONTO BRANCH, AS CANADIAN AGENT, J.P. MORGAN EUROPE
LIMITED, AS LONDON AGENT, AND BANK OF AMERICA, N.A., AS SYNDICATION AGENT

Name of Institution:

Merrill Lynch Capital Corp.

     
By:
 

 
  /s/ Stephanie Vallillo
 
   
Name:
Title:
  Stephanie Vallillo
Director

25



    SIGNATURE PAGE TO THE AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF JUNE
29, 2007, AMONG LIVE NATION, INC. (F/K/A CCE SPINCO, INC.), LIVE NATION
WORLDWIDE, INC. (F/K/A SFX ENTERTAINMENT, INC.), THE FOREIGN BORROWERS PARTY
THERETO, THE LENDERS PARTY THERETO, JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE
AGENT, JPMORGAN CHASE BANK, N.A., TORONTO BRANCH, AS CANADIAN AGENT, J.P. MORGAN
EUROPE LIMITED, AS LONDON AGENT, AND BANK OF AMERICA, N.A., AS SYNDICATION AGENT

Name of Institution:

THE FOOTHILL GROUP, INC.

     
By:
 

 
  /s/ Greg Apkarian
 
   
Name:
Title:
  Greg Apkarian
VP

26



    SIGNATURE PAGE TO THE AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF JUNE
29, 2007, AMONG LIVE NATION, INC. (F/K/A CCE SPINCO, INC.), LIVE NATION
WORLDWIDE, INC. (F/K/A SFX ENTERTAINMENT, INC.), THE FOREIGN BORROWERS PARTY
THERETO, THE LENDERS PARTY THERETO, JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE
AGENT, JPMORGAN CHASE BANK, N.A., TORONTO BRANCH, AS CANADIAN AGENT, J.P. MORGAN
EUROPE LIMITED, AS LONDON AGENT, AND BANK OF AMERICA, N.A., AS SYNDICATION AGENT

Name of Institution:

Foothill CLO I, Ltd.

By:

The Foothill Group, Inc., as attorney-in-fact

     
By:
 

 
  /s/ Greg Apkarian
 
   
Name:
Title:
  Greg Apkarian
Managing Member

27



    SIGNATURE PAGE TO THE AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF JUNE
29, 2007, AMONG LIVE NATION, INC. (F/K/A CCE SPINCO, INC.), LIVE NATION
WORLDWIDE, INC. (F/K/A SFX ENTERTAINMENT, INC.), THE FOREIGN BORROWERS PARTY
THERETO, THE LENDERS PARTY THERETO, JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE
AGENT, JPMORGAN CHASE BANK, N.A., TORONTO BRANCH, AS CANADIAN AGENT, J.P. MORGAN
EUROPE LIMITED, AS LONDON AGENT, AND BANK OF AMERICA, N.A., AS SYNDICATION AGENT

Name of Institution:

Grand Central Asset Trust, ALAD Series

     
By:
 

 
  /s/ Richard Newcomb
 
   

28

          Name: Richard Newcomb       Title:     Attorney-in-fact

SIGNATURE PAGE TO THE AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF JUNE 29,
2007, AMONG LIVE NATION, INC. (F/K/A CCE SPINCO, INC.), LIVE NATION WORLDWIDE,
INC. (F/K/A SFX ENTERTAINMENT, INC.), THE FOREIGN BORROWERS PARTY THERETO, THE
LENDERS PARTY THERETO, JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT,
JPMORGAN CHASE BANK, N.A., TORONTO BRANCH, AS CANADIAN AGENT, J.P. MORGAN EUROPE
LIMITED, AS LONDON AGENT, AND BANK OF AMERICA, N.A., AS SYNDICATION AGENT

Name of Institution:

Atlas Loan Funding 1, LLC

By:

Structured Asset Investors, LLC its Investment Manager

     
By:
 

 
  /s/ Diana M. Hines
 
   
Name:
Title:
  Diana M. Himes
Vice President

29



    SIGNATURE PAGE TO THE AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF JUNE
29, 2007, AMONG LIVE NATION, INC. (F/K/A CCE SPINCO, INC.), LIVE NATION
WORLDWIDE, INC. (F/K/A SFX ENTERTAINMENT, INC.), THE FOREIGN BORROWERS PARTY
THERETO, THE LENDERS PARTY THERETO, JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE
AGENT, JPMORGAN CHASE BANK, N.A., TORONTO BRANCH, AS CANADIAN AGENT, J.P. MORGAN
EUROPE LIMITED, AS LONDON AGENT, AND BANK OF AMERICA, N.A., AS SYNDICATION AGENT

Name of Institution:

Landmark III CDO LIMITED
Landmark IV CDO LIMITED
Landmark V CDO LIMITED
Landmark VI CDO LIMITED
Landmark VII CDO LIMITED
Landmark IX CDO LIMITED

By:

Aladdin Capital Management, LLC as Manager

     
By:
 

 
  /s/ Alyse Kelly
 
   
Name:
Title:
  Alyse Kelly
Authorized Signatory

30



    SIGNATURE PAGE TO THE AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF JUNE
29, 2007, AMONG LIVE NATION, INC. (F/K/A CCE SPINCO, INC.), LIVE NATION
WORLDWIDE, INC. (F/K/A SFX ENTERTAINMENT, INC.), THE FOREIGN BORROWERS PARTY
THERETO, THE LENDERS PARTY THERETO, JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE
AGENT, JPMORGAN CHASE BANK, N.A., TORONTO BRANCH, AS CANADIAN AGENT, J.P. MORGAN
EUROPE LIMITED, AS LONDON AGENT, AND BANK OF AMERICA, N.A., AS SYNDICATION AGENT

Name of Institution:

Jupiter Loan Funding LLC
Finch Funding LLC

     
By:
 

 
  /s/ Tara E. Kenny
 
   
Name:
Title:
  Tara E. Kenny
Assistant Vice President

31



    SIGNATURE PAGE TO THE AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF JUNE
29, 2007, AMONG LIVE NATION, INC. (F/K/A CCE SPINCO, INC.), LIVE NATION
WORLDWIDE, INC. (F/K/A SFX ENTERTAINMENT, INC.), THE FOREIGN BORROWERS PARTY
THERETO, THE LENDERS PARTY THERETO, JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE
AGENT, JPMORGAN CHASE BANK, N.A., TORONTO BRANCH, AS CANADIAN AGENT, J.P. MORGAN
EUROPE LIMITED, AS LONDON AGENT, AND BANK OF AMERICA, N.A., AS SYNDICATION AGENT

Name of Institution:

WB Loan Funding 5, LLC

     
By:
 

 
  /s/ Diana M. Himes
 
   

32

          Name: Diana M. Himes       Title:     Vice President

SIGNATURE PAGE TO THE AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF JUNE 29,
2007, AMONG LIVE NATION, INC. (F/K/A CCE SPINCO, INC.), LIVE NATION WORLDWIDE,
INC. (F/K/A SFX ENTERTAINMENT, INC.), THE FOREIGN BORROWERS PARTY THERETO, THE
LENDERS PARTY THERETO, JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT,
JPMORGAN CHASE BANK, N.A., TORONTO BRANCH, AS CANADIAN AGENT, J.P. MORGAN EUROPE
LIMITED, AS LONDON AGENT, AND BANK OF AMERICA, N.A., AS SYNDICATION AGENT

Name of Institution:

ACM Income Fund, Inc.
ABCLO 2007-1 Ltd.

By:

AllianceBernstein L.P., as Investment Advisor

     
By:
 

 
  /s/ Jeffrey Hughes
 
   
Name:
Title:
  Jeffrey Hughes
Vice President

33



    SIGNATURE PAGE TO THE AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF JUNE
29, 2007, AMONG LIVE NATION, INC. (F/K/A CCE SPINCO, INC.), LIVE NATION
WORLDWIDE, INC. (F/K/A SFX ENTERTAINMENT, INC.), THE FOREIGN BORROWERS PARTY
THERETO, THE LENDERS PARTY THERETO, JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE
AGENT, JPMORGAN CHASE BANK, N.A., TORONTO BRANCH, AS CANADIAN AGENT, J.P. MORGAN
EUROPE LIMITED, AS LONDON AGENT, AND BANK OF AMERICA, N.A., AS SYNDICATION AGENT

Name of Institution:

Alaska CBNA Loan Funding LLC
Bismarck CBNA Loan Funding LLC

     
By:
 

 
  /s/ Jason Muelver
 
   
Name:
Title:
  Jason Muelver
Attorney-in-fact

34



    SIGNATURE PAGE TO THE AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF JUNE
29, 2007, AMONG LIVE NATION, INC. (F/K/A CCE SPINCO, INC.), LIVE NATION
WORLDWIDE, INC. (F/K/A SFX ENTERTAINMENT, INC.), THE FOREIGN BORROWERS PARTY
THERETO, THE LENDERS PARTY THERETO, JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE
AGENT, JPMORGAN CHASE BANK, N.A., TORONTO BRANCH, AS CANADIAN AGENT, J.P. MORGAN
EUROPE LIMITED, AS LONDON AGENT, AND BANK OF AMERICA, N.A., AS SYNDICATION AGENT

Name of Institution:

Trimaran CLO IV Ltd.
Trimaran CLO V Ltd.
Trimaran CLO VI Ltd.
Trimaran CLO VII Ltd.

      By: Trimaran Advisors, L.L.C.
 

By:
 

 
  /s/ David M. Millison
 
   
Name: David M. Millison
Title:
 
Managing Director

35



    SIGNATURE PAGE TO THE AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF JUNE
29, 2007, AMONG LIVE NATION, INC. (F/K/A CCE SPINCO, INC.), LIVE NATION
WORLDWIDE, INC. (F/K/A SFX ENTERTAINMENT, INC.), THE FOREIGN BORROWERS PARTY
THERETO, THE LENDERS PARTY THERETO, JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE
AGENT, JPMORGAN CHASE BANK, N.A., TORONTO BRANCH, AS CANADIAN AGENT, J.P. MORGAN
EUROPE LIMITED, AS LONDON AGENT, AND BANK OF AMERICA, N.A., AS SYNDICATION AGENT

Name of Institution:

AMMC CLO III, LIMITED
AMMC CLO IV, LIMITED
AMMC CLO V, LIMITED
AMMC CLO VI, LIMITED
AMMC CLO VII, LIMITED
GREAT AMERICAN INSURANCE COMPANY

By: American Money Management Corp., as Collateral Manager

     
By:
 

 
  /s/ David P. Meyer
 
   
Name: David P. Meyer
Title:
 
Senior Vice President

36



    SIGNATURE PAGE TO THE AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF JUNE
29, 2007, AMONG LIVE NATION, INC. (F/K/A CCE SPINCO, INC.), LIVE NATION
WORLDWIDE, INC. (F/K/A SFX ENTERTAINMENT, INC.), THE FOREIGN BORROWERS PARTY
THERETO, THE LENDERS PARTY THERETO, JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE
AGENT, JPMORGAN CHASE BANK, N.A., TORONTO BRANCH, AS CANADIAN AGENT, J.P. MORGAN
EUROPE LIMITED, AS LONDON AGENT, AND BANK OF AMERICA, N.A., AS SYNDICATION AGENT

Name of Institution:

Deutsche Bank Trust Company Americas

     
By:
 

 
  /s/ Susan LeFevre
 
   
Name: Susan LeFevre
Title:
 
Director
By:
 

 
  /s/ Evelyn Thierry
 
   

37

          Name: Evelyn Thierry       Title:     Vice President

SIGNATURE PAGE TO THE AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF JUNE 29,
2007, AMONG LIVE NATION, INC. (F/K/A CCE SPINCO, INC.), LIVE NATION WORLDWIDE,
INC. (F/K/A SFX ENTERTAINMENT, INC.), THE FOREIGN BORROWERS PARTY THERETO, THE
LENDERS PARTY THERETO, JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT,
JPMORGAN CHASE BANK, N.A., TORONTO BRANCH, AS CANADIAN AGENT, J.P. MORGAN EUROPE
LIMITED, AS LONDON AGENT, AND BANK OF AMERICA, N.A., AS SYNDICATION AGENT

Name of Institution:

Callidus Debt Partners CLO Fund III Ltd.

By: Its Collateral Manager, Callidus Capital Management, LLC

By:

/s/
Name:
Title:


38

SIGNATURE PAGE TO THE AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF JUNE 29,
2007, AMONG LIVE NATION, INC. (F/K/A CCE SPINCO, INC.), LIVE

NATION WORLDWIDE, INC. (F/K/A SFX ENTERTAINMENT, INC.), THE FOREIGN BORROWERS
PARTY THERETO, THE LENDERS PARTY THERETO, JPMORGAN CHASE BANK, N.A., AS
ADMINISTRATIVE AGENT, JPMORGAN CHASE BANK, N.A., TORONTO BRANCH, AS CANADIAN
AGENT, J.P. MORGAN EUROPE LIMITED, AS LONDON AGENT, AND BANK OF AMERICA, N.A.,
AS SYNDICATION AGENT

Name of Institution:

      Credit Suisse, Cayman Islands Branch
 

By:
 

 
  /s/ Doreen Barr
 
   
Name: Doreen Barr
Title:
By:
 
Vice President


 
  /s/ James Neira
 
   

39

          Name:     James Neira     Title: Associate

SIGNATURE PAGE TO THE AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF JUNE 29,
2007, AMONG LIVE NATION, INC. (F/K/A CCE SPINCO, INC.), LIVE NATION WORLDWIDE,
INC. (F/K/A SFX ENTERTAINMENT, INC.), THE FOREIGN BORROWERS PARTY THERETO, THE
LENDERS PARTY THERETO, JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT,
JPMORGAN CHASE BANK, N.A., TORONTO BRANCH, AS CANADIAN AGENT, J.P. MORGAN EUROPE
LIMITED, AS LONDON AGENT, AND BANK OF AMERICA, N.A., AS SYNDICATION AGENT

Name of Institution:

      Union Bank Of California
 

By:
 

 
  /s/ Rafael Vistan
 
   
Name: Rafael Vistan
Title:
 
Vice President

40



    SIGNATURE PAGE TO THE AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF JUNE
29, 2007, AMONG LIVE NATION, INC. (F/K/A CCE SPINCO, INC.), LIVE NATION
WORLDWIDE, INC. (F/K/A SFX ENTERTAINMENT, INC.), THE FOREIGN BORROWERS PARTY
THERETO, THE LENDERS PARTY THERETO, JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE
AGENT, JPMORGAN CHASE BANK, N.A., TORONTO BRANCH, AS CANADIAN AGENT, J.P. MORGAN
EUROPE LIMITED, AS LONDON AGENT, AND BANK OF AMERICA, N.A., AS SYNDICATION AGENT

     
Name of Institution:
 

ACAS CLO 2007-1 Ltd.
 
 
By:: American Capital Asset Management, LLC
 

By:
 

 
  /s/ Michael Cerullo
 
   
Name: Michael Cerullo
Title:
 
Authorized Signatory

41



    SIGNATURE PAGE TO THE AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF JUNE
29, 2007, AMONG LIVE NATION, INC. (F/K/A CCE SPINCO, INC.), LIVE NATION
WORLDWIDE, INC. (F/K/A SFX ENTERTAINMENT, INC.), THE FOREIGN BORROWERS PARTY
THERETO, THE LENDERS PARTY THERETO, JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE
AGENT, JPMORGAN CHASE BANK, N.A., TORONTO BRANCH, AS CANADIAN AGENT, J.P. MORGAN
EUROPE LIMITED, AS LONDON AGENT, AND BANK OF AMERICA, N.A., AS SYNDICATION AGENT

Name of Institution:

Emerson Place CLO, Ltd.
Avery Street CLO, Ltd.

     
By:
 

 
  /s/ R. Ian O’Keeffe
 
   
Name: R. Ian O’Keeffe
Title:
 
Authorized Signatory

42



    SIGNATURE PAGE TO THE AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF JUNE
29, 2007, AMONG LIVE NATION, INC. (F/K/A CCE SPINCO, INC.), LIVE NATION
WORLDWIDE, INC. (F/K/A SFX ENTERTAINMENT, INC.), THE FOREIGN BORROWERS PARTY
THERETO, THE LENDERS PARTY THERETO, JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE
AGENT, JPMORGAN CHASE BANK, N.A., TORONTO BRANCH, AS CANADIAN AGENT, J.P. MORGAN
EUROPE LIMITED, AS LONDON AGENT, AND BANK OF AMERICA, N.A., AS SYNDICATION AGENT

     
Name of Institution:
 
Feingold O’Keeffe Credit Fund CBNA Loan Funding LLC
 

By:
 

 
  /s/ Adam Kaiser
 
   
Name: Adam Kaiser
Title:
 
Attorney-in-Fact

43



    SIGNATURE PAGE TO THE AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF JUNE
29, 2007, AMONG LIVE NATION, INC. (F/K/A CCE SPINCO, INC.), LIVE NATION
WORLDWIDE, INC. (F/K/A SFX ENTERTAINMENT, INC.), THE FOREIGN BORROWERS PARTY
THERETO, THE LENDERS PARTY THERETO, JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE
AGENT, JPMORGAN CHASE BANK, N.A., TORONTO BRANCH, AS CANADIAN AGENT, J.P. MORGAN
EUROPE LIMITED, AS LONDON AGENT, AND BANK OF AMERICA, N.A., AS SYNDICATION AGENT

Name of Institution:

Eaton Vance Variable Leverage Fund Ltd.
Eaton Vance Credit Opportunities Fund Ltd.
Eaton Vance Senior Income Trust
Eaton Vance Institutional Senior Loan Fund
Eaton Vance CDO VII PLC
Eaton Vance CDO VIII, Ltd.
Eaton Vance CDO IX Ltd.
Eaton Vance CDO X PLC
Eaton Vance CDO XI LTD
Big Sky III Senior Loan Trust
Eaton Vance VT Floating-Rate Income Fund
Eaton Vance Limited Duration Income Fund
Eaton Vance Senior Floating-Rate Trust
Eaton Vance Floating-Rate Income Trust
Eaton Vance Short Duration Diversified Income Fund

By: Eaton Vance Management as Investment Advisor

     
By:
 

 
  /s/ Michael B. Botthof
 
    Name: Michael B. Botthof

Title:
  Vice President

44



    SIGNATURE PAGE TO THE AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF JUNE
29, 2007, AMONG LIVE NATION, INC. (F/K/A CCE SPINCO, INC.), LIVE NATION
WORLDWIDE, INC. (F/K/A SFX ENTERTAINMENT, INC.), THE FOREIGN BORROWERS PARTY
THERETO, THE LENDERS PARTY THERETO, JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE
AGENT, JPMORGAN CHASE BANK, N.A., TORONTO BRANCH, AS CANADIAN AGENT, J.P. MORGAN
EUROPE LIMITED, AS LONDON AGENT, AND BANK OF AMERICA, N.A., AS SYNDICATION AGENT

Name of Institution:

Senior Debt Portfolio
Grayson & Co

By: Boston Management and Research as Investment Advisor

     
By:
 

 
  /s/ Michael B. Botthof
 
    Name: Michael B. Botthof

Title:
  Vice President

45



    SIGNATURE PAGE TO THE AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF JUNE
29, 2007, AMONG LIVE NATION, INC. (F/K/A CCE SPINCO, INC.), LIVE NATION
WORLDWIDE, INC. (F/K/A SFX ENTERTAINMENT, INC.), THE FOREIGN BORROWERS PARTY
THERETO, THE LENDERS PARTY THERETO, JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE
AGENT, JPMORGAN CHASE BANK, N.A., TORONTO BRANCH, AS CANADIAN AGENT, J.P. MORGAN
EUROPE LIMITED, AS LONDON AGENT, AND BANK OF AMERICA, N.A., AS SYNDICATION AGENT

Name of Institution:

The Norinchukin Bank, New York Branch, through State Street Bank and Trust
Company N.A. as Fiduciary Custodian

By: Eaton Vance Management, Attorney-in-Fact

     
By:
 

 
  /s/ Michael B. Botthof
 
    Name: Michael B. Botthof

Title:
  Vice President

46



    SIGNATURE PAGE TO THE AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF JUNE
[     ], 2007, AMONG LIVE NATION, INC. (F/K/A CCE SPINCO, INC.), LIVE NATION
WORLDWIDE, INC. (F/K/A SFX ENTERTAINMENT, INC.), THE FOREIGN BORROWERS PARTY
THERETO, THE LENDERS PARTY THERETO, JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE
AGENT, JPMORGAN CHASE BANK, N.A., TORONTO BRANCH, AS CANADIAN AGENT, J.P. MORGAN
EUROPE LIMITED, AS LONDON AGENT, AND BANK OF AMERICA, N.A., AS SYNDICATION AGENT

     
Name of Institution:
 

Feingold O’Keeffee CVI
 
 

By:
 

 
  /s/ Neam Ahmed
 
   
Name: Neam Ahmed
Title:
 
Authorized Signatory

47



    SIGNATURE PAGE TO THE AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF JUNE
29, 2007, AMONG LIVE NATION, INC. (F/K/A CCE SPINCO, INC.), LIVE NATION
WORLDWIDE, INC. (F/K/A SFX ENTERTAINMENT, INC.), THE FOREIGN BORROWERS PARTY
THERETO, THE LENDERS PARTY THERETO, JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE
AGENT, JPMORGAN CHASE BANK, N.A., TORONTO BRANCH, AS CANADIAN AGENT, J.P. MORGAN
EUROPE LIMITED, AS LONDON AGENT, AND BANK OF AMERICA, N.A., AS SYNDICATION AGENT

Name of Institution:

Stanfield McLaren CLO, Ltd.
Stanfield Datona CLO, Ltd.
Stanfield Vantage CLO, Ltd.
Stanfield Veyron CLO, Ltd.
Stanfield Modena CLO, Ltd.

By: Stanfield Capital Partners, LLC as its Collateral Manager

     
By:
 

 
  /s/ David Frey
 
   
Name: David Frey
Title:
 
Managing Director

48



    SIGNATURE PAGE TO THE AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF JUNE
29, 2007, AMONG LIVE NATION, INC. (F/K/A CCE SPINCO, INC.), LIVE NATION
WORLDWIDE, INC. (F/K/A SFX ENTERTAINMENT, INC.), THE FOREIGN BORROWERS PARTY
THERETO, THE LENDERS PARTY THERETO, JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE
AGENT, JPMORGAN CHASE BANK, N.A., TORONTO BRANCH, AS CANADIAN AGENT, J.P. MORGAN
EUROPE LIMITED, AS LONDON AGENT, AND BANK OF AMERICA, N.A., AS SYNDICATION AGENT

     
Name of Institution:
 

Copper River CLO, Ltd.
 
 

By:
 

 
  /s/ Kaitlin Trinh
 
   
Name: Kaitlin Trinh
Title:
 
Director

49



    SIGNATURE PAGE TO THE AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF JUNE
29, 2007, AMONG LIVE NATION, INC. (F/K/A CCE SPINCO, INC.), LIVE NATION
WORLDWIDE, INC. (F/K/A SFX ENTERTAINMENT, INC.), THE FOREIGN BORROWERS PARTY
THERETO, THE LENDERS PARTY THERETO, JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE
AGENT, JPMORGAN CHASE BANK, N.A., TORONTO BRANCH, AS CANADIAN AGENT, J.P. MORGAN
EUROPE LIMITED, AS LONDON AGENT, AND BANK OF AMERICA, N.A., AS SYNDICATION AGENT

     
Name of Institution:
 

LL Victory Funding LLC
 
 

By:
 

 
  /s/ Tara E. Kenny
 
   
Name: Tara E. Kenny
Title:
 
Authorized Signatory

50



    SIGNATURE PAGE TO THE AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF JUNE
29, 2007, AMONG LIVE NATION, INC. (F/K/A CCE SPINCO, INC.), LIVE NATION
WORLDWIDE, INC. (F/K/A SFX ENTERTAINMENT, INC.), THE FOREIGN BORROWERS PARTY
THERETO, THE LENDERS PARTY THERETO, JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE
AGENT, JPMORGAN CHASE BANK, N.A., TORONTO BRANCH, AS CANADIAN AGENT, J.P. MORGAN
EUROPE LIMITED, AS LONDON AGENT, AND BANK OF AMERICA, N.A., AS SYNDICATION AGENT

Name of Institution:

Duane Street CLO I, Ltd.
Duane Street CLO II, Ltd.
Duane Street CLO III, Ltd.

By: DiMaio Ahmad Capital LLC as Collateral Manager

     
By:
 

 
  /s/ Paul Travers
 
   
Name: Paul Travers
Title:
 
Authorized Signatory

51



    SIGNATURE PAGE TO THE AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF JUNE
29, 2007, AMONG LIVE NATION, INC. (F/K/A CCE SPINCO, INC.), LIVE NATION
WORLDWIDE, INC. (F/K/A SFX ENTERTAINMENT, INC.), THE FOREIGN BORROWERS PARTY
THERETO, THE LENDERS PARTY THERETO, JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE
AGENT, JPMORGAN CHASE BANK, N.A., TORONTO BRANCH, AS CANADIAN AGENT, J.P. MORGAN
EUROPE LIMITED, AS LONDON AGENT, AND BANK OF AMERICA, N.A., AS SYNDICATION AGENT

     
Name of Institution:
 

Harch CLO III, Limited
 
 

By:
 

 
  /s/ Michael E. Lewitt
 
    Name: Michael E. Lewitt

Title:
  Authorized Signatory

52



    SIGNATURE PAGE TO THE AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF JUNE
29, 2007, AMONG LIVE NATION, INC. (F/K/A CCE SPINCO, INC.), LIVE NATION
WORLDWIDE, INC. (F/K/A SFX ENTERTAINMENT, INC.), THE FOREIGN BORROWERS PARTY
THERETO, THE LENDERS PARTY THERETO, JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE
AGENT, JPMORGAN CHASE BANK, N.A., TORONTO BRANCH, AS CANADIAN AGENT, J.P. MORGAN
EUROPE LIMITED, AS LONDON AGENT, AND BANK OF AMERICA, N.A., AS SYNDICATION AGENT

Name of Institution:

White Horse II, Ltd.
White Horse IV, Ltd.

     
By:
 

 
  /s/ Jay Carvell
 
   
Name: Jay Carvell, CPA
Title:
 
Portfolio Manager

53



    SIGNATURE PAGE TO THE AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF JUNE
29, 2007, AMONG LIVE NATION, INC. (F/K/A CCE SPINCO, INC.), LIVE NATION
WORLDWIDE, INC. (F/K/A SFX ENTERTAINMENT, INC.), THE FOREIGN BORROWERS PARTY
THERETO, THE LENDERS PARTY THERETO, JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE
AGENT, JPMORGAN CHASE BANK, N.A., TORONTO BRANCH, AS CANADIAN AGENT, J.P. MORGAN
EUROPE LIMITED, AS LONDON AGENT, AND BANK OF AMERICA, N.A., AS SYNDICATION AGENT

Name of Institution:

CIFC Funding 2006 II, Ltd.
CIFC Funding 2007-I, Ltd.

By:

/s/ Moa Tran
Name: Moa Tran
Title:


54

SIGNATURE PAGE TO THE AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF JUNE 29,
2007, AMONG LIVE NATION, INC. (F/K/A CCE SPINCO, INC.), LIVE

NATION WORLDWIDE, INC. (F/K/A SFX ENTERTAINMENT, INC.), THE FOREIGN BORROWERS
PARTY THERETO, THE LENDERS PARTY THERETO, JPMORGAN CHASE BANK, N.A., AS
ADMINISTRATIVE AGENT, JPMORGAN CHASE BANK, N.A., TORONTO BRANCH, AS CANADIAN
AGENT, J.P. MORGAN EUROPE LIMITED, AS LONDON AGENT, AND BANK OF AMERICA, N.A.,
AS SYNDICATION AGENT

Name of Institution:

Golden Tree Loan Opportunities III, Ltd.
Golden Tree Loan Opportunities IV, Ltd.
Golden Tree Capital Opportunities, LP

By: Golden Tree Asset Management, LP

     
By:
 

 
  /s/ Karen Weber
 
   
Name: Karen Weber
Title:
 
Authorized Signatory

55



    SIGNATURE PAGE TO THE AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF JUNE
29, 2007, AMONG LIVE NATION, INC. (F/K/A CCE SPINCO, INC.), LIVE NATION
WORLDWIDE, INC. (F/K/A SFX ENTERTAINMENT, INC.), THE FOREIGN BORROWERS PARTY
THERETO, THE LENDERS PARTY THERETO, JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE
AGENT, JPMORGAN CHASE BANK, N.A., TORONTO BRANCH, AS CANADIAN AGENT, J.P. MORGAN
EUROPE LIMITED, AS LONDON AGENT, AND BANK OF AMERICA, N.A., AS SYNDICATION AGENT

Name of Institution:

TRS Aria LLC

By: Deutsche Bank AB New York Branch, its Sole Member

By: DB Services New Jersey, Inc.

     
By:
 

 
  /s/ Alice L. Wagner
 
   
Name: Alice L. Wagner
Title:
By:
 
Vice President


 
  /s/ Claudia Roda
 
   

56

          Name:     Claudia Roda     Title: Authorized Signatory

SIGNATURE PAGE TO THE AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF JUNE 29,
2007, AMONG LIVE NATION, INC. (F/K/A CCE SPINCO, INC.), LIVE NATION WORLDWIDE,
INC. (F/K/A SFX ENTERTAINMENT, INC.), THE FOREIGN BORROWERS PARTY THERETO, THE
LENDERS PARTY THERETO, JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT,
JPMORGAN CHASE BANK, N.A., TORONTO BRANCH, AS CANADIAN AGENT, J.P. MORGAN EUROPE
LIMITED, AS LONDON AGENT, AND BANK OF AMERICA, N.A., AS SYNDICATION AGENT

Name of Institution:

Avenue CLO Fund, Limited
Avenue CLO II, Limited
Avenue CLO V, Limited

     
By:
 

 
  /s/ Richard D’Addario
 
    Name: Richard D’Addario

Title:
  Senior Portfolio Manager

57



    SIGNATURE PAGE TO THE AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF JUNE
29, 2007, AMONG LIVE NATION, INC. (F/K/A CCE SPINCO, INC.), LIVE NATION
WORLDWIDE, INC. (F/K/A SFX ENTERTAINMENT, INC.), THE FOREIGN BORROWERS PARTY
THERETO, THE LENDERS PARTY THERETO, JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE
AGENT, JPMORGAN CHASE BANK, N.A., TORONTO BRANCH, AS CANADIAN AGENT, J.P. MORGAN
EUROPE LIMITED, AS LONDON AGENT, AND BANK OF AMERICA, N.A., AS SYNDICATION AGENT

     
Name of Institution:
 

The Bank of New York
 
 

By:
 

 
  /s/ Adam Bester
 
   
Name: Adam Bester
Title:
 
VP

58



    SIGNATURE PAGE TO THE AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF JUNE
29, 2007, AMONG LIVE NATION, INC. (F/K/A CCE SPINCO, INC.), LIVE NATION
WORLDWIDE, INC. (F/K/A SFX ENTERTAINMENT, INC.), THE FOREIGN BORROWERS PARTY
THERETO, THE LENDERS PARTY THERETO, JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE
AGENT, JPMORGAN CHASE BANK, N.A., TORONTO BRANCH, AS CANADIAN AGENT, J.P. MORGAN
EUROPE LIMITED, AS LONDON AGENT, AND BANK OF AMERICA, N.A., AS SYNDICATION AGENT

     
Name of Institution:
 

Virginia Retirement System
 
 
By: Posr Advisory Group, LLC its Investment Manager
 

By:
 

 
  /s/ Mark Porraro
 
   
Name: Mark Porraro
Title:
 
Authorized Signatory

59



    SIGNATURE PAGE TO THE AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF JUNE
29, 2007, AMONG LIVE NATION, INC. (F/K/A CCE SPINCO, INC.), LIVE NATION
WORLDWIDE, INC. (F/K/A SFX ENTERTAINMENT, INC.), THE FOREIGN BORROWERS PARTY
THERETO, THE LENDERS PARTY THERETO, JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE
AGENT, JPMORGAN CHASE BANK, N.A., TORONTO BRANCH, AS CANADIAN AGENT, J.P. MORGAN
EUROPE LIMITED, AS LONDON AGENT, AND BANK OF AMERICA, N.A., AS SYNDICATION AGENT

Name of Institution:

Muzinich SPC for the account of a Muzinich Extrayield $ Segregated Porfolio

     
By:
 

 
  /s/ Liezel Kleunhaus
 
   
Name: Liezel Kleynhans
Title:
 
Director

60



    SIGNATURE PAGE TO THE AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF JUNE
29, 2007, AMONG LIVE NATION, INC. (F/K/A CCE SPINCO, INC.), LIVE NATION
WORLDWIDE, INC. (F/K/A SFX ENTERTAINMENT, INC.), THE FOREIGN BORROWERS PARTY
THERETO, THE LENDERS PARTY THERETO, JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE
AGENT, JPMORGAN CHASE BANK, N.A., TORONTO BRANCH, AS CANADIAN AGENT, J.P. MORGAN
EUROPE LIMITED, AS LONDON AGENT, AND BANK OF AMERICA, N.A., AS SYNDICATION AGENT

     
Name of Institution:
 

Wachovia Bank, N.A.
 
 

By:
 

 
  /s/ Mark L. Cook
 
   
Name: Mark L. Cook
Title:
 
Director

61



    SIGNATURE PAGE TO THE AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF JUNE
29, 2007, AMONG LIVE NATION, INC. (F/K/A CCE SPINCO, INC.), LIVE NATION
WORLDWIDE, INC. (F/K/A SFX ENTERTAINMENT, INC.), THE FOREIGN BORROWERS PARTY
THERETO, THE LENDERS PARTY THERETO, JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE
AGENT, JPMORGAN CHASE BANK, N.A., TORONTO BRANCH, AS CANADIAN AGENT, J.P. MORGAN
EUROPE LIMITED, AS LONDON AGENT, AND BANK OF AMERICA, N.A., AS SYNDICATION AGENT

     
Name of Institution:
 

Silver Lake Financial
 
 

By:
 

 
  /s/ Roger Wittlin
 
   
Name: Roger Wittlin
Title:
 
Managing Director

62



    SIGNATURE PAGE TO THE AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF JUNE
29, 2007, AMONG LIVE NATION, INC. (F/K/A CCE SPINCO, INC.), LIVE NATION
WORLDWIDE, INC. (F/K/A SFX ENTERTAINMENT, INC.), THE FOREIGN BORROWERS PARTY
THERETO, THE LENDERS PARTY THERETO, JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE
AGENT, JPMORGAN CHASE BANK, N.A., TORONTO BRANCH, AS CANADIAN AGENT, J.P. MORGAN
EUROPE LIMITED, AS LONDON AGENT, AND BANK OF AMERICA, N.A., AS SYNDICATION AGENT

Name of Institution:

Confluent 4 Limited

By: Loomis, Sayles & Company, L.P., as Sub-Manager

By: Loomis, Sayles & Company, Inc., its General Partner

     
By:
 

 
  /s/ Kevin J. Perry
 
   
Name: Kevin J. Perry
Title:
 
Vice President

63



    SIGNATURE PAGE TO THE AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF JUNE
29, 2007, AMONG LIVE NATION, INC. (F/K/A CCE SPINCO, INC.), LIVE NATION
WORLDWIDE, INC. (F/K/A SFX ENTERTAINMENT, INC.), THE FOREIGN BORROWERS PARTY
THERETO, THE LENDERS PARTY THERETO, JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE
AGENT, JPMORGAN CHASE BANK, N.A., TORONTO BRANCH, AS CANADIAN AGENT, J.P. MORGAN
EUROPE LIMITED, AS LONDON AGENT, AND BANK OF AMERICA, N.A., AS SYNDICATION AGENT

Name of Institution:

JXIS Loomis Sayles Senior Loan Fund, LLC
Loomis Sayles Senior Loan Fund, LLC

By: Loomis, Sayles & Company, L.P., its Manager

By: Loomis, Sayles & Company, Inc., its General Partner

     
By:
 

 
  /s/ Kevin J. Perry
 
   
Name: Kevin J. Perry
Title:
 
Vice President

64



    SIGNATURE PAGE TO THE AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF JUNE
29, 2007, AMONG LIVE NATION, INC. (F/K/A CCE SPINCO, INC.), LIVE NATION
WORLDWIDE, INC. (F/K/A SFX ENTERTAINMENT, INC.), THE FOREIGN BORROWERS PARTY
THERETO, THE LENDERS PARTY THERETO, JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE
AGENT, JPMORGAN CHASE BANK, N.A., TORONTO BRANCH, AS CANADIAN AGENT, J.P. MORGAN
EUROPE LIMITED, AS LONDON AGENT, AND BANK OF AMERICA, N.A., AS SYNDICATION AGENT

Name of Institution:

Loomis Sayles Cayman Leveraged Senior Loan Fund, Ltd.

By: Loomis, Sayles & Company, L.P., its Investment Manager

By: Loomis, Sayles & Company, Inc., its General Partner

     
By:
 

 
  /s/ John R. Bell
 
   
Name: John R. Bell
Title:
 
Vice President

65



    SIGNATURE PAGE TO THE AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF JUNE
29, 2007, AMONG LIVE NATION, INC. (F/K/A CCE SPINCO, INC.), LIVE NATION
WORLDWIDE, INC. (F/K/A SFX ENTERTAINMENT, INC.), THE FOREIGN BORROWERS PARTY
THERETO, THE LENDERS PARTY THERETO, JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE
AGENT, JPMORGAN CHASE BANK, N.A., TORONTO BRANCH, AS CANADIAN AGENT, J.P. MORGAN
EUROPE LIMITED, AS LONDON AGENT, AND BANK OF AMERICA, N.A., AS SYNDICATION AGENT

Name of Institution:

Loomis Sayles CLO I, Ltd.

By: Loomis, Sayles & Company, L.P., its Collateral Manager

By: Loomis, Sayles & Company, Inc., its General Partner

     
By:
 

 
  /s/ Kevin P. Charleston
 
    Name: Kevin P. Charleston

Title:
  Executive Vice President

66



    SIGNATURE PAGE TO THE AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF JUNE
29, 2007, AMONG LIVE NATION, INC. (F/K/A CCE SPINCO, INC.), LIVE NATION
WORLDWIDE, INC. (F/K/A SFX ENTERTAINMENT, INC.), THE FOREIGN BORROWERS PARTY
THERETO, THE LENDERS PARTY THERETO, JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE
AGENT, JPMORGAN CHASE BANK, N.A., TORONTO BRANCH, AS CANADIAN AGENT, J.P. MORGAN
EUROPE LIMITED, AS LONDON AGENT, AND BANK OF AMERICA, N.A., AS SYNDICATION AGENT

Name of Institution:

Loomis Sayles Senior Loan Fund II, LLC

By: Loomis, Sayles & Company, L.P., its Managing Member

By: Loomis, Sayles & Company, Inc., its General Partner

     
By:
 

 
  /s/ Kevin J. Perry
 
   
Name: Kevin J. Perry
Title:
 
Vice President

67



    SIGNATURE PAGE TO THE AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF JUNE
29, 2007, AMONG LIVE NATION, INC. (F/K/A CCE SPINCO, INC.), LIVE NATION
WORLDWIDE, INC. (F/K/A SFX ENTERTAINMENT, INC.), THE FOREIGN BORROWERS PARTY
THERETO, THE LENDERS PARTY THERETO, JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE
AGENT, JPMORGAN CHASE BANK, N.A., TORONTO BRANCH, AS CANADIAN AGENT, J.P. MORGAN
EUROPE LIMITED, AS LONDON AGENT, AND BANK OF AMERICA, N.A., AS SYNDICATION AGENT

Name of Institution:

Veritas CLO I, Ltd.
Veritas CLO II, Ltd.
Prospero CLO I, B.V.
Prospero CLO II, B.V.
Capitalism CLO Ltd.

     
By:
 

 
  /s/ Eric Hurshman
 
   
Name: Eric Hurshman
Title:
 
Attorney-in-Fact

68



    SIGNATURE PAGE TO THE AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF JUNE
29, 2007, AMONG LIVE NATION, INC. (F/K/A CCE SPINCO, INC.), LIVE NATION
WORLDWIDE, INC. (F/K/A SFX ENTERTAINMENT, INC.), THE FOREIGN BORROWERS PARTY
THERETO, THE LENDERS PARTY THERETO, JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE
AGENT, JPMORGAN CHASE BANK, N.A., TORONTO BRANCH, AS CANADIAN AGENT, J.P. MORGAN
EUROPE LIMITED, AS LONDON AGENT, AND BANK OF AMERICA, N.A., AS SYNDICATION AGENT

Name of Institution:

Silverado CLO 2006-I Limited

By: Wells Capital Management as Portfolio Manager

     
By:
 

 
  /s/ Zachary Tyler
 
   
Name: Zachary Tyler
Title:
 
Authorized Signatory

69



    SIGNATURE PAGE TO THE AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF JUNE
29, 2007, AMONG LIVE NATION, INC. (F/K/A CCE SPINCO, INC.), LIVE NATION
WORLDWIDE, INC. (F/K/A SFX ENTERTAINMENT, INC.), THE FOREIGN BORROWERS PARTY
THERETO, THE LENDERS PARTY THERETO, JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE
AGENT, JPMORGAN CHASE BANK, N.A., TORONTO BRANCH, AS CANADIAN AGENT, J.P. MORGAN
EUROPE LIMITED, AS LONDON AGENT, AND BANK OF AMERICA, N.A., AS SYNDICATION AGENT

Name of Institution:

Wells Capital Management 16496500
Wells Capital Management 18866500

     
By:
 

 
  /s/ Zachary Tyler
 
   
Name: Zachary Tyler
Title:
 
Authorized Signatory

70